

Exhibit 10.65












CERTAIN CONFIDENTIAL INFORMATION, IDENTIFIED BY BRACKETED ASTERISKS “[*****]”,
HAS BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.














MSG SPHERE AT THE VENETIAN
CONSTRUCTION AGREEMENT




Date: May 31, 2019






--------------------------------------------------------------------------------




CONSTRUCTION AGREEMENT


CONSTRUCTION AGREEMENT




TABLE OF CONTENTS
 
 
Page


ARTICLE 1 DEFINITIONS
2


1.1
Defined Terms
2


1.2
Interpretation
11


1.3
Correlation and Intent of Contract Documents
11


ARTICLE 2 RELATIONSHIP OF THE PARTIES; ROLES OF MSG, ARCHITECT AND
 PROJECT MANAGER
14


2.1
Cooperation with Project Development Team; Coordination Obligations
14


2.2
General Role of MSG
14


2.3
Information and Services Required of MSG
15


2.4
MSG’s Right to Stop the Work
15


2.5
MSG’s Right to Carry Out the Work
16


2.6
General Role of Project Manager
16


2.7
General Role of Architect
17


2.8
Administration of the Agreement by Project Manager
17


2.9
Role of the Lender
18


ARTICLE 3 CONTRACTOR’S GENERAL RESPONSIBILITIES
19


3.1
Standard of Care; Applicable Laws
19


3.2
Review of the Contract Documents
19


3.3
Staffing; Contractor’s Personnel; Key Construction Team Members
20


3.4
Taxes
22


3.5
Quality Control and Quality Management
22


3.6
Consents and Approvals
23


3.7
Schedules
23


3.8
Value Engineering
24


3.9
Supervision and Construction Procedures
25


3.10
Communication
25


3.11
Meetings; Reports; Construction Schedule Updates
26


3.12
Labor and Materials
27


3.13
Equipment
29


3.14
Permits, Fees and Notices
30


3.15
Substitutions
30


3.16
Documents and Samples at the Site
31


3.17
Shop Drawings, Product Data and Samples
31


3.18
Use of Site; Utilities
34


3.19
Cutting and Patching of Work
34


3.20
Cleaning Up; Recycling
34


3.21
Project Close-Out
35


3.22
Survey Marks
35


3.23
Inspection and Testing
35


3.24
Pre-Term Work
36


ARTICLE 4 PRICING METHODOLOGY AND PRICING COMPONENTS
36


4.1
Pricing Overview
36


4.2
Early Work Packages
37


4.3
[Not used]
37


4.4
Incentive Benchmark Proposal Development
37





i

--------------------------------------------------------------------------------



CONSTRUCTION AGREEMENT


CONSTRUCTION AGREEMENT




4.5
Incentive Benchmark Proposal
37


4.6
Incentive Benchmark Amendment
39


4.7
[Not Used]
40


4.8
Cost of the Work
40


4.9
General Conditions Costs and General Requirements Work Expenses
40


4.10
Allocation
41


4.11
Allowance Amounts
41


4.12
[Not Used]
42


4.13
Subcontract Buy-Out
42


ARTICLE 5 TIME AND DELAYS
43


5.1
Definitions
43


5.2
Progress and Completion
44


5.3
Delays and Extensions of Time
43


5.4
Contractor’s Recovery Plan
45


5.5
Liquidated Damages
46


ARTICLE 6 CHANGES IN THE WORK
47


6.1
Changes Directed by MSG
47


6.2
Review of Change Proposal
48


6.3
Construction Change Directives
48


6.4
Changes Requested by Contractor
48


6.5
Change Orders
49


6.6
Unauthorized Changes
49


6.7
Change Orders Final
49


6.8
Unit Prices
49


6.9
Accounting
50


ARTICLE 7 SITE CONDITIONS AND SUBSURFACE CONDITIONS
50


7.1
Site Conditions
50


7.2
Subsurface Conditions
50


ARTICLE 8 LIENS
50


ARTICLE 9 OWNERSHIP OF DOCUMENTS; ROYALTIES AND PATENTS
51


9.1
Documents Prepared by or for Architect
51


9.2
Documents Prepared by or for Contractor
52


9.3
Royalties and Patents
52


9.4
Access
53


ARTICLE 10 SECURITY FOR PERFORMANCE AND PAYMENT
53


10.1
Performance and Payment Bonds
53


ARTICLE 11 SUBCONTRACTORS
54


11.1
Subcontracting - General
54


11.2
Procurement of Subcontractor Bids
54


11.3
Analysis of Subcontractor Bids
55


11.4
Subcontracts With Subcontractors
56


11.5
Conditional Assignment of Subcontracts with Subcontractors
58


11.6
Self-Performed Work
58


11.7
[*****].
59


ARTICLE 12 WORK BY MSG OR BY SEPARATE CONTRACTORS
59


12.1
MSG’s Right to Perform Work and to Award Separate Contracts
59


12.2
Mutual Responsibility
59





ii

--------------------------------------------------------------------------------



CONSTRUCTION AGREEMENT


CONSTRUCTION AGREEMENT




12.3
Changes to Construction Schedule
60


12.4
MSG’s Right to Clean Up
60


ARTICLE 13 PAYMENTS AND COMPLETION
61


13.1
Payment Process
61


13.2
Schedule of Values
61


13.3
Progress Payments; Applications for Payment
61


13.4
Certificates For Payment
64


13.5
Calculation of Progress Payments
65


13.6
Withholding
65


13.7
Contractor’s Use of Payments
66


13.8
Late Application for Payment
67


13.9
Retainage
67


13.10
Discounts, Rebates and Refunds
67


13.11
Interest
67


13.12
Payment Not Evidence
67


13.13
Failure of Payment and Right to Stop Work
67


13.14
Audit Rights
67


13.15
Substantial Completion
68


13.16
Final Completion and Final Payment
69


ARTICLE 14 PROTECTION OF PERSONS AND PROPERTY
70


14.1
Hazardous Materials
70


14.2
Safety Precautions and Programs
71


14.3
Emergencies
73


14.4
Security
73


14.5
Trade Monitoring
73


ARTICLE 15 INDEMNIFICATION
73


15.1
Indemnification
73


ARTICLE 16 INSURANCE
74


16.1
Insurance Requirements
74


ARTICLE 17 UNCOVERING AND CORRECTION OF WORK
74


17.1
Uncovering of Work
74


17.2
Correction of Work
75


ARTICLE 18 TERMINATION OF THE CONTRACT
77


18.1
Contractor Events of Default
77


18.2
Remedies of MSG upon a Contractor Event of Default
78


18.3
Contractor Suspension and Termination Rights
78


18.4
Remedies of Contractor upon Termination by Contractor
80


18.5
Injunctive Relief
80


18.6
Termination for Convenience
80


18.7
Suspension for Convenience
81


18.8
Termination of the Ground Lease
81


ARTICLE 19 NOTICES
82


ARTICLE 20 CONFIDENTIALITY
83


20.1
Confidentiality
83


20.2
Publicity/Promotion Prohibition
83


20.3
Remedy for Breach or Threatened Breach
84





iii

--------------------------------------------------------------------------------



CONSTRUCTION AGREEMENT


CONSTRUCTION AGREEMENT




ARTICLE 21 REPRESENTATIONS AND WARRANTIES
84


21.1
Representations And Warranties
84


21.2
Licensing Requirements
84


21.3
Survival.
85


ARTICLE 22 DISPUTE RESOLUTION
85


22.1
Dispute Resolution Procedures
85


ARTICLE 23 CLAIMS
86


ARTICLE 24 ETHICAL OBLIGATIONS
87


24.1
Equal Opportunity
87


24.2
Harassment or Offensive Behavior
88


24.3
Ethical Standards
88


ARTICLE 25 MISCELLANEOUS PROVISIONS
89


25.1
Governing Law
89


25.2
Entire Agreement
89


25.3
Schedules
89


25.4
Relationship of the Parties
89


25.5
Third Parties
89


25.6
Counterparts
89


25.7
Remedies
89


25.8
Successors and Assigns
89


25.9
Assignment
90


25.10
Liability
90


25.11
Survival
90


25.12
Severability
90


25.13
No Waiver
90





iv

--------------------------------------------------------------------------------



CONSTRUCTION AGREEMENT


CONSTRUCTION AGREEMENT




SCHEDULES
Schedule A
-
Applicable Provisions of Ground Lease
 
 
 
Schedule B
-
Description of Site / Land Details
 
 
 
Schedule C
-
Insurance Requirements
 
 
 
Schedule D
-
Key Construction Team Members
 
 
 
Schedule E-1
-
Contractor’s Fee and Allocation
 
 
 
Schedule E-2
-
Key Performance Indicators
 
 
 
Schedule F
-
Allocation
 
 
 
Schedule G
-
Change Order Pricing
 
 
 
Schedule H
-
Form of Incentive Benchmark Amendment
 
 
 
Schedule I
-
Liquidated Damages
 
 
 
Schedule J
-
Change Order Form
 
 
 
Schedule K
-
Substantial Completion Details
 
 
 
Schedule L
-
Designated Representative
 
 
 
Schedule M
-
Form of Lien Waiver and Release
 
 
 
Schedule N
-
Form of Subcontract
 
 
 
Schedule O
-
Authorization Matrix
 
 
 
Schedule P
-
Form of Certificate of Substantial Completion
 
 
 
Schedule Q
-
General Conditions Labor Rates





v

--------------------------------------------------------------------------------





CONSTRUCTION AGREEMENT
THIS CONSTRUCTION AGREEMENT (this “Agreement”) is made as of May 31, 2019 (the
“Effective Date”), by and between MSG Las Vegas, LLC (“MSG”), and Hunt
Construction Group Inc. (d/b/a AECOM Hunt), (“Contractor”) (individually, a
Party and, collectively, the Parties).
MSG:
MSG Las Vegas, LLC
c/o MSG Sports & Entertainment, LLC
Two Penn Plaza
New York, NY 10121
 
 
Contractor:
Hunt Construction Group Inc. (d/b/a AECOM Hunt)
2450 South Tibbs Avenue
Indianapolis, IN 46241
 
 
Project Manager:
Rider Levett Bucknall
Two Financial Center, Suite 810,
60 South St, Boston, MA 02111
 
 
Architect:
Populous Architects, P.C.
4800 Main Street
Suite 300
Kansas City, MO 64112
 
 
Project:
MSG Sphere at the Venetian, Las Vegas, Nevada
 
 
RECITALS:
 

A.    WHEREAS, Sands Arena Landlord, LLC (the “Lessor”) is the owner of certain
real property located in unincorporated Clark County, Nevada and described in
Schedule B hereto (the “Land”).
B.    WHEREAS, on July 16, 2018, Sands Arena Landlord LLC entered into a ground
lease with MSG and MSG Sports & Entertainment, LLC, a Delaware limited liability
company which is an affiliate of MSG (“MSG S&E”) and Venetian Casino Resort, LLC
(“VCR”), pursuant to which MSG and MSG S&E shall lease the Land (and perform
other obligations set forth therein) for a term of fifty (50) years (as may be
modified or amended in accordance with its terms, the “Ground Lease”).
C. WHEREAS, further pursuant to the Ground Lease, MSG has agreed to procure the
development of a multi-function, first class event venue together with such
other on-site or off-site improvements as may be agreed between MSG and the
Lessor, as more fully described in the Contract Documents (the “Project”).
D. WHEREAS, Contractor is skilled and experienced in performing the work
necessary to complete the Project.
E. WHEREAS, MSG seeks to engage Contractor, and Contractor agrees to be engaged,
to perform the Work (as defined herein) pursuant to the terms of this Agreement.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


1

--------------------------------------------------------------------------------




ARTICLE 1
DEFINITIONS
1.1Defined Terms.
Capitalized terms used herein shall have the meanings given to such terms in
this Section 1.1. Terms that are not defined herein, but have well-known
technical or construction industry meanings are used in this Agreement with such
recognized meanings.
“ADA” shall mean, collectively, the Americans with Disabilities Act of 1990, the
regulations promulgated thereunder, the Americans with Disabilities Act
Accessibility Guidelines for Buildings and Facilities, Standards for Accessible
Design, 28 C.F.R. Part 36 Appendix A, and the Americans with Disabilities Act
Accessibility Guidelines for Buildings and Facilities, 36 C.F.R. Part 1191
Appendix A, as each may be amended from time to time.
“Adjacent Property” shall mean all land adjoining the Site, including streets,
sidewalks and buildings situated thereon.
“Affiliate” shall mean (i) any Entity controlling, controlled by, or under
common control with the Company or any other Affiliate and (ii) any Entity in
which the Company owns at least five percent of the outstanding equity interest
of such Entity.
“Agreement” shall mean this Construction Agreement between MSG and Contractor.
“Allocation” means the amount set forth in Schedule F which shall be utilized
strictly in accordance with the terms of Section 4.10 and Schedule F. The
Allocation shall not be subject to adjustment.
“Allowance” has the meaning in Section 4.11.1.
“Allowance Amounts” means the value(s) of the Allowance Items.
“Applicable Law(s)” shall mean, to the extent applicable to the Contractor’s
performance of the Work, all: (a) applicable federal, state or local law,
enactment, statute, treaty, code, ordinance, charter, permit, consent,
certificate, approval, resolution, order, rule, regulation, guideline,
authorization, interpretation or other direction or requirement of any
Governmental Authority enacted, adopted, promulgated, entered or issued
(including the requirements of the ADA and environmental laws relating to the
Project); and (b) judgment, decision, decree, injunction, writ, order or like
action of any court, arbitrator or Governmental Authority with respect to any of
the foregoing, the enforceability of which has not been stayed or appealed.
“Application for Payment” shall mean Contractor’s certified request for payment
for completed portions of the Work in the form required by the Contract
Documents.
“Architect” means Populous Architects P.C. or any successor designated by MSG in
writing.
“As‑Built Drawings” shall mean the Drawings revised to show the “as‑built”
condition of the Work and other changes made during the construction process.
“Authorization Matrix” means the authorization matrix set forth in Schedule O.
“Bid Package” shall mean each of the bid packages (which may be “phased” bid
packages) for each trade category included within the Work.


2

--------------------------------------------------------------------------------




“Building Information Modeling” shall mean a digital representation of physical
and functional characteristics of the Work that shows geometry, spatial
relationships, and properties of the Facility building components.
“Business Day” shall mean any Day other than any weekend Day or any national or
local holiday during which United States federal government agencies in Nevada
are closed.
“Buy-Out Savings” has the meaning in Section 4.13.1.
“Certificate of Final Completion” has the meaning in Section 13.16.1.
“Certificate of Substantial Completion” has the meaning in Section 13.15.3.
“Change” shall have the meaning given to such term in Section 6.1.1.
“Change Order” shall have the meaning given to such term in Section 6.5.
“Change Proposal” shall have the meaning given to such term in Section 6.1.1.
“Change Request” shall have the meaning given to such term in Section 6.1.1.
“Claim(s)” means a demand, claim, liability, loss, cost, expense, action, cause
of action, damage, suit, fine, penalty or judgment, and all reasonable expenses
(including reasonable fees, charges and disbursements of attorneys, experts and
consultants, regardless of whether the applicable demand, claim, action, cause
of action or suit is voluntarily withdrawn or dismissed) incurred in
investigating or resisting the same.
“Clerk of Works” has the meaning in Section 2.2.3.
“Concealed Conditions” shall have the meaning given to such term in
Section 7.1.2.
“Construction Change Directive” shall have the meaning given to such term in
Section 6.3.1.
“Construction Documents” shall mean as the case may be: (a)  the Incentive
Benchmark Drawings and Specifications, and the 100% Construction Documents
prepared by Architect that set forth in detail the requirements for constructing
the Work.
“Construction Plan” shall mean Contractor’s plan for construction of the Work
that will include: (a) the construction staging plan setting forth construction
scheduling, laydown areas and storage, trailer areas, trailer locations,
priorities as to Site use, ingress/egress and other similar Site logistic
matters for the Work as approved by MSG; and (b) procedures for the assignment
of responsibilities for safety precautions and programs for the Work.
“Construction Schedule” shall mean a detailed, comprehensive,
computer-generated, logic-driven, precedence-style construction schedule
prepared by Contractor, in a form and using a software program satisfactory to
MSG, that utilizes a critical path method (CPM) network and is in conformance
with accepted industry standards for projects of the size, scope and complexity
of the Work. The Construction Schedule shall contain space for notations and
revisions and shall show: (a) the complete sequence of the Work by activity; (b)
the estimated time of each major element and phase of the Work with sufficient
detail as reasonably determined by MSG; (c) a break-down of each element or
phase of the Work by trade; and (d) early and late start dates for each element
or phase of the Work so that all “float” time will be accurately identified. A
reference to the Construction Schedule means the Construction Schedule as
updated in accordance with Section 3.11.2. The Construction Schedule shall be
issued to MSG and Project Manager in the source files electronic format.


3

--------------------------------------------------------------------------------




“Contract Documents” shall mean, collectively: (a) this Agreement and all
Schedules hereto; (b) the Incentive Benchmark Documents; (c) the Construction
Documents and the Construction Plan; (d) the Incentive Benchmark Amendments and
all Schedules thereto; and (e) all written modifications/amendments to this
Agreement signed by both MSG and Contractor (including Change Orders) and
Construction Change Directives issued by MSG in accordance with the terms of
this Agreement. The Contract Documents do not include bidding documents such as
the advertisement or invitation to bid, any instructions to bidders, sample
forms, Contractor’s bid or portions of addenda relating to any of these, or any
other documents unless specifically stated to be Contract Documents in this
Agreement.
“Contractor” shall have the meaning set forth in the Recitals.
“Contractor Employee” shall have the meaning set forth in Section 3.3.3.
“Contractor Events of Default” shall have the meaning given to such term in
Section 18.1.1.
“Contractor Party” shall mean Contractor or any Subcontractor of Contractor
(except as modified by Section 11.7.4) or anyone directly or indirectly employed
or engaged by any of them, or anyone for whose acts any of them may be liable.
“Contractor’s Fee” or “Fee” shall mean the fee set forth in Schedule E.
“Contractor’s Plant” means the vehicles, plant and equipment that Contractor or
its Subcontractors bring to the site in connection with the performance of the
Work (whether owned, hired, leased or otherwise acquired or held by Contractor
or a Subcontractor).
“Cost of the Work” shall have the meaning given in Section 4.8.
“Daily Delay Liquidated Damages” has the meaning in Section 1 of Schedule I.
“Day” shall mean a calendar day.
“Defective Work” shall mean any Work that does not comply with the requirements
of the Contract Documents or Applicable Law, as reasonably determined by MSG,
Project Manager or Architect, or is damaged.
“Design Team” means Architect and any other design consultants engaged by MSG or
Architect to provide design-related services for the Project.
“Dispute” has the meaning in Section 22.1.2.
“Drawings” shall mean the graphic and pictorial portions of the Contract
Documents showing the design, location and dimensions of the Work, generally
including plans, elevations, sections, details, schedules and diagrams.
“Early Work Packages” has the meaning in Section 4.2.1.
“Early Work Authorization Agreement” has the meaning in Section 4.2.1.
“Effective Date” shall have the meaning set forth in the Recitals.
“Entity” shall mean any business, corporation, partnership, limited liability
company or other entity.
“Extraordinary Measures” shall have the meaning given to such term in
Section 5.4.1.


4

--------------------------------------------------------------------------------




“Facility” means the completed and operational entertainment venue.
“Final Completion” shall mean the stage in the progress of the Work when the
Work has achieved Substantial Completion and Contractor has satisfied all of its
other obligations under the Contract Documents, including completion or
correction of all Punchlist Items, provision of the Project Closeout Documents
and satisfaction of the requirements of Sections 3.21 and 13.16.2; provided,
however, that Final Completion does not require the satisfaction of obligations
that are expressly contemplated to be performed after Final Completion such as
warranty corrective work that may be required, if any.
“Force Majeure” means (i) severe, adverse weather conditions that are abnormal,
based on “NOAA” historical data for the preceding ten (10) years, that delays
performance of the Work on the critical path of the Construction Schedule; (ii)
war or national conflicts or government intervention arising therefrom; (iii)
fires; (iv) floods; (v) sabotage; (vi) acts of terror; (vii) incidences of
disease or other illness that reaches epidemic, endemic, and/or pandemic
proportions; (viii) hurricanes; (ix) earthquakes, earth movement and earth
subsidence (including sink holes); (x) acts of God; (xi) industry wide strikes
and industry-wide labor disputes; (xii) civil disturbances; and (xiii)
unavoidable casualties; provided, however, that each of the foregoing is
(a) outside the control of each Contractor Party, and (b) is not caused by any
Contractor Party.
“GAAP” shall have the meaning given to such term in Section 13.14.1.
“General Conditions Costs” are the costs for the General Conditions Work, and
include the labor rates set forth in Schedule Q.
“General Conditions Work” shall mean the personnel and all related incidental
costs to be provided directly by Contractor as part of the Cost of the Work.
“General Requirements Work” shall mean the labor, materials, equipment and
services to be provided directly by Contractor as part of the Cost of the Work.
“General Requirements Work Expenses” shall mean the costs and expenses incurred
in connection with the General Requirements Work.
“Governmental Authority(ies)” shall mean any federal, state, county, municipal
or other governmental department, entity, authority, commission, board, bureau,
court agency, or any instrumentality of any of them having jurisdiction with
respect to the Parties, the Work, the Project or the Site.
“Ground Lease” has the meaning in the Recitals.
“Guarantee” means the guarantee delivered to MSG by the Guarantor guaranteeing
the performance of Contractor’s obligations under this Agreement.
“Guarantor” means the Person providing the Guarantee in respect of this
Agreement.
“Hazardous Materials” shall mean hazardous waste, toxic substance, asbestos
containing material, petroleum product, or related materials including
substances defined as “hazardous substances” or “toxic substances” in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Sec. 9061 et seq.; Hazardous Materials Transportation Act, as
amended, 49 U.S.C. Sec. 1802 et seq.; the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. Sec. 6901 et seq.; and the corresponding regulations
(as amended) issued pursuant to these acts, whether in the surface water,
groundwater, land surface and subsurface strata.
“Holoplot” means Holoplot GmbH of Ringbahnstrasse 12 (10-14) / A2, 12099 Berlin,
Germany or a subsidiary thereof.


5

--------------------------------------------------------------------------------




“Incentive Benchmark” shall mean the Incentive Benchmark for performance of the
Work.
“Incentive Benchmark Amendment” shall mean the amendment to this Agreement
executed by the Parties establishing the Incentive Benchmark, as contemplated by
Section 4.6, the form of which is attached as Schedule H.
“Incentive Benchmark Development Phase” means a phase corresponding to the
period of time beginning when MSG or Architect delivers the Incentive Benchmark
Drawings and Specifications to Contractor and ending when the Incentive
Benchmark Amendment is executed.
“Incentive Benchmark Documents” shall mean: (a) the Incentive Benchmark Drawings
and Specifications; (b) the Incentive Benchmark Qualifications and Assumptions;
(c) the Construction Schedule; and (d) the other documents listed in the
Incentive Benchmark Amendment.
“Incentive Benchmark Drawings and Specifications” shall mean the Drawings and
Specifications prepared by Architect and utilized by the Contractor to prepare
the Incentive Benchmark Proposal, as listed in the Incentive Benchmark
Amendment, which Drawings and Specifications shall be at the stage of one
hundred percent (100%) design development.
“Incentive Benchmark Proposal” shall have the meaning set forth in Section 4.5.
“Incentive Benchmark Qualifications and Assumptions” shall mean the written
statement of qualifications and assumptions based upon the Incentive Benchmark
Drawings and Specifications included in the executed Incentive Benchmark
Amendment.
“Initial Incentive Benchmark” [*****]
“Key Construction Team Members” shall have the meaning given to such term in
Section 3.3.5.
“Key Performance Indicators” mean the Key Performance Indicators in Schedule
E-2.
“Land” has the meaning in the Recitals.
“Lender” means either the Person or Persons who may provide construction and/or
permanent financing, or guarantors of such financing, for the Project.
“Lessor” has the meaning in the Recitals.
“Liquidated Damages” means the Daily Delay Liquidated Damages and the Long Stop
Completion Liquidated Damages.
“LNTP” means the limited notice to proceed with the Work issued by MSG to the
Contractor dated January 11, 2019.
“LNTP Work” means the scope of the Work performed by Contractor as authorized in
the LNTP.
“Long Stop Completion Liquidated Damages” has the meaning in Section 3 of
Schedule I.
“Long Stop Development Completion Date” means the date that is six (6) months
after the date of Substantial Completion as certified pursuant to Section 13.15.
Reference to the Long Stop Development Completion Date means the Long Stop
Development Completion Date as adjusted in accordance with the terms of this
Agreement.


6

--------------------------------------------------------------------------------




“Materials” shall mean all materials, supplies, appliances, equipment, fixtures
and other items to be incorporated into the Work or used in connection with the
Work.
“MSG” shall have the meaning given to such term in the Recitals.
“MSG Act” shall mean: (a) failure of MSG, Architect, Project Manager or a
Separate Contractor, or anyone employed or engaged by any of them, to perform
any of their respective obligations set forth in the Contract Documents by the
times required by the Contract Documents (including any applicable cure periods
but subject to the Contractor’s express obligations to coordinate and mitigate
as set forth in this Agreement); or (b) any negligence or intentional misconduct
by MSG, Architect, Project Manager or a Separate Contractor, or any of their
respective agents, subcontractors, subconsultants or employees. The concept of
an MSG Act shall apply and be used only in the context of Article 5 and Section
18.3.2 hereof.
“MSG Events of Default” shall have the meaning given to such term in
Section 18.3.
“MSG Parties” means MSG, MSG Sports & Entertainment, LLC, The Madison Square
Garden Company, Venetian Casino Resort, LLC, Sands Arena Landlord LLC, Project
Manager, (each) Lender and each of their respective trustees, subsidiaries,
affiliated and parent companies, respective successors and assigns, members,
partners, officers, board members, directors, managers, shareholders, employees,
attorneys, and agents.
“Overages” shall have the meaning given to such term in Section 13.14.3.
“Permits” shall mean all permits, consents, approvals, authorizations,
variances, waivers, certificates and approvals from all Governmental Authorities
and utility companies and any other Person which are required for the planning,
design, construction, furnishing, equipping, completion, use and occupancy of
the Work.
“Person” shall mean any individual, Entity, voluntary association, trust, or any
other entity or organization, including any Governmental Authority.
“Preconstruction Agreement” means the agreement entered into by MSG and
Contractor dated February 26, 2018 for performance of the Preconstruction
Services, and subsequently amended and updated by the parties thereto.
“Preconstruction Services” means those services performed by Contractor pursuant
to the Preconstruction Agreement.
“Product Data” shall mean illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by Contractor
to illustrate a Material, product or system for some portion of the Work.
“Progress Report” shall mean a monthly progress report to be prepared by
Contractor in a format and level of detail to be approved by MSG that will
contain the following: (a) listing of actual costs for completed activities and
estimates for incomplete tasks; (b) identification of variances between actual
and budgeted or estimated costs and a comparison of such amounts with the
Incentive Benchmark; (c) progress photos; (d) a Submittal log showing all
Submittals to date, anticipated Submittals and their status, all via the
Submittal Schedule; (e) a log of all RFIs and discussion of pending items and
existing or anticipated problems; (f) a safety and accident report;
(g) information on each Subcontractor and each Subcontractor’s performance of
the Work as well as the entire Work, showing percentages of completion and the
hours worked by each Subcontractor broken down into a level of detail reasonably
required by MSG; (h) the number and amounts of approved Change Orders and
Construction Change Directives; (i) an updated Construction Schedule in the
un-amended electronic source file format and a comparison of the Construction
Schedule and the updated Construction Schedule, together with a narrative
describing construction progress during the preceding month; (j) a list of all
Claims and any threatened claims and issues (including of Subcontractors’) that,
in the


7

--------------------------------------------------------------------------------




reasonable judgment of Contractor, may potentially become Claims; (k) any change
in the critical path; (l) a discussion of all material issues/concerns that
could affect the achievement of Substantial Completion by the Substantial
Completion Date, along with plans as to how to remediate each issue; (m)
significant activities and actions for the next month; (n) a look-ahead
schedule; (o) reports and certifications for tests and inspections undertaken
during the prior month; and (p) such other relevant information as may be
reasonably required by MSG or Project Manager from time to time.
“Project” shall mean the project described in the Recitals.
“Project Closeout Documents” shall mean: (a) the As-Built Drawings
(three (3) original printed sets and one (1) electronic set in their native
digital format); (b) two (2) printed sets and one (1) electronic set of all
maintenance and operating manuals; (c) all warranties and guarantees provided by
Contractor and all Subcontractors and all other Persons performing the Work on
behalf of Contractor; and (d) all training manuals, records and approved Shop
Drawings and Submittals relating to the Work.
“Project Development Team” shall mean, collectively, MSG, Architect, Project
Manager, Contractor and such other members as may be designated by MSG from time
to time.
“Project Manager” shall mean Rider Levett Bucknall or any successor designated
by MSG in writing.
“Punchlist” shall mean the list of Punchlist Items prepared by Contractor,
supplemented by Architect and approved by Project Manager and MSG.
“Punchlist Items” means items of Work that are minor and insubstantial details
of construction that: (a) in MSG’s view, do not prevent the Work from being used
for the purpose for which it is intended; and (b) will not prevent the issuance
of a temporary certificate of occupancy.
“QA/QC Plan” shall mean the comprehensive construction quality assurance and
quality control plan described in Section 3.5.
“Records and Reports” shall have the meaning given to such term in
Section 13.14.1.
“Recovery Plan” shall mean the written plan prepared by Contractor that
addresses an anticipated or actual delay to an item on the critical path of the
Construction Schedule that will delay the Substantial Completion Date. In
addition, the Recovery Plan shall describe in detail how the Work will be
completed by the Substantial Completion Date notwithstanding such anticipated or
actual delay.
“Reporting Person” shall have the meaning given to such term in Section 13.14.1.
“Saco” means Saco Technologies Inc. of 7809 TransCanada, Montreal, Quebec, QC,
Canada H4S 1L3 or a subsidiary thereof.
“Safety Program” shall have the meaning given to such term in Section 14.2.1.
“Samples” shall mean physical examples that illustrate Materials, equipment or
workmanship and establish standards by which the Work will be judged.
“Schedule of Values” shall mean the statement furnished by Contractor reflecting
the portions of the Incentive Benchmark allocated to the various portions of the
Work and, when reviewed by Project Manager and approved by MSG, used as the
basis for reviewing Applications for Payment.
“Self-Performed Work” shall mean Work (other than General Conditions Work and
the General Requirements Work) performed directly by Contractor’s own labor
forces or the labor forces of any Affiliate of Contractor, as permitted under
Section 11.6.


8

--------------------------------------------------------------------------------




“Separate Contractor” shall mean any entity other than Contractor hired by MSG
to perform any construction services for the Project.
“Shop Drawings” shall mean drawings, diagrams, illustrations, schedules,
performance charts, and other data specifically prepared for the Project by
Contractor or any Subcontractor and if prepared by a Subcontractor, then
reviewed by Contractor for completeness and correctness, which illustrate how
specific portions of the Work shall be fabricated or installed.
“Site” shall mean the area of land on which the Project is to be located, as set
forth in Schedule B.
“Site Conditions” has the meaning in Section 7.1.
“Specifications” shall mean that portion of the Contract Documents consisting of
the written requirements for Materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.
“Staffing Plan” shall have the meaning given to such term in Section 3.3.2.
“Standard of Care” shall mean the standard of care, skill, diligence and quality
that prevails among sophisticated construction firms that are experienced in,
and specialize in, the construction of the specified first class, state of the
art performance venues and other buildings of a similar level of structural and
technical complexity to the Project, similarly time sensitive and in comparable
urban areas throughout the United States, which meet the state of the art level
of quality specified in the Contract Documents and which are constructed in a
first class manner.
“Subcontract” shall mean any contract or agreement between Contractor and a
Subcontractor for performance of a portion of the Work and includes purchase
orders.
“Subcontract Buy-Out” has the meaning in Section 4.13.2.
“Subcontract Buy-Out Log” has the meaning in Section 4.13.2.
“Subcontractor” shall mean a Person who has a direct contract with Contractor to
perform any of the Work (including, equipment leases and Material purchase
agreements) as well as Suppliers, distributors, manufacturers, distributors and
sub-subcontractors of Subcontractors. A reference to “Subcontractor” includes
the above-referenced parties at any tier.
“Submittal” shall mean Shop Drawings, Product Data, Samples and similar
submittals.
“Submittal Schedule” means the schedule of submittals to be prepared by
Contractor pursuant to Section 4.5.2.6 and in accordance with Section 3.7.3.
“Substantial Completion” shall mean when all of the following have occurred: (i)
the Work has progressed to the stage of completion so that a full capacity, full
priced public entertainment event can be held at the Project and the Facility is
functional and operational in accordance with the Contract Documents to permit
such event to take place using the full spectrum of state of the art elements
specified by the Contract Documents, subject to the terms of Section 11.7
hereof; (ii) all income‑generating areas and all areas serving the general
public are operational in accordance with the Contract Documents without
material inconvenience or discomfort; (iii) a temporary Certificate of Occupancy
and all necessary permits have been issued by the appropriate Governmental
Authorities; (iv) the Work is in conformance with the Contract Documents so that
it can be used for its intended purpose; (v) all commissioning and
pre-commissioning of the Work, or portions thereof, have been completed in
satisfaction of the requirements of the Contract Documents; (vi) all keys,
manuals and operating and maintenance books necessary to operate the venue as
specified in the Contract Documents have been delivered to MSG, and (vii)
Contractor has removed all equipment and Material not


9

--------------------------------------------------------------------------------




necessary to complete the Punchlist Items and any remaining Contractor
activities or equipment and Materials shall not impede event operations.
“Substantial Completion Date” shall mean the date set forth in the Initial
Benchmark Amendment, as thereafter adjusted pursuant to the terms of the
Contract Documents.
“Substitution” shall mean any substitute product or process other than that
specified in the Contract Documents that fulfills the requirements of the
Contract Documents or is approved by MSG.
“Subsurface Conditions” has the meaning in Section 7.1.2.
“Supplier” shall mean a Person who has an agreement with Contractor or its
Subcontractors or sub-subcontractors to supply by sale or lease or distribution,
directly or indirectly, any materials or equipment for the Work.
“Technology” has the meaning in Section 11.7.1.
“Technology Delivery Date(s)” means the date(s) specified in the Construction
Schedule to be the agreed date(s) for delivery of the Technology to the
Technology Delivery Site (which dates will be different for each of Saco and
Holoplot).
“Technology Delivery Site” means a warehouse to be identified by Contractor,
which warehouse shall not be more than 45 miles’ distance from the Site.
“Technology Subcontractors” has the meaning set forth in Section 11.7.1.
“Technology Work” has the meaning set forth in Section 11.7.1.
“Value Engineering” shall mean the process of reviewing the systems, equipment
and materials included in the Drawings and Specifications and identifying those
systems, equipment and materials that can be replaced by alternative systems,
equipment and materials that can be obtained at a lower price than those
specified in the Drawings and Specifications. Value Engineering provided by or
through the Contractor shall not be considered as providing design. All Value
Engineering acceptable to MSG shall be added to the Contract Documents by
appropriate Change Order and incorporated into the Drawings and Specifications
by Architect.
“Warranty Period” means the one (1) year period after the date of Substantial
Completion of the Work; provided, however, that this period of one (1) year
shall be extended with respect to portions of the Work first performed after
Substantial Completion of the Work to the date that is one (1) year after
satisfactory completion of such extended Work; and provided, further, that the
foregoing one year duration shall not operate to limit any Subcontractor
warranty, or warranty specified in the Contract Documents, that is in excess of
one (1) year.
“Work” shall mean the furnishing of all Materials, labor, detailing, layout,
equipment, supplies, plants, tools, scaffolding, transportation, temporary
construction, superintendence, demolition, and all other services, facilities
and items, reasonably necessary for the full and proper performance and
completion of the construction requirements for the Project as set forth in the
Contract Documents, and items reasonably inferable therefrom, and consistent
therewith for the proper execution and completion of the construction and other
services required of Contractor by the Contract Documents, whether provided or
to be provided by Contractor or a Subcontractor, or any other entity for whom
Contractor is responsible, and whether or not performed or located on or off of
the Site.


10

--------------------------------------------------------------------------------






1.2Interpretation.
1.2.1
The definition of any term herein shall apply equally to the singular and plural
forms of such term. Whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise: (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified; (b) any
reference herein to any Person shall be construed to include such person’s
permitted successors and assigns and, in the case of Governmental Authorities,
persons succeeding to such Governmental Authorities’ respective functions and
capacities; (c) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall, with respect to the Contract Document in which such
reference is found, be construed to refer to such Contract Document in its
entirety and not to any particular provision of such Contract Document; and (d)
all references herein to Articles, Sections, Schedules, and Schedules in a
Contract Document shall be construed to refer to Articles and Sections of, and
Schedules and Schedules to, such Contract Document. The captions contained in
the Contract Documents are for convenience and reference only and in no way
define, describe, extend or limit the scope or intent of the Contract Documents
or the intent of any provision contained herein.

1.2.2
The terms “knowledge,” “recognize,” and “discover,” their respective
derivatives, and similar terms in the Contract Documents, as used in reference
to Contractor, shall mean (unless otherwise expressly stated) that which
Contractor knows, recognizes or discovers in exercising the Standard of Care.
Analogously, the expression “reasonably inferable” and similar terms in the
Contract Documents shall be interpreted to mean reasonably inferable by a
contractor exercising the Standard of Care. When the word “provide,” including
derivatives, is used, it shall mean to fabricate properly, complete transport,
deliver, install, erect, construct, test, and furnish all labor, materials,
equipment, apparatus, appurtenances, and all other items necessary to properly
complete in place, ready for operations or use under the terms of the
Construction Documents.

1.3Correlation and Intent of Contract Documents.
1.3.1
The Contract Documents represent the entire and integrated agreement between
Contractor and MSG hereto and supersede all prior negotiations, representations
or agreements, either written or oral. The Contract Documents shall not be
construed to create a contractual relationship of any kind: (a) between
Contractor and Architect or Architect’s consultants; (b) between Contractor and
Project Manager; (c) between MSG and a Subcontractor or a sub-subcontractor
(except as provided for in Section 11.4.1.19); or (d) between any Persons other
than MSG and Contractor.

1.3.2
The Contract Documents are complementary and are intended to include all items
necessary for the execution and performance of the Work by Contractor.
Contractor shall perform all Work indicated in or reasonably inferable from and
consistent with the Contract Documents for the proper execution and completion
of the Work. In all instances where Contractor discovers any inconsistency in
the quality or quantity of Work required under the Contract Documents, before
Contractor executes the Work, Contractor shall promptly bring such inconsistency
to the attention of MSG and Project Manager (and which inconsistency shall be
resolved in accordance with the order of precedence set forth in Section 1.3.5).

1.3.3
The Specifications are separated into titled sections for convenience only and
shall not control Contractor in dividing the Work among Subcontractors or in
establishing the extent of Work to be performed by any trade. No responsibility
is assumed by MSG, Architect or Project Manager for defining the limits of any
Subcontractor’s work or the work of any trade by reason of the



11

--------------------------------------------------------------------------------




arrangement of the Specifications or the Drawings. Such separation shall not
relieve Contractor from the responsibility for the satisfactory coordination and
completion of the entire Work.
1.3.4
Whenever a product is specified in accordance with a Federal Specification, an
ASTM Standard, an American National Standards Institute Specification, or other
similar standard, Contractor shall present an affidavit from the manufacturer,
when requested by MSG or required in the Specifications, certifying that the
product complies with the particular standard or specification in effect on the
date of execution of the Incentive Benchmark Amendment. When requested by MSG or
specified, supporting test data shall be submitted to substantiate compliance.

1.3.5
Notwithstanding any incorporations by reference, to the extent of any direct
conflict or inconsistency between any of the Contract Documents, Contractor
shall proceed with the Work and give precedence to the Contract Documents in the
following order of priority:

1.3.5.1
Written modifications/amendments to this Agreement signed by both MSG and
Contractor (including Change Orders, the Incentive Benchmark Amendment and
Schedules thereto) and Construction Change Directives issued by MSG in
accordance with the terms of this Agreement, with subsequently dated items
controlling over earlier dated items;

1.3.5.2
The Agreement;

1.3.5.3
The Drawings and Specifications; and

1.3.5.4
All Schedules to the Agreement;

provided, however, that notwithstanding anything herein or in any other Contract
Document to the contrary: (a) the Incentive Benchmark Qualifications and
Assumptions may not modify or contradict any terms or conditions set forth in
the Agreement relating to warranties, insurance requirements, indemnities, or
any other terms or conditions of the Agreement relating to Contractor’s
obligation to correct Defective Work; and (b) to the extent any provision of the
Incentive Benchmark Qualifications and Assumptions purports to modify or
contradict any such terms or conditions, the terms or conditions of the
Agreement, as applicable, without application of such provision of the Incentive
Benchmark Qualifications and Assumptions, shall control.
1.3.6
Except to the extent set forth in the Incentive Benchmark Qualifications and
Assumptions, and irrespective of the document priorities elsewhere in the
Contract Documents, in the event the Drawings disagree in themselves or with the
Specifications, the Contractor shall, unless otherwise directed in writing by
MSG, perform to the extent reasonably inferable from the Contract Documents, as
a whole, as being necessary to conform to the Contract Documents to provide the
greater or higher level of quality of material, equipment or Work specified in
the Contract Documents.

1.3.7
Notwithstanding the above, figured dimensions on the Drawings shall take
precedence over scaled dimensions, and large-scale Drawings shall take
precedence over small-scale Drawings. All indications or notations which apply
to one or a number of substantially identical situations, materials, or
processes shall be deemed to apply to all such situations, materials or
processes wherever they appear in the Work, except where a contrary result is
clearly stated in the Contract Documents. Work for which no explicit quality or
standards of materials and/or workmanship is defined in the Contract Documents
shall be of good quality for the intended use, and consistent with the quality
of surrounding work and of the construction of the Project generally. All
manufactured articles, materials and equipment shall be applied, installed,
connected, erected,



12

--------------------------------------------------------------------------------




used, cleaned, and conditioned in accordance with the manufacturers’ written
instructions, unless specifically stated otherwise in the Contract Documents.
1.3.8
The Drawings are generally made to scale, but all working dimensions shall be
taken from the figured dimensions, or by actual measurements taken at the job,
and not by scaling the Drawings. Whether or not an error is believed to exist,
material deviation from the Drawings and the dimensions given thereon shall be
made only after approval in writing from Architect. Where the Work is to fit
with existing conditions or work to be performed by others, Contractor shall
fully and completely coordinate and join the Work with such conditions or work,
unless otherwise specified.

1.3.9
Contractor acknowledges and agrees that its obligations and liabilities under
the Contract Documents, remain unaffected and it will bear and continue to bear
full liability and responsibility for:

1.3.9.1
the performance of the Work in accordance with this Agreement;

1.3.9.2
all construction means, methods or proposed methods of work, techniques,
equipment and labor levels, procedures, safety and other matters employed or to
be employed by Contractor in the performance of the Work, unless the Contract
Documents give other specific instructions concerning these matters; provided,
however that it shall be incumbent on the Contractor to review and verify the
suitability of the instructions therein; and

1.3.9.3
any errors or omissions in, or other non-compliances with this Agreement of, any
documents or other information submitted by Contractor,

notwithstanding:
1.3.9.4
any receipt, vetting or review of, or comment on, or consent to, or permission
in connection with, or rejection, non-rejection or approval of, or expression of
satisfaction or dissatisfaction with:

1.3.9.4.1
any documents or other information provided by Contractor; or

1.3.9.4.2
any submission, proposal, plan, request or recommendation by Contractor,

by MSG, Project Manager or Architect; or
1.3.9.5
any failure by MSG, Project Manager or Architect to identify an error or
omission in, or other non-compliance with this Agreement of:

1.3.9.5.1
any document or other information provided by Contractor; or

1.3.9.5.2
any submission, proposal, plan, request or recommendation by Contractor.





13

--------------------------------------------------------------------------------




ARTICLE 2
RELATIONSHIP OF THE PARTIES; ROLES OF MSG, ARCHITECT AND PROJECT MANAGER


2.1Cooperation with Project Development Team; Coordination Obligations.
2.1.1
Throughout the term of this Agreement, Contractor shall communicate with MSG,
Project Manager, Architect and the other members of the Project Development
Team. MSG may, from time to time, designate in writing other persons or entities
as being part of the Project Development Team.

2.1.2
Contractor shall coordinate all of Contractor’s activities with those of the
Project Development Team. Contractor, Project Manager and Architect agree to
cooperate and effectively communicate with one another and with MSG in order to
achieve the timely completion of the Work in accordance with the Contract
Documents.

2.1.3
During construction, Contractor shall schedule and conduct regular meetings at
which the Project Development Team shall discuss the status of the Work,
including look-ahead schedules, quality of Work and cost and specifically
address whether (a) the Work is proceeding according to the Construction
Schedule, (b) discrepancies, conflicts or ambiguities exist in the Contract
Documents that require resolution, (c) health and safety issues exist in
connection with the Work, and (d) there are other items that require resolution
so as not to jeopardize Contractor’s ability to complete the Work within the
Incentive Benchmark and by the Substantial Completion Date. Contractor shall
prepare and promptly distribute meeting minutes to the Project Development Team
and all other meeting attendees.

2.1.4
Without limiting Article 12, MSG may have Separate Contractors working on the
Project and the Site concurrently with Contractor’s performance of the Work.
Contractor shall coordinate its performance of the Work with such Separate
Contractors and shall otherwise cooperate with such Separate Contractors so as
not to delay or interfere with their work, as further set out in Section 12.2.

2.1.5
Consistent with Section 2.1.4, Contractor hereby agrees to cooperate fully with
MSG, Separate Contractors, Lessor and other parties, as necessary, to manage and
coordinate the: (1) availability of parking and utilities, (2) ingress and
egress to the Site, (3) maintenance and protection of both vehicular and
pedestrian traffic at or adjacent to the Site, (4) safety of workers and
visitors of the Site, and (5) scheduling, coordination and sequencing of the
Work.

2.2General Role of MSG.
2.2.1
Contractor acknowledges that MSG is procuring the Project in satisfaction of
MSG’s obligations pursuant to the Ground Lease, insofar as they relate to the
Project. Contractor further acknowledges that Lessor may have rights of
inspection and approval over certain elements of the Work and will cooperate
with MSG and Lessor in all respects in relation to the Work.

2.2.2
During the course of the Work, MSG shall render approvals and decisions with
reasonable promptness to prevent delay in the orderly progress of the Work;
provided, however, that where the Lessor is afforded a specific amount of time
to grant approvals relating to the Work under the Ground Lease, the same time
plus ten (10) Days shall be afforded to MSG, except as otherwise agreed by the
Parties as to any particular approval. It shall be Contractor’s responsibility
to advise MSG in writing of all time requirements and restraints with respect to
such approvals and decisions. It is acknowledged and agreed that no provision of
the Contract Documents that provides for any approval, review or similar
participation by MSG shall be construed or interpreted to limit



14

--------------------------------------------------------------------------------




Contractor’s obligations and responsibilities to complete the Work in accordance
with the Contract Documents.
2.2.3
MSG may hire a “Clerk of Works” who shall perform the role of an inspector and
assessor of the performance of the Work throughout the term of this Agreement.
The Clerk of Works shall be engaged by MSG and shall be a daily on-site
representative of MSG. The Clerk of Works shall, among other activities, inspect
the workmanship, quality and safety of the Work, monitor headcount and worker
activity and inspect headcount records and may raise with Contractor these and
other aspects of the performance of the Work. The Clerk of Works shall not give
instructions or directions to Contractor, other than through MSG or Project
Manager.

2.3Information and Services Required of MSG.
2.3.1
MSG shall furnish to Contractor within fifteen (15) Days after receipt of a
written request, information necessary and relevant for Contractor to evaluate,
give notice of or enforce mechanic’s lien rights. Such information shall include
a correct statement of the record legal title to the property on which the
Project is located, usually referred to as the “Site”, and MSG’s interest
therein.

2.3.2
Upon written request of Contractor, MSG shall furnish surveys describing the
physical characteristics, legal limitations and utility locations for the Site,
and a legal description of the Site, all to the extent necessary for proper
performance of the Work.

2.3.3
Upon written request of Contractor, information under MSG’s control, and
reasonably required for proper performance of the Work, shall be furnished by
MSG with reasonable promptness to avoid delay in the orderly progress of the
Work.

2.3.4
Contractor is entitled to reasonably rely upon the accuracy and completeness of
any information furnished by MSG to Contractor. Notwithstanding the previous
sentence, Contractor shall review and analyze such information and, within ten
(10) Business Days of receipt of such information, notify MSG of any errors,
omissions, ambiguities, inconsistencies, discrepancies or areas of concern
within such information that are discovered by Contractor. Contractor waives any
right to recover as a Cost of the Work, or to request an adjustment to the
Substantial Completion Date or the Incentive Benchmark, from any such discovered
error, inconsistency, discrepancy or area of concern not notified in accordance
with this Section 2.3.4, except to the extent Contractor can demonstrate that
such loss, damage or schedule or cost impact could not have been avoided if
Contractor had notified MSG as required under this Section 2.3.4. Contractor
shall incorporate the necessary elements of information furnished by MSG into
the Work. It is understood that Contractor’s review of information furnished by
MSG pursuant to this Section 2.3.4 is in the capacity of a contractor and not a
design professional.

2.4MSG’s Right to Stop the Work.
2.4.1
If Contractor fails to correct defective Work as required by Article 19, fails
to carry out the Work in accordance with the Contract Documents, or fails to
comply with the Contract Documents, and in each case fails to promptly cure any
such failure within ten (10) Business Days after written notice to the
Contractor (or if such failure cannot be cured within ten (10) Business Days,
the Contractor has commenced to cure and is diligently continuing to cure), MSG,
by a written order signed by MSG, may order Contractor to stop the Work, or any
portion thereof, until the cause for such order has been eliminated; provided,
however, that this right of MSG to stop the Work shall not give rise to any duty
on the part of MSG to exercise this right for the benefit of Contractor or any
other Person. MSG’s exercise of its right to stop the Work shall not give rise
to an entitlement of Contractor to terminate this Agreement pursuant to Section
18.3.2. MSG’s exercise of its right



15

--------------------------------------------------------------------------------




to stop the Work shall not relieve Contractor of any of its responsibilities and
obligations under or pursuant to the Contract Documents and Contractor shall not
be entitled to recover any costs incurred as a Cost of the Work, or receive an
adjustment to the Incentive Benchmark or an adjustment to the Substantial
Completion Date, as a result thereof.
2.5MSG’s Right to Carry Out the Work.
2.5.1
If Contractor defaults or neglects to carry out the Work in accordance with the
Contract Documents, and fails within ten (10) Business Days after written notice
from MSG or Project Manager to cure (or if such default or neglect cannot be
cured within ten (10) Business Days, Contractor has failed to commence and
continue correction of such default or neglect with diligence and promptness),
MSG may, after such ten (10) Business Day period, and without prejudice to any
other remedy, perform and/or complete such correction itself or through others.
In such case, MSG shall be entitled to recover the costs of such correction from
the Contractor as a reimbursement or as a set off against amounts to be paid to
Contractor.

2.6General Role of Project Manager.
2.6.1
MSG has retained Project Manager to provide project management and various
contract administration services in connection with the development of the
Project pursuant to separate agreements. MSG may change Project Manager by
written notice to Contractor at least three (3) Days in advance of such change.
Project Manager is not responsible for design or construction and none of the
activities of Project Manager supplants or conflicts with any services or
responsibilities customarily furnished by Architect or required of Contractor.

2.6.2
MSG and Contractor shall generally communicate with each other through MSG’s
Project Manager about matters arising out of or relating to the Project. Project
Manager shall provide Contractor with instructions relating to Contractor’s
performance of the Work; provided, however, that any such instructions shall be
in writing and shall be simultaneously delivered to MSG and, to the extent
necessary, to Architect. MSG is not liable to, and has no obligation to pay
Contractor in connection with any Construction Change Directive or Change Order
that is not signed by MSG in advance of the change in the Work being performed,
except that, Contractor shall be paid its reasonable costs for a change in the
Work performed on an emergency basis provided that the emergency was not caused
by the Contractor and the change in the Work was required to be performed on an
expedited basis. Contractor shall be entitled to rely on the accuracy of
information and instructions received from Project Manager.

2.6.3
[Not Used]

2.6.4
[Not Used]

2.6.5
Instructions by MSG to Contractor relating to performance of the Work will
generally be issued or made through Project Manager in writing, with copies to
Architect. All communications and Submittals of Contractor to MSG shall be
issued or made through Project Manager, with copies to Architect and MSG.
Project Manager has authority to establish procedures, consistent with the
Contract Documents, to be followed by Contractor and Subcontractors with respect
to communications and the submission of Submittals. Communications by or with
Subcontractors shall be through Contractor.

2.6.6
Project Manager shall not be liable to Contractor or any Subcontractor with
respect to any agreement or obligation of MSG contained in the Contract
Documents or otherwise arising out of the Work.



16

--------------------------------------------------------------------------------




2.7General Role of Architect.
2.7.1
MSG has retained Architect to provide design and various construction
administrative services in connection with the development of the Project
pursuant to separate agreements. MSG may change Architect by written notice to
Contractor. None of the activities of Architect supplants or conflicts with any
services or responsibilities required of Contractor.

2.7.2
Contractor shall reasonably cooperate and coordinate with Architect in
connection with the performance of the Work and the administration of this
Agreement.

2.7.3
The term “Architect” means Architect or Architect’s authorized representative.
Wherever the word “Architect” appears in the Contract Documents, it shall
include Architect’s consultants, including engineers, landscape architects and
others engaged by Architect. All communications, directives, instructions,
interpretations and actions required of Architect shall be issued or taken only
by or through the individual identified as Architect in the Agreement or
Architect’s authorized representative.

2.7.4
The authorized representative of Architect may be one or more representatives
designated in writing by Architect and authorized to perform the duties and
carry out the responsibilities of Architect.

2.8Administration of the Agreement by Project Manager.
2.8.1
Project Manager will provide administration of the Agreement in conjunction with
MSG as described in this Section 2.8.1. Project Manager will have authority to
act on behalf of MSG only to the extent permitted by MSG. In the event
Contractor receives conflicting directions from MSG and Project Manager,
Contractor shall comply with the direction from MSG unless MSG instructs
otherwise.

2.8.2
Project Manager will be MSG’s representative during construction and until final
payment to Contractor and all Subcontractors.

2.8.3
Project Manager, with the assistance of Architect, will determine in general
that the Work of Contractor is being performed in accordance with the Contract
Documents, and will endeavor to guard MSG against defects and deficiencies in
the Work of Contractor. Project Manager will be MSG’s day-to-day representative
at the Site with whom Contractor may consult and through whom Contractor shall
obtain all instructions and actions required of MSG or Architect by the Contract
Documents. Project Manager and Architect will keep MSG informed of the progress
of the Work and will be MSG’s advisors concerning all instructions and actions
requested of MSG during the course of the Work.

2.8.4
Project Manager will be present on the Site to administer this Agreement and to
determine in general if the Work is proceeding in accordance with the Contract
Documents.

2.8.5
Neither Project Manager nor Architect shall be:

2.8.5.1
responsible for or have control or charge of construction means, methods,
techniques, sequences or procedures, or for safety precautions and programs in
connection with the Work, unless and to the extent Architect specifies the use
of any of the foregoing in the Construction Documents;

2.8.5.2
responsible for Contractor’s failure to carry out the Work in accordance with
the Contract Documents; or



17

--------------------------------------------------------------------------------




2.8.5.3
responsible for or have control or charge over the acts or omissions of
Contractor, Subcontractors, or any of their agents or employees, or any other
persons performing any of the Work.

2.8.6
Architect and Project Manager shall at all times have reasonable access to the
Work wherever it is in preparation and progress. Contractor shall provide
facilities for such access so that Architect and Project Manager may perform
their functions under the Contract Documents. Architect and Project Manager
shall at all times comply with Contractor’s reasonable rules for the Site,
including the Project safety program.

2.8.7
[Not Used]

2.8.8
[Not Used]

2.8.9
[Not Used]

2.8.10
Project Manager, in consultation with Architect and MSG, will have authority to
reject Work that does not conform to the Contract Documents to require special
inspection or testing and to reject Work that does not conform to the Contract
Documents. Whenever, in Project Manager’s opinion, it is considered necessary or
advisable for the implementation of the intent of the Contract Documents,
Project Manager will have authority to require special inspection or testing of
the Work in accordance with Section 3.23 whether or not such Work be then
fabricated, installed or completed. However, neither Project Manager’s authority
to act under this Section 2.8.10, nor any decision made by Project Manager in
good faith either to exercise or not to exercise such authority shall give rise
to any duty or responsibility of MSG or Project Manager to Contractor, any
Subcontractor, any of their agents or employees, or any other Person performing
any of the Work.

2.8.11
Project Manager will receive from Contractor and review all Submittals, and
coordinate them with information contained in related documents. Such actions
shall be taken with reasonable promptness so as to cause no delay and shall be
consistent with the time periods set forth in any submittal schedule agreed to
by Contractor and Project Manager.

2.8.12
Project Manager will assist MSG and Architect in conducting inspections to
determine the dates of Substantial Completion and Final Completion. Project
Manager will receive from Contractor and forward to MSG for MSG’s review written
warranties and related documents required by the Contract Documents and
assembled by Contractor. Project Manager will issue a final Certificate for
Payment upon compliance with the requirements of Section 9.9.

2.8.13
The duties, responsibilities and limitations of authority of Architect and
Project Manager as MSG’s representatives during construction as set forth in the
Contract Documents may be modified, curtailed or extended by MSG in its sole
discretion. Contractor shall be notified in writing of any such modification or
extension within ten (10) Business Days after that decision.

2.8.14
In no event shall an act or omission on the part of Project Manager or Architect
relieve Contractor from its obligation to perform the Work in full compliance
with the Contract Documents.

2.9Role of the Lender
2.9.1
Contractor acknowledges that the Work may be financed (in whole or in part) by a
Lender. If required by a Lender, Contractor shall enter into an agreement
allowing, among other things, the Lender to step in and take over MSG’s role
under this Agreement in the event of an event of default specified in Section
18.3. Contractor shall execute, acknowledge and deliver any and all further
documents which may be necessary to satisfy the reasonable requests of one or
more Lenders in connection with the financing or refinancing of the Project. For
clarification, a reasonable request



18

--------------------------------------------------------------------------------




shall be one that does not increase Contractor’s risk or liability under the
Contract Documents. In addition, the Contractor will work with the Lender and
MSG in good faith to convert the cost of performing the Work, or components
thereof, into a fixed price if so requested by the Lender.
ARTICLE 3
CONTRACTOR’S GENERAL RESPONSIBILITIES


3.1Standard of Care; Applicable Laws.
3.1.1
Contractor accepts the relationship of trust and confidence established under
this Agreement. Contractor shall furnish efficient business administration and
supervision so as to complete the Work in accordance with the Contract
Documents. In addition to Contractor’s other obligations under the Contract
Documents, all Work and other professional services performed by Contractor in
connection with the Project shall be performed in accordance with the Standard
of Care.

3.1.2
Contractor shall perform the Work in accordance with Applicable Laws. If
Contractor performs any Work that is contrary to any Applicable Laws, then
Contractor shall assume full responsibility therefor and shall bear all costs
attributable thereto. Notwithstanding the foregoing, Contractor shall not be
responsible for the cost of corrections or additions to the Work that are
required because the design of the Work as set forth in the Contract Documents
violates Applicable Laws, unless Contractor knows that such design was contrary
to Applicable Laws and Contractor fails to notify MSG of the same (in which
case, Contractor shall be liable for the costs that could have been avoided had
it notified MSG). Notwithstanding anything herein to the contrary, in the event
of any change in any Applicable Law that occurs after the date the Incentive
Benchmark Amendment is executed by the Parties and results in increased cost or
time of performance of the Work, the Incentive Benchmark and/or the Substantial
Completion Date shall be equitably adjusted by Change Order (provided that the
Contractor complies with the requirements of Article 6) and Contractor may seek
to recover such additional cost as a Cost of the Work.

3.1.3
Contractor shall perform the Work in accordance with, and comply with, the
applicable provisions of the Ground Lease set forth in Schedule A. To the extent
the Contractor breaches this Agreement, which breach causes MSG to be in breach
of the Ground Lease, the Contractor shall indemnify, defend and hold harmless
MSG and the MSG Parties from and against any claim, liability, proceeding, loss,
damage, fine, fees (including reasonable attorneys’ fees) or expenses arising
out of such breach. Notwithstanding the foregoing, MSG’s remedies for
Contractor’s failure to achieve Substantial Completion by the Long Stop
Development Completion Date are as set forth in this Agreement. Nothing in this
Section 3.1.3 shall impact the remedies of MSG set forth in this Agreement for
the Contractor’s failure to achieve Substantial Completion by the Substantial
Completion Date or by the Long Stop Development Completion Date. Neither the
provisions of Schedule A, nor any other term of this Agreement, shall be
construed to create a contractual relationship of any kind between Contractor
and the Lessor. Furthermore, MSG’s enforcement of the terms of the Ground Lease
against Lessor shall be in the sole discretion of MSG.

3.2Review of the Contract Documents.
3.2.1
Before Contractor delivers the Incentive Benchmark Proposal to MSG, Contractor
shall carefully study the Contract Documents and shall notify Architect and MSG
in writing of any errors, inconsistencies, ambiguities or omissions Contractor
has identified therein.

3.2.2
Contractor shall not be liable to MSG, Architect or Project Manager with respect
to any error, inconsistency or omission in the Contract Documents except to the
extent Contractor: (a) knew of such error, inconsistency or omission based on
its review of the Contract Documents; and (b) failed to notify MSG or Architect
in writing of such error, inconsistency or omission before Contractor



19

--------------------------------------------------------------------------------




delivered the Incentive Benchmark Proposal to MSG. In such event, Contractor
shall be liable for the cost that would have otherwise been avoided had
Contractor reported such error, inconsistency or omission to MSG and Architect
as required under this Section 3.2.2 and shall not be entitled to recover such
cost as a Cost of the Work or an adjustment to the Substantial Completion Date.
3.2.3
In the event that errors, inconsistencies or omissions are discovered by
Contractor in the Contract Documents, Contractor shall not proceed with the
affected portions of the Work until Contractor has submitted an RFI to, and
received written interpretation with respect thereto from, Architect. An
unanswered RFI shall not become a reason by itself for an extension of time
unless Architect fails to respond to such RFI within ten (10) Business Days
after receipt thereof and Contractor can otherwise demonstrate that such failure
to respond results in a delay to the critical path of the Work. If Contractor:
(a) delivers an RFI with respect to an error, inconsistency or omission in the
Contract Documents, but proceeds with Work involving such error, inconsistency
or omission prior to receiving clarification from Architect; or (b) knows that
an error, inconsistency or omission exists in the Contract Documents but
nonetheless proceeds with Work involving such error, inconsistency or omission
without submitting an RFI to Architect, then Contractor shall correct such Work
performed to comply with Architect’s reasonable interpretation of the Contract
Documents and Contractor shall not be entitled to recover the cost of such
correction as a Cost of the Work or an adjustment to the Substantial Completion
Date.

3.2.4
Contractor shall: (a) verify the dimensions shown on the Drawings before laying
out the Work; (b) be responsible for the accuracy of all lines, grades and
measurements prepared by Contractor; and (c) protect and preserve all permanent
bench and other markers. Checking of the dimensions or lay-out by Architect
shall not relieve Contractor of its responsibility to do so. These obligations
are for the purpose of facilitating construction by Contractor and are not for
the purpose of discovering errors, omissions or inconsistencies in the Contract
Documents; provided, however, that any errors, inconsistencies or omissions
discovered by Contractor shall be reported promptly to Architect as an RFI in
such form as Architect may require.

3.2.5
Unless otherwise noted by Contractor to MSG in writing, commencement of any
particular portion of the Work shall constitute a representation by Contractor
that Contractor has reviewed the Contract Documents associated with such portion
of the Work, and that to the best of Contractor’s knowledge: (a) the Contract
Documents including the Drawings and Specifications are sufficiently detailed
and complete to permit Contractor to commence that portion of the Work; and (b)
nothing contained in the Contract Documents or the Drawings and Specifications
would materially hinder or prevent Contractor from completing that portion of
the Work in accordance with the Contract Documents.

3.3Staffing; Contractor’s Personnel; Key Construction Team Members.
3.3.1
Contractor shall maintain, and shall ensure the Subcontractors maintain, an
experienced and competent full time staff at the Site to coordinate and provide
supervision of the Work. In addition, Contractor and Subcontractors shall assign
sufficient numbers of duly qualified personnel to the Work to the extent
necessary to ensure that its obligations under the Contract Documents are timely
carried out with respect to the performance of the Work.

3.3.2
Contractor shall submit, for MSG’s review and approval, a detailed staffing plan
(the “Staffing Plan”) with respect to the Work to be performed pursuant to the
Contract Documents by Contractor. The Staffing Plan shall provide: (a) a listing
of individuals assigned to the Work; (b) the background, experience and
qualifications of such individuals; (c) a description of roles/responsibilities
for such individuals; and (d) the anticipated time to be expended by such
individuals in performing the Work. The approval by MSG of any Project personnel
shall not relieve Contractor of any responsibility for such personnel.



20

--------------------------------------------------------------------------------




3.3.3
In addition to MSG’s rights pursuant to Section 3.12.3, if MSG finds the work of
any employee of Contractor or of Contractor’s agents or Subcontractors (of any
tier), or of any independent contractor of any Subcontractor, who is performing
the Work or any services in connection with the Project (a “Contractor
Employee”) to be unsatisfactory or substandard, or determines that such
Contractor Employee imposes a safety hazard, a quality hazard or a material risk
to the timely completion of the Work, then MSG may request by written notice to
Contractor that Contractor replace, or cause the applicable agent, Subcontractor
or independent contractor to replace, such Contractor Employee. Within ten (10)
Business Days after Contractor receives such notice from MSG (or in the case of
a Contractor Employee that is determined to pose a safety hazard, immediately
after receiving such notice from MSG (which notice in such case shall be
written)), Contractor shall, or shall cause the applicable agent, Subcontractor
or independent contractor to, remove such Contractor Employee from the Site (if
applicable) and replace such Contractor Employee with another individual who is
reasonably satisfactory to MSG.

3.3.4
Contractor represents that all of its employees are, and for the duration of the
Work, will be, duly licensed under the laws of the State of Nevada to the extent
such licensing is required by law. Contractor further represents and warrants
that it possesses, and for the duration of the Work, will possess, all licenses
and permits under Nevada law necessary to perform the Work under this Agreement,
including a contractor’s license with the appropriate classifications issued in
accordance with NRS 624.240, et. seq.

3.3.5
Contractor and MSG agree that there are certain members of Contractor’s proposed
team that are invaluable to the development of the Project (the “Key
Construction Team Members”). The Key Construction Team Members are set forth in
Schedule D. Contractor acknowledges that MSG wants to ensure that the Key
Construction Team Members are assigned to the Project as outlined in Schedule D,
regardless of Contractor’s current and future work on other projects. The
assignment, and duration of assignment, of the Key Construction Team Members to
the Project as outlined in the Staffing Plan is a material requirement of this
Agreement. Consequently, notwithstanding anything to the contrary in this
Section 3.3 or in any other provision of the Contract Documents, and except to
the extent otherwise approved by MSG, for each of the following Key Construction
Team Members, if any such Key Construction Team Member is not assigned to the
Project in accordance with such Key Construction Team Member’s responsibilities
and for the respective durations as set forth in the Staffing Plan (as
reasonably determined by MSG), then Contractor shall pay to MSG, with respect to
each such Key Construction Team Member that is not assigned to the Project in
accordance with his/her responsibilities under the Staffing Plan, a one-time
payment of liquidated damages equal to [*****] per Key Construction Team Member.

3.3.6
The Parties agree that the damages that MSG would suffer as the result of the
foregoing are difficult or hard to determine and that the liquidated damages
amounts set forth above are reasonable approximations of the actual damages that
MSG would suffer. Neither the Key Construction Team Members, nor their
responsibilities and respective durations as outlined in the Staffing Plan, may
be changed without the prior approval of MSG. Any liquidated damages assessed
under this Section 3.3 may be recovered by MSG through a reduction in the
Contractor’s Fee. Contractor’s commitment to provide the Key Construction Team
Members and commitment to pay liquidated damages as set forth above is only
subject to the unavailability of such Key Construction Team Members due to
serious illness, termination or cessation of such Key Construction Team Members’
employment by Contractor, or an extraordinary personal or family issue/event
(serious spouse, child, or parent illness, etc.). The nomination of any Person
to replace any Key Construction Team Member in accordance with this Agreement
(because, for example, such Key Construction Team Person is ill or is no longer
employed by Contractor) will be subject to the prior written approval by MSG,
which approval will not be unreasonably withheld or delayed.



21

--------------------------------------------------------------------------------




3.3.7
Contractor shall notify MSG in writing of its appointment of a representative
who shall be the Lessor’s “24 hour emergency” contact and whose telephone
numbers shall be provided to the Lessor for such purpose.

3.4Taxes
3.4.1
Contractor shall pay sales, consumer, use, commercial activity, and similar
taxes for the Work provided by or on behalf of Contractor. Such taxes shall be
reimbursed as Cost of the Work in accordance with Section 4.8.1.6 hereof. A
failure to comply with the foregoing tax obligations, or any other tax
obligations required by this Agreement, shall constitute a material breach of
this Agreement.

3.5Quality Control and Quality Management.
3.5.1
No later than thirty (30) Days after the execution of the Agreement, Contractor
shall provide to MSG and Project Manager for their review and approval a “QA/QC
Plan”. Contractor shall incorporate into the QA/QC Plan all reasonable comments
and changes to the QA/QC Plan proposed by MSG or Project Manager. The goal of
the QA/QC Plan shall be to ensure that construction of the Work is in accordance
with the requirements of the Contract Documents. The QA/QC Plan shall also
ensure that appropriate procedures are implemented to verify and document
compliance with the Contract Documents. The QA/QC Plan shall include at a
minimum: (a) the allocation of quality control and assurance responsibilities to
the various participants in the Work; (b) an inspection and testing plan for
each critical component of the Work; (c) field monitoring and inspection
reports, documenting the results of inspection; (d) a plan to audit
Subcontractors quality control and assurance efforts; (e) identification and
reporting procedures for non-conforming Work; and (f) a tracking system to
monitor correction of non-conforming Work. The QA/QC Plan shall be updated as
appropriate during the course of the Work.

3.5.2
Contractor shall implement the QA/QC Plan, which implementation shall include
reviewing the Work of Subcontractors to determine if the Work of each
Subcontractor is being performed in accordance with the requirements of the
Contract Documents, and to determine if there are any defects and deficiencies
in the Work. MSG may engage an independent consultant to perform inspections of
Contractor’s and Subcontractors’ conformance with the QA/QC Plan. Any instances
of a failure to comply with the QA/QC Plan, whether identified by the
independent consultant or otherwise, shall be notified by MSG or Project Manager
to Contractor (provided that any failure on the part of MSG or Project Manager
to notify Contractor shall not impact on Contractor’s obligation to fulfil its
obligations regarding quality and conformance to the QA/QC Plan) and Contractor
shall rectify such failure without recovery as a Cost of the Work and without
adjustment to the Incentive Benchmark or the Substantial Completion Date.
Contractor shall promptly bring all such material defects and deficiencies that
are not subject to correction in the normal course of construction to the
attention of the applicable Subcontractor and notify MSG thereof. Communications
between Contractor and Subcontractors with regard to quality management and
assurance shall not in any way be construed as releasing Contractor or its
Subcontractors from performing their Work in accordance with the terms of the
Contract Documents.

3.5.3
Contractor shall participate in regular coordination and quality review meetings
with MSG, Project Manager and Architect. During such meetings Contractor shall
provide information, estimates, schemes, guidance and recommendations regarding:
(i) missing data or details needed to complete the design; (ii) site conditions,
site surveys and soils reports with respect to site challenges and mitigation
measures; (iii) constructability; (iv) construction operations planning; (v)
construction materials and systems; (vi) means and methods; (vii) phased
construction opportunities and constraints; (viii) scheduling, sequencing and
coordination; (ix) Value Engineering options



22

--------------------------------------------------------------------------------




consistent with the requirements of Section 3.8; and (x) costs to provide the
Work in accordance with the Standard of Care and within the Construction
Schedule for the Work.
3.6Consents and Approvals.
3.6.1
Unless otherwise set forth herein, Contractor shall assist MSG in obtaining all
consents and approvals required to be obtained from any Governmental Authority
or third party relating to the Work, together with any approvals required to be
obtained from the Lessor.

3.7Schedules.
3.7.1Preliminary Construction Schedule
3.7.1.1
The Preliminary Construction Schedule prepared by Contractor detailing the
schedule for the completion of the Work by the Substantial Completion Date has
been provided to MSG under the previously issued LNTP. The Preliminary
Construction Schedule shall include a schedule for the purchase of
long-lead-time materials and equipment. The Preliminary Construction Schedule
shall be further revised and refined by Contractor prior to the submission of
the Incentive Benchmark Proposal by Contractor and shall be the basis of the
proposed Construction Schedule to be established as part of the Incentive
Benchmark Amendment.

3.7.2
Construction Schedule

3.7.2.1
The Construction Schedule shall be established as part of the Incentive
Benchmark Amendment. The Construction Schedule shall include the Substantial
Completion Date and the Long Stop Development Completion Date. Once established,
the Substantial Completion Date and the Long Stop Development Completion Date
may only be modified by a Change Order or Construction Change Directive signed
by MSG.

3.7.2.2
At MSG’s written request, Contractor also shall provide various conceptual
master planning schedules that include not only the Work covered under this
Agreement, but also “other components” of the Project (e.g., off-site
transportation improvements, off-site utility extensions, etc.) in order to
assist MSG in its planning of the overall development. MSG shall provide
Contractor with information regarding these “other components.”

3.7.3
Submittal Schedule

3.7.3.1
Submittals are not Contract Documents. Their purpose is to demonstrate, for
those portions of the Work for which Submittals are required, how Contractor
proposes to conform to the information given and the design concept expressed in
the Contract Documents. By preparing, reviewing and presenting submittals,
Contractor represents that Contractor has determined and verified all materials,
field measurements and field construction criteria related thereto and has
checked and coordinated the information contained within such submittals with
the requirements of the Contract Documents.

3.7.3.2
Contractor shall prepare and submit to Project Manager and MSG for their review
and approval a proposed submittal schedule for the construction of the Work
(“Submittal Schedule”) pursuant to Section 4.5.2.6. The Submittal Schedule shall
be coordinated with the Construction Schedule, shall identify the dates for the



23

--------------------------------------------------------------------------------




submission and return of all Submittals, and shall indicate the Submittal
designation, description, and Drawing and Specification reference. The Submittal
Schedule shall afford Architect at least ten (10) Business Days to review and
return each Submittal. Contractor shall make allowance in the Submittal Schedule
for mailing of Submittals unless Contractor provides other means of delivery.
Late or untimely Submittals shall not reduce Architect’s review time.
3.7.3.3
Contractor shall review, stamp “Reviewed,” and submit to Architect, all
Submittals required by the Contract Documents. Submittals that are not stamped
“Reviewed” by Contractor shall be returned, without further consideration, for
resubmission in accordance with these requirements. Submittals shall be provided
in accordance with the Submittal Schedule. Submittals made by Contractor, which
are not required by the Contract Documents, may be returned without action.
Submission of Submittals to Architect must include a statement, in writing,
identifying any deviations from the Drawings and Specifications. By stamping a
Submittal “Reviewed” and submitting it to Architect, Contractor represents that
it has determined or verified materials and field measurements and conditions
related thereto, and that it has checked and coordinated the information
contained within such Submittal with the requirements of the Contract Documents
and with the Submittals for related Work.

3.7.3.4
No Work requiring a Submittal shall be performed by Contractor until the
Submittal has been reviewed by Architect and Architect has either approved it or
affirmatively stated in writing that no exceptions have been taken. Submittals
shall be returned in accordance with the Submittal Schedule. To the extent a
Submittal is not covered by the Submittal Schedule, Contractor shall afford
Architect as long as necessary (but in any event at least fifteen (15) Business
Days) for review of Submittals, or longer for Submittals that are lengthy or
complex.

3.7.3.5
Review of Submittals by Architect, Project Manager or MSG will be general and
for conformance with design intent, and shall not relieve Contractor from its
sole responsibility for proper fitting and construction of the Work, nor from
furnishing materials and Work required by Contractor, which may not be indicated
on the reviewed Submittals. Contractor shall remain solely responsible,
notwithstanding MSG’s, Project Manager’s or Architect’s review or approval of
Submittals, for deviations (including without limitation those arising from
standard shop practice) from requirements of the Contract Documents, unless
Contractor has specifically informed MSG, Project Manager and Architect in
writing of such deviation at the time of transmitting the Submittal and
Architect has given specific written approval of such deviation. No recovery as
a Cost of the Work nor adjustment to the Incentive Benchmark or Substantial
Completion Date shall be permitted with respect to any such deviations that are
noted in writing by Contractor but as to which Architect takes no exception or
does not approve. Architect’s approval of a Submittal shall not constitute
approval of safety precautions, means, methods, techniques, sequences or
procedures. Architect’s approval of a specific item shall not constitute
approval of an assembly of which the item is a component.

3.8Value Engineering.
3.8.1
Contractor will assist Architect in providing life-cycle analyses and shall
provide cost-reduction and Value Engineering analyses on major construction
components, such as, but not restricted to: (1) structural systems; (2) the
exterior envelope; (3) mechanical systems; (4) lighting; and (5) power service.
When reasonably requested by MSG and Project Manager, Contractor shall



24

--------------------------------------------------------------------------------




conduct Value Engineering analysis workshops prior to and during the Incentive
Benchmark Development Phase and prior to the completion of the 100% Construction
Documents to develop cost-saving ideas for the Work. A formal report analyzing
the Value Engineering will be prepared by Contractor following these workshops
and distributed to the Project Development Team.
3.9Supervision and Construction Procedures.
3.9.1
Contractor shall develop and be responsible for implementing and enforcing the
Construction Plan. Contractor shall comply with all directions of MSG and
Project Manager with respect to coordination of the Construction Plan with the
Lessor and any other Person having a property interest in the Site, the Adjacent
Property, or facilities traversing the Site. Contractor shall administer the
Construction Plan so as to cause no material disruption or damage to the
property, or fixtures thereon, of the foregoing interests.

3.9.2
Contractor shall provide administrative, management and related services as
required: (a) to supervise and direct the performance of the Work by all
Subcontractors; and (b) to coordinate such work with the activities and
responsibilities of MSG, Project Manager and Architect.

3.9.3
Contractor shall be solely responsible for all construction means, methods,
techniques, sequences and procedures, including those employed by Subcontractors
and sub-subcontractors in the performance of the Work. If the Contract Documents
give specific instructions concerning construction means, methods, techniques,
sequences or procedures, Contractor shall evaluate the jobsite safety thereof
and shall be fully and solely responsible for the jobsite safety of such means,
methods, techniques, sequences or procedures. If Contractor determines that such
means, methods, techniques, sequences or procedures may not be safe, Contractor
shall give timely written notice to MSG, Project Manager and Architect and shall
not proceed with that portion of the Work without further written instruction
from MSG.

3.9.4
Contractor shall coordinate all relevant aspects of the Work with Lessor, Wynn
Resorts, LLC, Las Vegas Monorail Company and all Governmental Authorities and
utility companies to the extent they may be implicated in the Work, but is not
responsible for the acts or omissions of any of the foregoing Persons.

3.9.5
Contractor shall be responsible to MSG for the acts and omissions of
Contractor’s employees, Subcontractors and their agents, and any other persons
performing any of the Work under a contract with Contractor or its
Subcontractors.

3.9.6
Contractor shall not be relieved from Contractor’s obligations to perform the
Work in accordance with the Contract Documents either by the activities or
duties of Project Manager or Architect in their administration of the Agreement,
or by inspections, tests or approvals required or performed under Section 3.23
by persons other than Contractor.

3.9.7
Contractor shall not be responsible for or have control or charge over the acts
or omissions or the performance or non-performance of MSG, Architect, Project
Manager (subject to the performance of Contractor’s coordination and scheduling
obligations pursuant to Article 12) any Separate Contractor, or any of their
respective agents or employees, or any other persons performing work or services
on the Project through any of them; provided, however, that the foregoing shall
not relieve Contractor of its obligations to provide notices, or follow up
notices in the event no response is received, as required by the terms of this
Agreement.

3.10Communication.
3.10.1
Contractor shall develop, in conjunction with MSG, Project Manager and
Architect, procedures acceptable to MSG, Project Manager and Architect for
implementing, documenting, reviewing and



25

--------------------------------------------------------------------------------




processing field questions and responses, field variance authorizations and
directives, and minor changes. Contractor shall submit all RFIs in good faith
and each RFI shall identify Contractor’s proposed answer to the request, unless
the requesting party, in good faith, has not identified a proposed solution. The
foregoing or the submission or preparation by Contractor of a proposed answer or
proposed solution shall not be deemed to create any liability on Contractor for
design or for the adequacy of the proposed answer or proposed solution.
3.11Meetings; Reports; Construction Schedule Updates.
3.11.1
Contractor shall schedule and conduct construction and progress meetings to
discuss such matters as procedures, progress, problems and scheduling.
Contractor shall hold progress and coordination meetings with MSG, Project
Manager and Architect, at least weekly throughout the construction period. In
the event that Project Manager does not attend a meeting, Contractor shall
prepare and promptly distribute minutes of such meetings to MSG and to all
persons or organizations in attendance and properly identified.

3.11.2
Contractor shall update and distribute (both in hard copy and in a usable
native digital format) the Construction Schedule and the Submittal Schedule to
the Project Development Team every month throughout the duration of the Work;
provided, however, that Contractor will provide MSG and Project Manager weekly
schedule updates with a thirty (30) Day look ahead. Each such update shall
accurately reflect progress to date, the activities of Contractor and its
Subcontractors, including the processing of Submittals and delivery of products
requiring long-lead-time procurement, current conditions and revisions required
by actual experience, and any new or revised logic or activities. Each such
monthly update also shall include a graphic representation of the Construction
Schedule, together with such reports as reasonably requested by MSG.

3.11.2.1
The updates of the Construction Schedule shall include a list of material
changes made to the schedule from previous updates, including activity durations
and activity logic or relationship changes.

3.11.2.2
The updates of the Construction Schedule required under this Section 3.11 shall
be included in the monthly Progress Report.

3.11.2.3
Submission of a update to the Construction Schedule by Contractor shall not
constitute approval by MSG of a change to the Substantial Completion Date or the
Long Stop Development Completion Date (which shall only be accomplished by
Change Order or Construction Change Directive) or approval by MSG of a change by
Contractor to any activity duration or activity logic or relationship change set
forth in the weekly update.

3.11.3
No later than thirty (30) Days after the Effective Date, Contractor shall submit
to MSG and Architect for their review, comment and approval a form of Progress
Report that complies with the requirements of this Agreement. Upon acceptance by
MSG and Architect, the form Progress Report shall establish the standard of
detail required for the remainder of the Work and shall be delivered to Project
Manager and MSG monthly in hard copy and simultaneously be available online. The
Progress Report shall be indexed, bound and tabulated in a manner acceptable to
Project Manager and MSG. The Progress Report shall be delivered with each
monthly Application for Payment.

3.11.4
Contractor shall keep a daily log containing a record of weather,
Subcontractor’s and sub-subcontractor’s Work on the Site, number of workers,
Work accomplished, problems encountered, and other similar relevant data as MSG
may reasonably require. This log shall be available to MSG,



26

--------------------------------------------------------------------------------




Project Manager and the Clerk of Works at the Site during regular business hours
and online at all hours.
3.11.5
Contractor shall inspect the Work on an ongoing basis and shall maintain an
ongoing log of Defective Work that has been installed. The log shall record any
items that have been noted as Defective Work by Governmental Authorities, MSG,
Project Manager, Architect, or Architect’s Consultants. Such log shall be
available to MSG and Project Manager at the Site during regular business hours
and shall be included in Contractor’s monthly Progress Report.

3.11.6
Contractor shall maintain a spreadsheet-based concrete placement log and shall
regularly and diligently enter all concrete placement yardage for all pours
broken down by footings, slab on grade, columns, beams, shear walls and elevated
slabs in a format acceptable to Project Manager and MSG and such log shall be
available to MSG and Project Manager at the Site during regular business hours.

3.11.7
Contractor shall maintain a log of: (a) recordable OSHA incidents; and
(b) recordable lost time accidents, in a format that is acceptable to Project
Manager and MSG. Such log shall be available to MSG and Project Manager at the
Site during regular business hours.

3.11.8
Contractor shall maintain a log of all Submittals in a format that is acceptable
to MSG and Project Manager. Such log shall be available to MSG and Project
Manager at the Site during regular business hours.

3.11.9
Prior to submitting the Incentive Benchmark Proposal, Contractor shall prepare
and submit to MSG and Architect for review, comment and approval a quality
control matrix, in a format approved by MSG, based upon the requirements of the
Drawings, Specifications and Applicable Laws and listing all testing,
inspections and Submittals relating to the Work with specific reference to the
source of the requirement. Such matrix shall be updated as appropriate during
the course of the Work. The maintenance of such matrix shall be part of
Contractor’s duties in connection with implementing the QA/QC Plan referenced in
Section 3.5.

3.11.10
A senior representative of MSG, Project Manager, Contractor and Architect, will
meet at least every month to review: (1) the progress of the Work; (2) the Cost
of the Work to date against the Incentive Benchmark; (3) the Construction
Schedule; (4) the Submittal Schedule, (5) any pending Claims for additional time
or an adjustment to the Incentive Benchmark; and (6) any other pertinent
information concerning the Project or the Work.

3.12Labor and Materials.
3.12.1
Unless otherwise provided in the Contract Documents, Contractor shall provide
and pay, as a Cost of the Work, for all labor, Materials, equipment, tools,
construction equipment and machinery, water, heat, utilities, transportation and
other facilities and services necessary for the proper execution and completion
of the Work, whether temporary or permanent and whether or not incorporated or
to be incorporated in the Work.

3.12.2
It is the policy of MSG to promote and maintain harmonious relationships in
connection with the Project. Contractor and its Subcontractors shall follow this
policy and shall utilize only qualified persons or organizations in the
performance of the Work. A qualified person or organization is one: which is not
likely to promote labor unrest on the Project; which shall abide by all local,
state and federal labor and employment relations rules, regulations and laws;
whose financial stability is reasonably assured through the duration of the
Agreement; and whose commitments to other projects are not likely to interfere
with its ability to perform its portion of the Work efficiently and cost
effectively.



27

--------------------------------------------------------------------------------




3.12.3
Contractor shall at all times enforce strict discipline and good order among
Contractor’s and Subcontractor’s employees and shall not employ on the Work at
the Site any unfit Person (including any employee who reports for work under the
influence of alcoholic beverages or drugs, who drinks alcoholic beverages or
illegally uses drugs on the Site) or anyone not skilled in the task assigned
them. The Site shall be an alcohol and drug free work zone. In addition,
Contractor and its Subcontractors shall comply with all reasonable protocols,
policies, rules and procedures imposed by MSG from time to time with respect to
(i) safety, (ii) harassment and discrimination, and (iii) substance abuse. MSG
shall have the right to (a) undertake investigations into the behavior or
conduct of persons employed by Contractor or its Subcontractors, and (b) deny
access to the site to any person it has a reasonable objection to and/or fails
to satisfy the requirements of this Section 3.12.3.

3.12.4
Contractor shall promote and endeavor to maintain a workable and cooperative
relationship among Subcontractors. Contractor shall take all steps necessary and
appropriate to enforce the Subcontracts as needed to perform the Work to be
performed thereunder.

3.12.5
Contractor is obligated to man the job and properly and timely perform the Work
in a diligent manner. Upon notification of expected or actual labor disputes or
job disruption, the expiration of any union or trade agreement or any other
cause, Contractor and its Subcontractors shall cooperate with MSG concerning any
legal, practical or contractual actions to be taken by MSG in response thereto
and shall perform any actions reasonably requested by MSG to eliminate,
neutralize or mitigate the effects of such actions on the progress of the Work
and the impact of such actions on the public access to the Site and Adjacent
Property.

3.12.6
Subject to the terms of this Section 3.12.6, it is Contractor’s obligation,
without recovering as a Cost of the Work or being entitled to an adjustment to
the Incentive Benchmark, to take all commercially reasonable steps available to
prevent any persons performing the Work from engaging in any disruptive
activities such as strikes, picketing, slowdowns, job actions or work stoppages
of any nature or ceasing to work due to picketing or other such activities,
which steps shall include, without limitation, (a) execution of an appropriate
project agreement with appropriate trade unions prohibiting all such activities
on or about the Site, (b) working with any trade unions to avoid any labor
interruptions or delays, (c) establishing a neutral or reserved gate in the
event of a picket or strike, (d) engaging temporary replacement labor to
overcome any picket or strike, and (e) taking all steps to prevent a
Subcontractor or its employees from taking labor action (including striking,
picketing or otherwise causing labor disharmony) during the performance of the
Work, including enforcing the terms of Subcontracts against Subcontractors.
Strikes and pickets by employees of Contractor or Subcontractors in sympathy
with other striking or picketing unions shall not be permitted by Contractor.
With respect to subsection (d) above, Contractor may seek recourse from the
Allocation pursuant to Section 2.1(b) of Schedule F. Nothing in this Section
3.12.6 deprives Contractor of its rights with respect to the occurrence of an
event described in clause (xi) of the definition of Force Majeure.

3.12.7
The Project will be subject to a project labor agreement (“PLA”), and all
references in the PLA to the “Primary Employer” shall be deemed to mean
Contractor. Contractor shall be responsible for arranging for the PLA.
Contractor shall sign a Letter of Assent to the PLA before performing any Work
and thereafter comply with the PLA in its performance of the Work and shall
ensure that all parties subject to the PLA comply with the PLA in their
performance of the Work. Contractor shall indemnify, defend and hold harmless
the MSG Parties from and against all Claims arising out of or resulting from the
failure of any Contractor Party to comply with the PLA.



28

--------------------------------------------------------------------------------




3.13
Equipment.

3.13.1
Contractor acknowledges and agrees that:

3.13.1.1
it is responsible for the care of Contractor’s Plant;

3.13.1.2
it must ensure that Contractor’s Plant:

3.13.1.2.1
is in accordance with the manufacturer’s specifications, in good repair, fit for
purpose and, where relevant, suitably licensed for operation and permitted by
any relevant Governmental Authorities;

3.13.1.2.2
is properly maintained and repaired (as necessary) so that it is available to
operate or use in an efficient, effective and safe manner at all times; and

3.13.1.2.3
is used only for the purpose for which it was designed;

3.13.1.3
it must produce on request by MSG appropriate documentation to confirm that
Contractor’s Plant has been inspected within the previous six (6) months by a
competent person and is in a safe, serviceable condition and complies with
Applicable Law;

3.13.1.4
in addition to the requirements of Section 3.13.1.3, before bringing any
Contractor’s Plant to the Site, and at any other times required by MSG,
Contractor’s Plant will be subject to and must pass a mechanical and safety
inspection;

3.13.1.5
in addition to ensuring that all other inspections required by this Section 3.13
are carried out, it must also ensure that:

3.13.1.5.1
regular mechanical and safety inspections are performed on Contractor’s Plant;
and

3.13.1.5.2
checklists or forms used for mechanical and safety inspections are presented to
MSG before maintenance takes place and the completed checklists or forms are
presented to MSG after the maintenance is completed;

3.13.1.6
before operating any Contractor’s Plant on the Site or changing any operator of
any Contractor’s Plant on the Site, it must provide documentary evidence to MSG
that the operator of Contractor’s Plant has successfully completed a competency
assessment, which is aligned with a nationally recognized standard, for the
operation of Contractor’s Plant. The documentation to be provided must include
details of the:

3.13.1.6.1
plant manufacturer;

3.13.1.6.2
type of plant;

3.13.1.6.3
model of plant; and

3.13.1.6.4
type of operation (different uses of the plant);

3.13.1.7
used for earthmoving (if applicable), it must ensure that operator protective
devices are fitted to the plant, that the protective devices are maintained and
used



29

--------------------------------------------------------------------------------




appropriately and that the structure of the protective devices complies with all
Applicable Law;
3.13.1.8
the passing of, or the failure of any Contractor’s Plant to pass, an inspection
required by this Section 3.13 will in no way limit or change any obligation or
liability of Contractor, including Contractor’s obligations under this Section
3.13;

3.13.1.9
it must ensure that all slings, chains, tools and ancillary equipment used in
conjunction with operating a piece of plant or equipment is tagged for
compliance (and current) as required by Applicable Law before being used on the
Site; and

3.13.1.10
it must obtain MSG’s prior written consent before bringing on to the Site, any
Contractor’s Plant that is of such a size that it is likely to disrupt or
interfere with Contractor’s activities on the Site or on an Adjacent Property.

3.14Permits, Fees and Notices.
3.14.1
Contractor shall prepare applications, obtain and pay for all applicable Permits
and governmental fees, licensing costs and inspection costs that are customarily
secured after signing of a construction contract, that are legally required at
the time the Incentive Benchmark Amendment is executed, and that are necessary
for the proper execution and completion of the Work. Such costs shall be a Cost
of the Work and included in the Incentive Benchmark.

3.14.2
All Permits obtained by Contractor shall be in the name of MSG and shall be
issued on MSG’s behalf as required by Applicable Laws.

3.14.3
Except for Permits and fees that are the responsibility of Contractor under the
Contract Documents, including Section 3.14.1, MSG shall secure and pay for
necessary approvals, easements, assessments and charges required for
construction, use or occupancy of permanent structures or for permanent changes
in existing facilities.

3.14.4
In addition to its responsibilities under this Agreement, Contractor shall give
all notices required by Governmental Authorities and comply with all Applicable
Laws bearing on the performance of the Work.

3.14.5
If Contractor observes that any of the Contract Documents are at variance with
any Permits or Applicable Laws in any respect, Contractor shall promptly notify
MSG, Architect and Project Manager in writing. After consultation with Architect
and Project Manager, to the extent that MSG determines that changes to the
Contract Documents are necessary, then any such changes shall be accomplished by
appropriate Change Order in accordance with Article 6.

3.15Substitutions.
3.15.1
When several products or manufacturers are specified by the Contract Documents
as being equally acceptable, Contractor has the option of using any product and
manufacturer combination listed. When only one product or manufacturer is
specified, no Substitution will be permitted, except as provided in this
Section 3.15.

3.15.2
The Materials, products and equipment described in the Contract Documents
establish the standard, required function, size, type, appearance and quality to
be met by any proposed Substitution. Should Contractor wish to substitute a
product by another manufacturer, Contractor shall submit a written request to
MSG, Project Manager and Architect for approval of such product prior to
incorporation into the Work. Each such request shall include the information
required by this Agreement and the Specifications.



30

--------------------------------------------------------------------------------




3.15.3
When a particular manufacturer’s product or process is specified for an item of
Work without designation of “or equal,” no Substitution shall be made, and any
Substitution is unacceptable except as provided herein, and MSG shall have no
obligation to consider or accept such Substitution. However, if, in the judgment
of Contractor, one of the conditions enumerated below exists with respect to any
item so specified, Contractor may offer for MSG’s consideration a Substitution.
Substitutions will only be considered when such Substitution, in the opinion of
MSG, is in the best interest of MSG. Architect and Project Manager will make
recommendations to MSG regarding Substitutions offered by Contractor and MSG
may, in its sole and absolute discretion, reject or approve such Substitution.

3.15.4
Requests for Substitutions of products or processes other than those specified
in the Contract Documents shall be timely (so as not to delay the Construction
Schedule), fully documented in writing and accompanied by evidence about the
proposed Substitution including: (a) quality and serviceability to the specified
item; (b) changes in details and construction of related work; (c) design and
artistic effect; and (d) additional costs to MSG, if any. Contractor’s
submission of a request for Substitution shall be deemed its representation that
the Substitution meets or exceeds the standards and qualities of the specified
item being substituted, except to the extent such submission clearly explains in
detail the deviation from such standards and qualities in clear, unequivocal
prose. Adjustments to the Incentive Benchmark, if any, shall be described in an
accompanying Change Request. Contractor shall furnish with its request such
drawings, specifications, samples, performance data and other information as
required to assist MSG, Project Manager and Architect in making their decision.

3.15.5
In responding to Contractor’s request for a Substitution, MSG, Project Manager
and Architect shall consider whether such requested Substitution is:
(a) permitted by the bidding documents; (b) proposed as alternates to specified
items; and (c) provides a more economical solution, system or material without
compromising quality.

3.16Documents and Samples at the Site.
3.16.1
Contractor shall maintain at the Site (or such other place as approved by MSG)
up-to-date copies of: (a) all contracts entered into by Contractor for the Work
(including this Agreement, all purchase orders, and all Subcontracts); (b) all
Drawings, Specifications, Construction Change Directives, and Change Orders in
good order and marked to record all changes made during construction; (c)
Submittals; (d) As‑Built Drawings; (e) the most recent Construction Schedule and
Submittal Schedule; (f) applicable handbooks, maintenance and operating manuals
and instructions; and (g) other related documents that arise out of such
contracts or the Work. Contractor shall maintain records, in duplicate, of
principal building layout lines, elevations of the bottom of footings, floor
levels and key site elevations. Contractor shall make all such records available
to MSG, Project Manager and Architect during normal business hours.

3.17Shop Drawings, Product Data and Samples.
3.17.1
Contractor shall cooperate with MSG, Project Manager and Architect to develop an
“online” system to be used by Architect, Contractor, MSG and Project Manager to
facilitate quick and accurate communications and to provide for an up to date
Submittal Schedule accessible by MSG, Project Manager and Architect.

3.17.2
Shop Drawings shall show dimensions, note whether they are based on field
measurements, and indicate compliance with standards and special coordination
requirements.

3.17.3
Before transmitting any Submittal to Architect, Contractor shall: (a) check such
Submittal for conformity with the Contract Documents; (b) ensure that all
errors, omissions or deviations



31

--------------------------------------------------------------------------------




contained in such Submittal are corrected; (c) obtain a written certification
from any Subcontractor that prepared the Submittal or a portion thereof that its
work identified in the Submittal conforms to the requirements of the Contract
Documents; and (d) affix Contractor’s review stamp to such Submittal. Architect
will annotate and correct the sepia, stamp the Shop Drawings with indication of
Architect’s action as appropriate, and return the sepia and one print to
Contractor.
3.17.4
Corrected drawings resubmitted for review and approval shall have no changes
other than those called for in the review notes on the previous submission. If
Contractor shall alter any information on previously submitted Shop Drawings,
besides the notations called for by the reviewing parties, Contractor must
circle this new information to bring it to Architect’s attention as well as
fully explain it in writing with the resubmission.

3.17.5
[Not Used]

3.17.6
Contractor shall prepare (or cause to be prepared), review and submit to
Architect, on the dates and in the sequence set forth in the Submittal Schedule
so as to cause no delay in the Work or in the work of MSG or any Separate
Contractor, all Submittals (a) required by the Contract Documents, (b) set forth
in the Submittal Schedule, or (c) requested by Architect. Contractor shall
coordinate Contractor’s Submittals with those of other Separate Contractors to
ensure consistency and timely submission of Submittals.

3.17.7
By preparing, reviewing and presenting Submittals, Contractor represents that
Contractor has determined and verified all Materials, field measurements and
field construction criteria related thereto and has checked and coordinated the
information contained within such Submittals with the requirements of the
Contract Documents.

3.17.8
Contractor shall not be relieved of responsibility for any deviation from the
requirements of the Contract Documents by Architect’s review of Submittals for
design conformance with the requirements of the Contract Documents, unless
Contractor has specifically informed Architect in writing of such deviation at
the time of submission and Architect has given written approval to the specific
deviation. Contractor shall not be relieved from responsibility for errors or
omissions in the Submittals by Architect’s approval of them.

3.17.9
Contractor shall direct specific attention, in writing or on resubmitted
Submittals, to revisions other than those requested by Architect on previous
Submittals.

3.17.10
No portion of the Work requiring submission of Submittals shall be commenced
until the Submittal has been reviewed by Architect for design conformance with
the Contract Documents. All such portions of the Work shall be in accordance
with the reviewed Submittals.

3.17.11
Without limiting the foregoing provisions of this Section 3.17, Submittals must
also satisfy the requirements of and be submitted in accordance with the terms
and conditions set forth in the Specifications.

3.17.12
Shop Drawings shall be complete, sharp, clear and easily readable. Shop Drawings
within a set shall be of uniform size, each with a title block and a space for
review stamps, all in the lower right hand corner. All items shall be clearly
identified with the name of the manufacturer, fabricator and installer, item
designation, project name and location. Each submission shall clearly show the
date of the original submission and of each subsequent revisions or
resubmission. Shop Drawings shall indicate model numbers and other designations
and shall reflect relations to related work and equipment. A clear space,
approximately 4 x 4 inches in size, shall be provided on each print or
transparency for Contractor and Architect’s review stamp. Each Person reviewing
Shop Drawings and/or affixing a review stamp shall include on such stamp the
name of the reviewing party, the



32

--------------------------------------------------------------------------------




date, outcome of the review and required further action (if any), among other
items. The stamp which reflects Architect’s review shall also include, or if not
included, shall be deemed to include, the following:
“Checking is only for conformance with the design concept of the Project
expressed in the Contract Documents and compliance with the information given in
the Contract Documents. Contractor is responsible for dimensions to be confirmed
and correlated at the Site, for information that pertains solely to the
fabrication process or to techniques of construction, and for coordination of
the Work of all trades.


Architect’s stamp does not imply that the Work shown on Shop Drawings is
all-inclusive of Contractor’s responsibilities.”


3.17.13
Contractor shall submit Shop Drawings only for complete systems. Partial
submissions will not be permitted without the prior approval of Architect. Shop
Drawings will be returned to Contractor without checking if they have been
submitted in violation of specified procedures, have been inadequately checked
by Contractor, are inadequate, or contain substantial error.

3.17.14
Contractor shall submit a minimum of six (6) copies of all Product Data,
brochures, illustrations, printed charts, schedules and other such pre-prepared
data. Contractor shall ensure that all such Submittals have been clearly marked
to show the particular characteristics or model of the product to be approved,
are properly labeled with the following information, and that all such
information on such labels is true and correct:

Project name and location;
Name of Contractor;
Name of Subcontractor and manufacturer;
Name, finish and composition of the Material;
Location or applicability to the Work; and
Reference to specification section and drawing sheet number.


The labels shall include blank spaces sufficient for Contractor’s and
Architect’s approval stamps. Upon approval, such Submittals will be stamped or
labeled to indicate approval and two such Submittals will be returned to
Contractor. Any approved Submittal retained by Architect will constitute the
standard of quality and appearance of all Materials of the type represented by
such Submittal. In the event any such Submittals are not approved, Contractor
will be given reasons for disapproval and Contractor shall re-submit such
Submittals until approval is obtained.
3.17.15
Contractor shall prepare and submit to Architect for approval, all Samples as
required by the various technical sections of the Specifications. If not
otherwise specified as to size, all samples shall be large enough to clearly
represent all physical characteristics which have a bearing on the selection and
appearance of the Material. Unless specified otherwise, Samples shall be
submitted in quadruplicate. Contractor shall submit a minimum of six (6) copies
of all Samples to Architect and shall submit such Samples in sufficient time to
allow Architect reasonable time for consideration and so as not to delay
progress of the Work in the event re-submission should be required. Contractor
shall label each Sample with the following information, and shall ensure that
all such information on such labels is true and correct:

Project name and location;
Name of Contractor;
Name of Subcontractor and manufacturer;
Name, finish and composition of the Material;
Location or applicability to the Work; and
Reference to specification section and drawing sheet number.
The labels shall include blank spaces sufficient for Contractor’s and
Architect’s approval stamps. Upon approval, the Samples will be stamped or
labeled to indicate approval and two samples will


33

--------------------------------------------------------------------------------




be returned to Contractor. The approved Sample retained by Architect will
constitute the standard of quality and appearance of all Materials of the type
represented by the Sample to be installed. In the event Samples are not
approved, Contractor will be given reasons for disapproval and Contractor shall
re-submit Samples until approval is obtained.
3.18Use of Site; Utilities.
3.18.1
Contractor shall confine operations at the Site to areas permitted by Applicable
Law, the Ground Lease, ordinances, Permits, the Contract Documents, and as
otherwise reasonably directed by MSG or Project Manager, so as to avoid
unreasonably encumbering the Site with Materials and equipment.

3.18.2
Contractor shall coordinate all of Contractor’s operations with, and secure
approval from, MSG and Project Manager before using any portion of the Site.

3.18.3
All Work required by the Contract Documents shall be conducted in such manner as
to cause as little interference with the continuous conduct of business on and
within, or disruption to, Adjacent Property as is reasonably possible, and in
such manner as will seek to reduce to a minimum any inconvenience to those
occupying such Adjacent Property, their patrons, employees and other invitees.

3.18.4
Contractor shall be wholly responsible for all storage and safekeeping of its
tools, equipment and Materials at all times.

3.18.5
Signs, placards, posters, or other advertising material will not be allowed on
any part of the Site without the prior written permission of MSG.

3.18.6
Contractor shall arrange, construct or cause to be constructed all necessary
utility connections to service the Facility in accordance with the Drawings and
Specifications. Contractor shall be responsible for providing necessary
temporary utilities (including but not limited to electricity, water, sanitary
facilities and communication/technology facilities) to perform the Work.

3.19Cutting and Patching of Work.
3.19.1
Contractor shall be responsible for all cutting, fitting or patching that may be
required to complete the Work or to make its several parts fit together
properly. Contractor shall not damage or endanger any portion of the Work, the
existing improvements, or the work of MSG or any Separate Contractors by
cutting, patching or otherwise altering any work, or by excavation. Contractor
shall not cut or otherwise alter the work of MSG or any Separate Contractor
except with the written consent of MSG and of such Separate Contractor.
Contractor shall not unreasonably withhold from MSG or any Separate Contractor
consent to cutting or otherwise altering the Work. MSG and Separate Contractors
shall have reciprocal obligations as contained in this Section 3.19.1 to
Contractor.

3.20Cleaning Up; Recycling.
3.20.1
Contractor shall be responsible for the overall cleanliness and neatness of Work
and portions of the Site affected by the performance of the Work. Contractor
shall: (a) at all times keep all areas affected by the Work free from
accumulation of waste materials, rubbish and debris caused by the operations of
Contractor, Subcontractors and sub-subcontractors; (b) leave the Work neat and
broom clean at the end of each Day; and (c) establish and enforce a clean-up and
recycling program for every Person performing Work on the Site. Contractor shall
use commercially reasonable efforts to prevent dust from accumulating on, or
otherwise affecting, the Site or Adjacent Property.



34

--------------------------------------------------------------------------------




3.20.2
Contractor shall maintain and keep the sidewalks and other areas adjacent to or
above the Project Site in safe order, repair and condition (including the prompt
repair of potentially hazardous or dangerous cracks therein and the maintenance
of an even level thereof on portions accessible by the public) to the extent the
foregoing is impacted by Contractor’s performance of the Work.

3.21Project Close-Out.
3.21.1
At the date of Substantial Completion, Contractor shall have coordinated,
scheduled and observed the checkout of utilities, operational systems and
equipment for readiness by each of its Subcontractors and shall have completed
their initial start‑up, personnel training and testing as required by the
Contract Documents.

3.21.2
Upon the Substantial Completion of the Work, Contractor shall remove from and
about the Project Site and surrounding areas Contractor’s tools, construction
equipment, machinery, surplus materials, waste materials and rubbish.

3.21.3
After the date of Substantial Completion but before Final Completion, Contractor
shall furnish to MSG and Project Manager the As-Built and Record Drawings. Such
As-Built Drawings shall note all deviations between the Work and the Drawings
and Specifications, including those deviations resulting from Change Orders.

3.22Survey Marks.
3.22.1
In this Section 3.22, “survey mark” means a survey peg, bench mark, reference
mark, signal alignment, level mark or other mark used for the purpose of setting
out, checking or measuring the Work.

3.22.2
Unless stated otherwise in this Agreement, MSG must supply to Contractor the
information and survey marks necessary to enable Contractor to set out the Work.
It is Contractor’s responsibility to accurately set out the Work based on these
survey marks and information, after verifying their correctness.

3.22.3
Contractor must rectify any disturbance or obliteration of MSG’s survey marks
unless the disturbance or obliteration was caused by MSG or someone for whom MSG
is responsible.

3.23Inspection and Testing.
3.23.1
MSG, Architect and Project Manager or their nominee may inspect the Work, on
reasonable notice to Contractor at any time, including any inspection or test to
determine whether the Work complies with the Drawings and Specifications.
Inspections and tests by MSG, Architect or Project Manager shall not be
constructed as acceptance of the Work nor a waiver of any of MSG’s rights under
this Agreement.

3.23.2
Contractor shall develop a checking and testing procedure, subject to MSG’s
review and approval, that will ensure that all systems are adequately tested and
balanced prior to their acceptance by MSG. Such checking and testing procedure
shall include all tests and inspections required by the Contract Documents.
Contractor shall cooperate with all other Persons providing testing in
connection with the Project. Contractor shall keep an accurate record of all
tests, inspections conducted, findings, and test reports for the Work to the
extent prepared by or on behalf of Contractor or provided to Contractor.

3.23.3
If the Contract Documents or Applicable Laws require any portion of the Work to
be inspected, tested or approved, Contractor shall give MSG, Architect and
Project Manager timely notice (but



35

--------------------------------------------------------------------------------




in no event less than five (5) Business Days) of its readiness so Architect, MSG
and/or Project Manager may observe such inspection, testing or approval.
3.23.4
If MSG, Architect or Project Manager determines that any Work requires special
inspection, uncovering, testing or approval not identified in the Contract
Documents, then Project Manager will, upon written authorization from MSG,
instruct Contractor to order such special inspection, uncovering, testing or
approval, and Contractor shall give notice of such special inspection, testing
or approval. If such special inspection or testing reveals a failure of the Work
to comply with the requirements of the Contract Documents, Contractor shall
correct such failure without recovery as a Cost of the Work and without an
increase to the Incentive Benchmark or an adjustment to the Substantial
Completion Date; otherwise MSG shall bear such costs, and an appropriate Change
Order shall be issued.

3.23.5
Required certificates of inspection, testing or approval shall be secured by
Contractor and Contractor shall promptly deliver them to Project Manager and
Architect.

3.24Pre-Term Work.
3.24.1
The Parties agree that the terms and conditions of this Agreement shall apply on
a retroactive basis to the Preconstruction Services and the LNTP Work. The
Parties further agree that the Preconstruction Agreement and the LNTP are deemed
to have automatically terminated as of the date hereof and are of no further
force or effect.

3.24.2
Any amounts paid by MSG to the Contractor pursuant to the LNTP or the
Preconstruction Services Agreement shall be represented in the Incentive
Benchmark Proposal as a credit to MSG.

ARTICLE 4
PRICING METHODOLOGY AND PRICING COMPONENTS


4.1Pricing Overview.
4.1.1
The pricing methodology to be used for performance of the Work is based on a
“cost of the work plus a fee” as part of an overall Incentive Benchmark, subject
to the pricing of Subcontracts which will be as set forth in Section 11.1.1. The
“Cost of the Work” is defined in Section 4.8 and the Contractor’s Fee is defined
in Schedule E-1. Contractor and MSG shall work together pursuant to the terms of
this Article 4 and in accordance with the Incentive Benchmark Development
Schedule, so as to develop the Incentive Benchmark Proposal and enter into the
Incentive Benchmark Amendment (provided, however, that MSG has no obligation to
accept the Incentive Benchmark Proposal or enter into the Incentive Benchmark
Amendment).

4.1.2
Contractor acknowledges and accepts that MSG requires an open and transparent
pricing model. Contractor agrees, and shall require its Subcontractors to agree
in their Subcontracts, that Contractor and each Subcontractor shall provide the
level of transparency and detail required by MSG.

4.1.3
Contractor also acknowledges and accepts that, except as otherwise approved by
MSG, MSG desires that all of the elements of the Work be the subject of
competition and shall take all commercially reasonable steps to ensure that each
element of the Incentive Benchmark is as low as possible.

4.1.4
Contractor acknowledges that MSG’s agreement to the Incentive Benchmark is not a
recognition of what the Cost of the Work will ultimately be and that the purpose
of the Incentive Benchmark is to determine the Contractor’s Fee.



36

--------------------------------------------------------------------------------




4.2
Early Work Packages

4.2.1
The Work may be divided into one or more phases or packages which will be ready
for commencement of construction before the Incentive Benchmark for the entire
Work has been agreed. Or, MSG may require certain preliminary Work to be
performed in preparation for the balance of the Work. If MSG elects to proceed
with a particular portion of the Work before the Parties arrive at the Incentive
Benchmark, Contractor shall develop proposals for any such phases or packages of
the Work (“Early Work Packages”). For each Early Work Package, MSG and the
Contractor shall enter into an “Early Work Authorization Agreement” in a
mutually acceptable format (including in the form of a field order) executed by
both MSG and Contractor and which (a) describes the Work to be performed
thereunder, (b) establishes at MSG’s direction, pricing on a time and materials,
fixed price or unit price basis for that portion of the Work, and (c)
establishes a Substantial Completion Date for that portion of the Work.
Notwithstanding anything in this Agreement or the Contract Documents to the
contrary, MSG acknowledges and agrees that the Incentive Benchmark is not
guaranteed by Contractor, except to the extent components of the Incentive
Benchmark are fixed or guaranteed pursuant to the terms of the Subcontracts (but
subject to the rights of adjustment of the fixed or guaranteed price that exist
under any such Subcontracts).

4.2.2
The price and scope of Work that is the subject of the Early Work Authorization
Agreement will be included in the Incentive Benchmark Proposal developed
pursuant to Section 4.5 and the Early Work Authorization Agreement shall be of
no further force and effect and shall be superseded by the Incentive Benchmark
Amendment.

4.2.3
Unless otherwise stated in the Early Work Authorization Agreement, execution by
MSG and delivery to Contractor of the Early Work Authorization Agreement shall
constitute notice to proceed for the Work specified therein.

4.3[Not used]
4.4Incentive Benchmark Proposal Development
4.4.1
MSG shall cause Architect to deliver to Contractor the Incentive Benchmark
Drawings and Specifications. Prior to submitting the Incentive Benchmark
Proposal, Contractor shall carefully review the Incentive Benchmark Drawings and
Specifications and carefully compare all existing conditions to the requirements
of the Incentive Benchmark Drawings and Specifications. Based on such review and
the work performed by, and knowledge gained by, Contractor during the
Preconstruction Services and the LNTP Work, Contractor shall promptly notify MSG
in writing: (a) of all known errors, inconsistencies or omissions in the
Incentive Benchmark Drawings and Specifications; and (b) if Contractor believes
the Incentive Benchmark Drawings and Specifications are not sufficient to enable
Contractor to proceed with performance of the Work and otherwise fulfill its
obligations under the Contract Documents.

4.5Incentive Benchmark Proposal
4.5.1
Contractor shall prepare the Incentive Benchmark Proposal in accordance with the
Standard of Care, to reflect Contractor’s best estimate of what the Cost of the
Work will ultimately be, without any allowance for contingencies or reserves
(other than the Allowances provided for in Section 4.11.1). Contractor
acknowledges receipt of the Incentive Benchmark Drawings and Specifications by
electronic transmittal on May 18, 2019 and shall deliver the Incentive Benchmark
Proposal to MSG on or before July 17, 2019.

4.5.2
The Incentive Benchmark Proposal shall include, in addition to the Incentive
Benchmark Qualifications and Assumptions:



37

--------------------------------------------------------------------------------




4.5.2.1
a detailed schedule of values detailing:

4.5.2.1.1
the estimated Cost of the Work to be incurred by Contractor organized by trade
categories (which shall include any Costs of the Work incurred under the LNTP
and under any Early Work Package Agreements (including to the extent such Work
has been fully bought out or completed));

4.5.2.1.2
all estimated Allowances listed in accordance with Section 4.5.2.4;

4.5.2.1.3
estimated General Conditions Costs and General Requirements Work Expenses,
including wages, rates and burdens (based on the rates set forth in Schedule Q
together with any other wages, rates and burdens to be agreed to with MSG);

4.5.2.1.4
the Allocation; and

4.5.2.1.5
the Contractor’s Fee, as set forth in Schedule E,

4.5.2.2
a statement of the proposed Incentive Benchmark, which proposed Incentive
Benchmark will equal the sum of the amounts listed in the detailed schedule of
values described in Section 4.5.2.1;

4.5.2.3
Contractor’s Incentive Benchmark Qualifications and Assumptions;

4.5.2.4
a list of proposed Allowances and for each such Allowance, the estimated amount
for such Allowance and a statement of its basis, as more fully described in
Section 4.11;

4.5.2.5
a schedule of applicable alternate prices (for alternates requested by MSG);

4.5.2.6
a proposed Construction Schedule and a proposed Submittal Schedule;

4.5.2.7
a schedule of unit prices to be used in the calculation of Change Order amounts;
provided that the failure of the Parties to agree on such unit prices will not
affect the effectiveness of the remainder of the Incentive Benchmark Proposal;

4.5.2.8
a proposed Staffing Plan (which Staffing Plan shall include the staff of major
Subcontractors as agreed between the Parties);

4.5.2.9
the time limit for validity of the Incentive Benchmark Proposal (which shall not
be less than ninety (90) Days and may be extended by the Parties by mutual
agreement); and

4.5.2.10
any not to exceed amounts required by MSG with respect to individual trade
packages or other packages of the Work.

4.5.3
To the extent that the Incentive Benchmark Drawings and Specifications are
anticipated to require further development by Architect, Contractor shall
provide in the Incentive Benchmark Proposal for such further development
consistent with the Contract Documents.

4.5.4
MSG shall be entitled to full access to all details of the process of preparing
the Incentive Benchmark Proposal. Contractor shall comply with the requirements
of Article 11, including making available to MSG upon request all Subcontractor
bids and underlying documentation upon



38

--------------------------------------------------------------------------------




which the Incentive Benchmark Proposal is based. It is the intent of this
Agreement that the Incentive Benchmark will minimize the Allowances,
assumptions, clarifications and any other elements that could lead to Change
Orders or to the actual Cost of the Work exceeding the Incentive Benchmark.
4.5.5
Promptly after Contractor delivers the Incentive Benchmark Proposal to MSG, the
Project Development Team shall meet to review and confer about the Incentive
Benchmark Proposal. If MSG, Project Manager, or Architect discovers any
inconsistencies or inaccuracies in the Incentive Benchmark Proposal, then they
shall promptly notify Contractor, who shall make appropriate adjustments to the
Incentive Benchmark Proposal. The reconciliation shall be documented by an
addendum to the Incentive Benchmark Qualifications and Assumptions that shall be
approved in writing by MSG and Contractor. The Project Development Team shall
work cooperatively in a diligent manner to review and assess the Incentive
Benchmark within twenty-one (21) Days after Contractor provides the Incentive
Benchmark Proposal to MSG; provided that MSG may extend such time (subject to
the time limit specified in Section 4.5.2.9 above), if necessary.

4.5.6
If, within the twenty-one (21) day (or such longer) period, MSG (in its sole
discretion) rejects the Incentive Benchmark Proposal, MSG may, at its election:
(a) terminate this Agreement within seven (7) days’ notice of termination for
convenience and without cause pursuant to Section 18.6.1; (b) direct Contractor
to perform Value Engineering in accordance with the following paragraph, or (c)
direct Contractor to perform certain packages of the Work selected by MSG on the
terms set forth in this Agreement; provided that, in the context of (c)
Contractor’s Fee shall be the flat rate identified in Section B of Schedule E-1
hereto.

4.5.7
If MSG so requests pursuant to Section 4.5.6(b) above, Contractor shall notify
the Project Development Team promptly and thereafter, diligently work with
Project Manager, MSG, and Architect to develop Value Engineering and other
cost-saving alternatives to reduce the proposed Incentive Benchmark to an amount
acceptable to MSG and within the time requested by MSG; provided, however, that
MSG has no obligation to incorporate into the Drawings and Specifications any
alternatives proposed by the Contractor (except to the extent any such
alternatives are accepted in writing by MSG). If MSG still does not approve the
Incentive Benchmark Proposal (whether with or without any of the Value
Engineering or other cost-saving alternatives developed by Contractor), then at
MSG’s request, MSG and Contractor will meet and confer in good faith to discuss
such modifications to the Incentive Benchmark Proposal that will make the
Incentive Benchmark Proposal acceptable to MSG and Contractor.

4.6Incentive Benchmark Amendment
4.6.1
MSG and Contractor shall use good faith efforts to promptly negotiate the
Incentive Benchmark Amendment. If MSG approves the Incentive Benchmark Proposal,
MSG and Contractor will enter into a “Incentive Benchmark Amendment” based upon
the approved Incentive Benchmark Proposal, including the associated Incentive
Benchmark Drawings and Specifications, Incentive Benchmark Qualifications and
Assumptions, Construction Schedule and other agreed to documents. Upon execution
of the Incentive Benchmark Amendment, the Incentive Benchmark Amendment and its
Schedules shall become part of the Contract Documents and shall have the same
effect as a Schedule to this Agreement. Upon execution of the Incentive
Benchmark Amendment, the proposed Construction Schedule attached thereto shall
become the “Construction Schedule”.

4.6.2
The Incentive Benchmark and Construction Schedule, once established, shall be
modified only upon the issuance of properly-authorized Change Orders or
Construction Change Directives signed by MSG. The Incentive Benchmark shall be
based upon completion of the Work pursuant to the



39

--------------------------------------------------------------------------------




Substantial Completion Date, the Long Stop Development Completion Date and other
dates set forth in the Construction Schedule.
4.7[Not Used]
4.8Cost of the Work.
4.8.1
[*****]

4.8.2
[*****]

4.8.3
Notwithstanding the breakdown or categorization of any costs to be reimbursed in
this Article 4 or elsewhere in the Contract Documents, there shall be no
duplication of payment if any particular item for which payment is requested can
be characterized as falling into more than one of the types of compensable or
reimbursable categories. Whenever Contractor has been paid, as a Cost of the
Work or otherwise, amounts that are recovered from any other source (e.g., a
Subcontractor, any insurer, surety or other third party), Contractor shall
credit MSG with any amounts recovered.

4.8.4
Whenever additional overtime, extra-shift work or similar premium Work is used
on the Project, Contractor shall implement such Work in a cost efficient manner.
Before commencing any additional overtime, extra-shift work or similar premium
work, Contractor shall obtain the prior written consent of MSG; provided that
such consent may be sought and obtained through look ahead schedules or other
mechanisms that avoid the need for individual consents.

4.8.5
The actual Cost of the Work shall be adjusted to reflect any and all discounts,
including trade, quantity and cash discounts, rebates, refunds and other similar
considerations; provided, however, that MSG provides any funds when needed to
obtain such considerations. Such considerations shall accrue exclusively to the
benefit of MSG unless MSG does not provide funds, in which case it accrues to
Contractor. Contractor agrees to use commercially reasonable efforts to secure
such considerations on behalf of MSG.

4.8.6
Upon Substantial Completion, Contractor shall submit a list of any tools,
equipment, or office equipment purchased for the Project above the value of Five
Hundred Dollars ($500.00) and for which MSG has paid as a Cost of the Work. If
MSG so elects, any such tools or equipment shall be delivered to MSG at the end
of the Project. If MSG elects not to take title to any such tools or equipment,
then MSG shall be credited with the fair market value thereof as a deduction
against the Cost of the Work via the following Application for Payment.

4.8.7
Contractor shall not be entitled to recover the Contractor’s Fee for the Cost of
the Work for Contractor’s own insurance premiums, the premium for or any other
payments or costs associated with the CoCIP program referred to in Schedule C or
the premium for bonds (if required by MSG).

4.8.8
Except to the extent expressly permitted by Section 4.8.1, Contractor shall only
invoice MSG for internal or third party costs that are directly attributable to
this Project.

4.9General Conditions Costs and General Requirements Work Expenses.
4.9.1
With each of its monthly invoices, Contractor shall provide MSG and Project
Manager with a detailed spreadsheet that identifies the General Conditions Costs
and General Requirements Work Expenses that Contractor has incurred for that
month and all previous months, broken out by the specific types of General
Conditions and in the level of detail reasonably requested by MSG. To the extent
the General Conditions Costs and/or General Requirements Work Expenses exceed
the estimate provided by Contractor to MSG, Contractor shall provide written
reasons for such overruns.



40

--------------------------------------------------------------------------------




4.9.2
Included in the General Conditions Costs will be an amount equal to [*****] of
the actual Cost of the Work (the “Staff Incentive Amount”), which will be
distributed by Contractor, at its sole discretion, as bonuses to Contractor’s
staff and personnel that have been involved with the Project (regardless of
whether such involvement was full time, part time, on Site or at the home
office). Contractor shall not be entitled to any Fee or any other markups or
overhead of any kind, on any portion of the Staff Incentive Amount.

4.10Allocation
4.10.1
Subject to the other provisions of this Section 4.10, Contractor may use the
Allocation in accordance with Schedule F. Contractor may not use any portion of
the Allocation without first obtaining MSG’s prior written approval (which
approval shall not be unreasonably withheld) except where Contractor is entitled
to use the Allocation without MSG’s prior consent, as set forth in Schedule F.

4.10.2
To the extent MSG’s prior written approval to an Allocation expenditure is
required, Contractor shall provide written notice to MSG of its intent to use
the Allocation, which notice shall include a description and amount of the Cost
of the Work to be covered by said expenditure, the efforts made to avoid the
expenditure and the efforts Contractor will make to replenish the Allocation.
MSG shall either provide approval or state the reasons for its disapproval in
writing within five (5) Business Days after MSG receives a request from
Contractor to use the Allocation. Subject to the terms in this Agreement, MSG’s
approval of such request shall not unreasonably delay the performance of the
Work.

4.10.3
Contractor shall not be entitled to any Fee, General Conditions Costs, General
Requirement Work Expenses, or any other markups or overhead of any kind, on any
portion of the Allocation that is not used. In addition, Contractor shall not be
entitled to any Fee, General Conditions Costs, General Requirement Work
Expenses, or any other markups or overhead of any kind, on any portion of the
Allocation that is used for legal expenses as described in Section 2.1(c) of
Schedule F.

4.10.4
Whenever Contractor has been paid out of the Allocation, and such amounts paid
may be recoverable from a third party, such as a Subcontractor, insurance
company or surety, Contractor shall diligently and in good faith pursue recovery
and any recovery obtained by Contractor shall be credited back to the
Allocation. Contractor shall keep MSG informed of the status of its recovery
efforts, and will not cease in its pursuit without first obtaining MSG’s
consent, which consent shall not be unreasonably withheld.

4.10.5
Contractor shall provide monthly written reports to MSG and Project Manager of
its use of the Allocation (and any replenishment thereof).

4.11Allowance Amounts.
4.11.1
The Incentive Benchmark Amendment may contain allowances as part of the Cost of
the Work only if the Incentive Benchmark Drawings and Specifications do not
include sufficient specificity, detail or certainty for Contractor to
incorporate pricing into the Incentive Benchmark Amendment (“Allowance”). For
these Allowances, Contractor shall propose its estimates of the cost for the
Allowance item and accounting for the unique features of this Project, its
location, information available, local labor rates and MSG’s directions.

4.11.2
The estimate of the cost for each Allowance item shall be subject to
Contractor’s Fee (calculated in accordance with Schedule E-1). No work shall be
performed on any Allowance without the Contractor first obtaining MSG’s
approval. Contractor represents to MSG that the estimate of the



41

--------------------------------------------------------------------------------




cost for each Allowance item is reasonable based on the information known by
Contractor at the time of the Incentive Benchmark Amendment. Unless otherwise
noted in the Contract Documents, the Cost of the Work for any Allowance in the
Incentive Benchmark shall include all labor, material, equipment, taxes,
transportation, Subcontractor overhead and profit, and insurance associated with
the applicable Allowance. Contractor’s overall project management and overhead
and its General Conditions Costs associated with any Allowance are deemed to be
included in the Incentive Benchmark set forth in the Incentive Benchmark
Amendment, and are not subject to adjustment, regardless of the actual amount of
the Allowance.
4.11.3
Contractor shall continue to work with other members of the Project Development
Team to develop a final price for each portion of the Work covered by an
Allowance promptly after MSG has finalized its selection of items and Architect
has completed all related Contract Documents associated with any such Allowance.
Contractor shall give notice to MSG of the final amount. MSG thereafter shall
promptly elect to either:

4.11.3.1
Issue a Change Order increasing or reducing the Incentive Benchmark (with any
associated increase or decrease in the Contractor’s Fee) by the difference
between the estimate of the cost for each Allowance item set forth in the
Incentive Benchmark Amendment and the final amount agreed upon by Contractor and
MSG to furnish or construct the Allowance item. For any such Change Order
reducing the Incentive Benchmark, such reduction shall accrue solely to MSG;
and/or

4.11.3.2
Direct Architect to undertake the redesign of the Allowance item or any other
item of Work in such a manner that the Allowance item can be installed without
the Incentive Benchmark being exceeded or the Construction Schedule being
extended. If MSG elects to so redesign, Contractor agrees to cooperate with MSG,
Architect, and any other consultant of MSG in order to reduce the cost of
constructing or furnishing the Allowance item or any other item of Work.
Contractor shall not be responsible for consultant fees incurred by MSG in the
event of a redesign effort.

4.12[Not Used]
4.13Subcontract Buy-Out.
4.13.1
Through bidding and negotiation with Subcontractors pursuant to Article 11,
Contractor shall use its best efforts to obtain the best value for the Work
which shall be reflected in Subcontracts entered into by Contractor for
performance of the Work. Where a Subcontract price is selected by MSG pursuant
to Section 11.1.1 to be a fixed price, the difference between (i) the fixed
price of the Subcontract amounts in the estimate used to establish the Incentive
Benchmark, and (ii) the fixed price of the actual Subcontract amounts entered
into by Contractor for performance of the Work (taking into consideration any
early payment or similar discounts) shall hereinafter be referred to as “Buy-Out
Savings”.

4.13.2
Buy-Out Savings shall be tracked and calculated by Contractor and reported to
MSG and Project Manager in a “Subcontract Buy-Out Log” as each Subcontract is
entered into and upon Substantial Completion of the Work (such process referred
to as the “Subcontract Buy-Out”). The Subcontract Buy-Out Log shall be prepared
on a line item basis in a form reasonably acceptable to MSG and Project Manager
which identifies the specific scope of Work and Subcontractor in each line item
for which the pricing has been fixed in the Subcontract and the amount of such
pricing, the scope and estimated Cost of the Work in each line item that has not
been fixed in the Subcontract, and any “savings” or amounts not reasonably
anticipated by Contractor to be required for payment for Cost of the Work under
the respective line item.



42

--------------------------------------------------------------------------------




4.13.3
Prior to the issuance of an Early Work Authorization Agreement or the Incentive
Benchmark Amendment, Contractor shall provide updated copies of the
Subcontractor Buy-Out Log on a monthly basis. Thereafter, a copy of the updated
Subcontract Buy-Out Log shall be furnished with Contractor’s Application for
Payment, until the Subcontract Buy-Out is complete.

4.13.4
Contractor shall report to MSG and Project Manager the proposed adjustments to
the Schedule of Values to reflect the difference between the sum of the
Subcontract amounts in the Schedule of Values used to establish the Incentive
Benchmark and the sum of the actual amounts of the Subcontracts entered into by
Contractor for performance of the Work. The Incentive Benchmark shall be reduced
by an amount equal to the total Buy-Out Savings. Contractor’s Subcontract
Buy-Out Log shall be revised to accurately reflect such adjustments and
transfers. Buy-Out Savings shall be separately tracked in the Schedule of
Values.

4.13.5
Notwithstanding anything herein to the contrary, it is expressly acknowledged
and agreed that the Incentive Benchmark agreed upon in the Incentive Benchmark
Amendment will not be based upon and will not establish individual guaranteed
line items for the various components of the Work which make up the Incentive
Benchmark, nor is the Incentive Benchmark itself guaranteed; provided, however,
that to the extent one or more portions of the Incentive Benchmark are fixed or
guaranteed pursuant to the Subcontracts, such fixed or guaranteed amounts will
appear as fixed or guaranteed individual line items and be tracked in the
Subcontract Buy-Out Log.

ACTICLE 5
TIME AND DELAYS


5.1Definitions.
5.1.1
TIME IS OF THE ESSENCE OF THIS AGREEMENT. Contractor shall perform the Work in
accordance with the Construction Schedule so as to achieve Substantial
Completion on or before the Substantial Completion Date. Notwithstanding
anything to the contrary in the Contract Documents and notwithstanding the fact
that, except as set out in Section 4.2.1, the Incentive Benchmark is not a
guaranteed cap, the Substantial Completion Date and the Long Stop Development
Completion Date shall not be adjusted except by a properly executed Change Order
or Construction Change Directive signed by MSG.

5.1.2
The date of Substantial Completion is the date certified by Project Manager
pursuant to Section 13.15 when Substantial Completion has been achieved pursuant
to the terms of this Agreement. The date of Final Completion is the date
certified by Project Manager pursuant to Section 13.16 when Final Completion has
been achieved pursuant to the terms of this Agreement.

5.2Progress and Completion.
5.2.1
Contractor shall perform the Work expeditiously and shall achieve Substantial
Completion by the Substantial Completion Date. The Substantial Completion Date
shall only be adjusted in accordance with this Agreement. Where there is an
adjustment to the Substantial Completion Date, the Long Stop Development
Completion Date shall be equally adjusted on a day for day basis; provided,
however, that Contractor shall use all commercially reasonable efforts to avoid
the need for an adjustment to the Long Stop Development Completion Date by
accelerating or resequencing the Work, the costs of which shall be dealt with in
accordance with Section 5.4 below.

5.3Delays and Extensions of Time.
5.3.1
To the extent the performance by Contractor of any activity on the critical path
of the Construction Schedule is delayed by reason of, and only by reason of, an
MSG Act, an event of Force Majeure or another event expressly identified in this
Agreement as giving Contractor the right to seek an



43

--------------------------------------------------------------------------------




adjustment, then the Substantial Completion Date may be extended as provided in
this Section 5.3; provided that in each instance the notice provisions and other
conditions and requirements of this Section 5.3 are satisfied as a precondition
to any entitlement of Contractor to the adjustments set forth herein. Any
adjustment to the Substantial Completion Date shall be limited to the period of
time that an activity on the critical path of the Construction Schedule is
actually delayed by the MSG Act, the other events giving Contractor the right to
seek an adjustment or the event of Force Majeure described in such notice. For
periods of delay caused by reason of:
5.3.1.1
an MSG Act, Contractor shall be entitled, subject to the requirements of Article
6, to an adjustment to the Incentive Benchmark based upon any actual and proven
increase in the Cost of the Work as a result of the MSG Act;

5.3.1.2
an event of Force Majeure, the provisions of Section 5.3.6 shall apply with
respect to any cost recovery entitlement of Contractor; and

5.3.1.3
an event expressly identified in this Agreement as giving Contractor the right
to recover additional cost in addition to an adjustment to the Substantial
Completion Date, then the terms of the relevant provision shall apply,

5.3.1.4
provided, however, that any claim by Contractor for an adjustment to the
Incentive Benchmark or for additional Cost of the Work shall be subject to audit
by MSG and Contractor shall make all of its and its Subcontractors’ books and
records available to MSG or its nominee for such audit, upon MSG’s request.

5.3.2
As a precondition to any entitlement to an adjustment to the Substantial
Completion Date in accordance with this Section 5.3, Contractor shall use
reasonable efforts: (x) to mitigate the effects and duration of, and costs
arising from, any suspension or delay in the performance of its obligations
under the Contract Documents; (y) to the extent reasonably possible, continue to
perform its obligations under the Contract Documents; and (z) to the extent
reasonably possible, remedy its inability to perform the Work or a portion
thereof.

5.3.3
Contractor shall notify MSG and Project Manager in writing of any MSG Act for
which it seeks an adjustment to the Substantial Completion Date no later than
ten (10) Business Days after Contractor has knowledge of the event that caused
the delay for which it seeks an adjustment, or reasonably should have had
knowledge, in accordance with the Standard of Care, of the event that caused the
delay for which it seeks an adjustment, whichever is sooner.

5.3.4
Within a further ten (10) Business Days of Contactor’s initial written notice of
the MSG Act that caused the delay for which Contractor seeks an adjustment,
Contractor shall provide a written estimate of the probable effect of such delay
on the progress of the Work to the extent then known.

5.3.5
If Contractor is entitled to an adjustment to the Substantial Completion Date
under this Section 5.3 due to an MSG Act or an event of Force Majeure, then the
Substantial Completion Date shall be adjusted pursuant to a Change Order in
accordance with Section 5.3.8 to the extent Contractor demonstrates using
critical path analysis and the most recent monthly update of the Construction
Schedule approved by MSG that the performance of the Work or the achievement of
Substantial Completion, as applicable, will be delayed by such MSG Act or event
of Force Majeure, despite Contractor’s notification of the event to MSG.

5.3.6
If Contractor experiences one or more events of Force Majeure, the following
provisions shall apply:





44

--------------------------------------------------------------------------------




5.3.6.1
Contractor shall give written notice of the occurrence of the event of Force
Majeure to MSG and Project Manager within five (5) Business Days and shall take
all steps required by this Agreement to protect the Work.

5.3.6.2
If MSG agrees that an event of Force Majeure has occurred then, within five (5)
Business Days of receipt of such notice, Contractor and MSG shall meet and
discuss whether, based on the probable magnitude and duration of the impact of
the event of Force Majeure, the delay to the Work for that particular event of
Force Majeure is likely to exceed sixty (60) Days.

5.3.6.3
If the impact of the event of Force Majeure is likely to continue for sixty (60)
Days, MSG may direct Contractor and its Subcontractors to demobilize from the
Site and MSG shall pay [*****] of the reasonable and actual costs of
demobilization of Contractor and its Subcontractors. Contractor shall be
responsible for the other [*****] of such costs.

5.3.6.4
Subject to Section 5.3.6.5, if, after the cessation of the impact of the event
of Force Majeure, MSG directs Contractor to remobilize, MSG shall pay [*****] of
the reasonable and actual costs of remobilization of Contractor and its
Subcontractors. Contractor shall be responsible for the other [*****] of such
costs.

5.3.6.5
If the impacts of the event of Force Majeure continue for longer than the ninety
(90) consecutive Days, MSG may terminate this Agreement for its convenience in
accordance with Section 18.6.1 hereof and shall owe no further amounts to
Contractor or its Subcontractors, other than amounts described in Section 18.6.2
hereof.

5.3.7
Notwithstanding any other provision of the Contract Documents to the contrary,
Contractor shall not be entitled to an increase in the Incentive Benchmark, or
to recover as a Cost of the Work, to the extent that an MSG Act or event of
Force Majeure occurs concurrently with a delay attributable to Contractor; or on
account of the delay of any Work not on the critical path.

5.3.8
The requirements set forth in this Section 5.3 are express conditions precedent
to Contractor’s right to pursue a claim for an adjustment to the Substantial
Completion Date or additional cost. Any adjustment to the Construction Schedule
shall be set forth in a Change Order executed by MSG and Contractor.

5.4Contractor’s Recovery Plan.
5.4.1
In the event that at any time: (a) Contractor, MSG or Project Manager
determines, or (b) the Construction Schedule indicates, that Substantial
Completion is unlikely to be achieved on or before the Substantial Completion
Date, MSG may request Contractor to provide a Recovery Plan within five (5)
Business Days of such determination or indication. Such Recovery Plan shall be
subject to approval by MSG and shall set forth a reasonably detailed description
of the corrective measures Contractor intends to take to recover and expedite
the progress of the Work, including, without limitation: (x) working additional
shifts or overtime or resequencing the Work; (y) supplying additional manpower,
equipment, and facilities; and (z) other similar measures (referred to
collectively as “Extraordinary Measures”).

5.4.2
MSG shall respond within five (5) Business Days of the receipt of the Recovery
Plan. MSG shall not unreasonably withhold, condition or delay MSG’s approval of
the submitted Recovery Plan. If MSG disapproves the Recovery Plan (or a portion
thereof), Contractor shall resubmit the revised Recovery Plan within five (5)
Business Days of the disapproval.



45

--------------------------------------------------------------------------------




5.4.3
Contractor shall diligently implement each approved Recovery Plan and provide
weekly updates thereto to MSG. Such Extraordinary Measures shall continue until
the progress of the Work complies with the stage of completion required by the
Construction Schedule. MSG’s right to require Extraordinary Measures is solely
for the purpose of ensuring Contractor’s compliance with the Construction
Schedule.

5.4.4
Unless an entitlement to an adjustment to the Substantial Completion Date exists
pursuant to Section 5.3, Contractor shall not be entitled to an adjustment to
the Incentive Benchmark or the Substantial Completion Date in connection with
Extraordinary Measures required by MSG under or pursuant to this Section 5.4;
provided, however, that Contractor may have the right to seek to use the
Allocation pursuant to Section 4.10. To the extent Contractor is entitled to an
adjustment to the Substantial Completion Date, MSG shall issue a Change Order
that reflects an adjustment to the Incentive Benchmark based on the Cost of the
Work incurred in connection with Extraordinary Measures, which payment shall be
in lieu of the adjustment to the Substantial Completion Date.

5.4.5
MSG may exercise the rights furnished to MSG under or pursuant to this Section
5.4 as frequently as MSG deems reasonably necessary to ensure that Contractor’s
performance of the Work will comply with the Construction Schedule and ensure
the Work achieves Substantial Completion by the Subs.

5.5Liquidated Damages.
5.5.1Contractor acknowledges that:
5.5.1.1
MSG is incurring substantial and unprecedented costs to construct the Project as
a first class, state of the art entertainment venue;

5.5.1.2
to warrant the incurrence of such costs and the risks being undertaken in
connection with the design and construction of the Project, MSG has developed a
business plan that will generate substantial revenues and provide substantial
new business opportunities that cannot be fully realized if Substantial
Completion does not occur by the Substantial Completion Date;

5.5.1.3
as an essential part of the consideration from Contractor under this Agreement,
Contractor has committed to achieve Substantial Completion not later than the
Substantial Completion Date, which will allow MSG, among other things, the
opportunity to use and enjoy the Facility fully from and after that date; to
book, announce and ticket events at the Facility; and to ensure that the
Facility can be opened and operated from the date of the first public event,
which is essential to the preservation of the goodwill and reputation of MSG,
the fulfilment of MSG’s obligations under the Ground Lease and the long term
financial success of the Project;

5.5.1.4
if Substantial Completion does not occur by the Substantial Completion Date, MSG
will suffer substantial harm, the damages for which are incapable or very
difficult to estimate accurately; will entail substantial cost and
inconvenience; and will be difficult for the Parties to prove and calculate; and

5.5.1.5
the elements of such harm are expected to include, but may not be limited to:
(1) lost or substantially diminished revenues from contracts that cannot be
performed fully (or at all), and business opportunities that cannot be realized
or exploited fully (or at all); (2) substantial harm and damage to the
reputation of MSG; (3) substantial harm



46

--------------------------------------------------------------------------------




to the relationships of MSG with fans, advertisers and sponsors which, among
other things, may adversely affect the ability to sell Project inventory
(including, but not limited to, booking, announcing and ticketing of admissions,
naming rights, advertising, sponsorship, parking and concessions), and to renew
sales of Project inventory, at the highest possible prices; (4) diversion of
management time; and (5) loss of full and timely use of the Facility and its
components to their maximum potential from and after the Substantial Completion
Date.
5.5.2
In light of the acknowledgements set forth in Section 5.5.1, and including
without limitation, the difficulty in calculating precisely the damages that MSG
would incur, the Parties have agreed that if Substantial Completion is not
achieved by the Substantial Completion Date, Contractor shall pay to MSG (by
direct payment or offset at the election of MSG) the amounts set forth in
Schedule I as liquidated damages, and not as a penalty.

5.5.3
This Section 5.5 and Schedule I shall survive Final Completion or termination of
this Agreement. The Liquidated Damages are intended to be MSG’s sole and
exclusive remedy for delay, including any failure by Contractor to achieve
Substantial Completion on or before the Substantial Completion Date and/or the
Long Stop Completion Date, but shall not: (w) be deemed to cover the cost of
completion of the Work; (x) limit any non-delay related damages resulting from
Defective Work; (y) limit in any way MSG’s remedies for any other non-delay
related breach of this Agreement; or (z) in any way preclude MSG from
terminating the Agreement pursuant to Article 18 of this Agreement.

5.5.4
Contractor specifically acknowledges that the Liquidated Damages are: (1) a
reasonable forecast of just compensation for the harm that would be caused to
MSG by the failure to achieve Substantial Completion by the Substantial
Completion Date and/or the Long Stop Completion Date; (2) reasonable in light of
the anticipated or actual harm to be caused to MSG for such failure; (3)
accepted practice in the construction industry; and (4) not intended as a
penalty.

ARTICLE 6
CHANGES IN THE WORK
6.1Changes Directed by MSG.
6.1.1
MSG may direct a change that would alter, add to or deduct from the scope of
Work (each such change, a “Change”) by submitting to Contractor a written
request setting forth in reasonable detail the nature of the requested change
(each such request, a “Change Request”).

6.1.2
Promptly after receiving a Change Request from MSG (but in no event later than
ten (10) Business Days after receiving such Change Request), Contractor shall
provide to MSG Contractor’s reasonable written estimate (a “Change Proposal”)
of: (a) the impact of the Change Request, if any, on the Construction Schedule,
the Substantial Completion Date and the Long Stop Development Completion Date as
demonstrated by critical path analysis; and (b) any effect of the Change Request
on Contractor’s ability to comply with any of its obligations hereunder,
including any warranty obligations under the Contract Documents.

6.1.3
The cost of the Change, if any, shall be determined in accordance with Schedule
G.





47

--------------------------------------------------------------------------------




6.2
Review of Change Proposal.

6.2.1
Within seven (7) Days after receiving a Change Proposal in accordance with
Section 6.1.2, MSG shall:

6.2.1.1
accept the Change Proposal and issue a Change Order to Contractor in accordance
with Section 6.5;

6.2.1.2
notify Contractor that additional information is required for MSG to evaluate
such Change Proposal;

6.2.1.3
issue a Construction Change Directive for that portion of the Change Proposal
that MSG accepts; or

6.2.1.4
reject the Change Proposal.

6.3Construction Change Directives.
6.3.1
If: (a) a Change Proposal is rejected pursuant to Section 6.2.1.4; (b) the
Parties are unable to agree to a modification of such Change Proposal within
five (5) Business Days of such rejection; and (c) the requested Change is
generally consistent with the scope of services typically provided by
similarly-situated contractors for similar projects, then MSG shall have the
right to direct Contractor to comply with such Change by delivering a signed,
written notice to Contractor (a “Construction Change Directive”).

6.3.2
MSG shall compensate Contractor on a time-and-materials or unit rates basis in
accordance with the compensation rates set forth in the Incentive Benchmark
Amendment for the Work performed by Contractor in connection with such
Construction Change Directive that are undisputed by MSG. Upon receipt of a
Construction Change Directive, Contractor shall promptly proceed with the Change
involved. The amount of credit to which MSG is entitled for a Change under a
Construction Change Directive that results in a net decrease in the Incentive
Benchmark shall be the actual net cost. When both additions and credits covering
related Work or substitutions are involved in a Change, the allowance for
overhead and profit shall be figured on the basis of net increase, if any, with
respect to that change. Contractor may submit in its Application for Payment
only the cost of the changed Work not in dispute by MSG as set forth in the
Construction Change Directive.

6.3.3
The Parties shall diligently negotiate in good faith and as expeditiously as
possible to convert the Construction Change Directive into final terms under a
Change Order for the cost and schedule impact associated with the Construction
Change Directive.

6.3.4
[*****]

6.4Changes Requested by Contractor.
6.4.1
If (a) Contractor considers that a direction by MSG constitutes a Change, or (b)
Contractor considers that a direction by MSG is likely to prevent Contractor
from fulfilling any of its obligations, Contractor must notify MSG in what
respect it considers the direction to involve a Change or that it is likely to
prevent it from fulfilling its obligations. Such notice must be given within ten
(10) Business Days of the date of the direction and before Contractor proceeds
with the direction and must contain sufficient detail for MSG to assess the
request. If Contractor fails to submit such notice as required, Contractor will
not be entitled to submit any claim for a Change Order, recover as a Cost of the
Work or be entitled to an adjustment to the Incentive Benchmark or to the
Substantial Completion Date with respect to the direction.



48

--------------------------------------------------------------------------------




6.4.2
Within thirty (30) Days of receipt of the notice in Section 6.4.1 above, and
which notice complies with the requirements of Section 6.4.1, MSG shall:

6.4.2.1
issue a Change Order pursuant to Section 6.5; or

6.4.2.2
issue a written response to Contractor of the reasons the request for a Change
Order is unreasonable or explain that additional information and time are
necessary to make a determination regarding the request.

6.4.3
[*****]

6.5Change Orders.
6.5.1
Upon accepting a Change Proposal, MSG shall issue a formal change order setting
forth: (a) the nature of the Change; (b) an adjustment to the Incentive
Benchmark (consistent with the adjustments set forth in such Change Proposal),
if any; and (c) an adjustment to the Substantial Completion Date, if any, and
the Long Stop Development Completion Date, if any (a “Change Order”). All Change
Orders shall be executed in writing by MSG and Contractor and shall be in the
form attached hereto as Schedule J. All Change Order are subject to the
Authorization Matrix in Schedule O.

6.6Unauthorized Changes.
6.6.1
No changes to the scope of Work, the Incentive Benchmark or the Substantial
Completion Date shall be made, and Contractor shall not be entitled to
compensation with respect to such changes to the extent permitted by this
Agreement, except in accordance with: (a) a duly issued Change Order executed by
both MSG and Contractor; or (b) a Construction Change Directive issued and
signed by MSG.

6.6.2
Notwithstanding anything contained in the Contract Documents to the contrary,
Contractor shall have no duty to proceed with Changes issued by MSG pursuant to
Section 6.1 to the scope of the Work until such time as there is a fully
executed Change Order or Construction Change Directive executed by MSG.

6.7Change Orders Final.
6.7.1
Contractor agrees that a Change Order constitutes the full and final adjustment
for all direct and indirect costs, delays, disruptions, inefficiencies,
accelerations, schedule impacts, and other consequences arising from the event
or Change that is the subject of the Change Order, as well as the cumulative
effect of all Change Orders that have been made up through the date of the
Change Order, and that no further adjustments in compensation or time shall be
sought or made with respect to such event, Change or cumulative effect.

6.8Unit Prices.
6.8.1
If unit prices are stated in the Contract Documents or subsequently agreed upon,
and if the quantities originally contemplated are so changed in a proposed
Change Order or Construction Change Directive that application of the agreed
unit prices to the quantities of Work proposed will cause substantial inequity
to MSG or Contractor, the applicable unit prices shall be equitably adjusted.



49

--------------------------------------------------------------------------------




6.9
Accounting.

6.9.1
Contractor and all Subcontractors affected by a Change Order or Construction
Change Directive being charged on the basis of costs incurred shall maintain
itemized accounts showing all relevant charges and credits for additions to,
deletions from, or other changes in the Work ordered by MSG which shall at all
times be open to inspection by MSG, Project Manager, and Architect.

ARTICLE 7
SITE CONDITIONS AND SUBSURFACE CONDITIONS
7.1Site Conditions.
7.1.1
Contractor represents that it has taken steps in accordance with the Standard of
Care to ascertain the nature and location of the Work, and that it (a) has
investigated and satisfied itself as to the general and local conditions and
constraints that are applicable to the Work, such as: (i) conditions bearing on
access, transportation, disposal, handling and storage of materials; (ii) the
availability of labor, water, power and roads; (iii) normal weather conditions;
(iv) physical conditions at, over and adjacent to the Site; (v) the surface
conditions of the Site; and (vi) the character of equipment and facilities
needed prior to and during the performance of the Work; and (b) has reviewed all
documentation and reports provided by or on behalf of MSG, together with
documents, reports and other information that are publicly available
(collectively, the “Site Conditions”).

7.1.2
Contractor acknowledges that during performance of the Preconstruction Agreement
and LNTP, it was given the opportunity to perform a thorough review of the Site
Conditions referred to in Section 7.1 and the surrounding areas to familiarize
itself with the conditions on, above and adjacent to the Site, consistent with
the Standard of Care. In the event Contractor failed to undertake such a
thorough review of the type set out in this Section 7.1.2, Contractor shall be
deemed to have known of those Site Conditions which a thorough review reasonably
would have detected

7.2Subsurface Conditions
7.2.1
If Contractor encounters subsurface conditions that were not included in any
geotechnical or other reports for the Site provided by MSG and (x) differ
materially from those actually known by Contractor on the date the Incentive
Benchmark Amendment is executed or should have been known by a Contractor acting
in accordance with the Standard of Care; and (y) constitutes an unknown
subsurface condition of an unusual nature that differs materially from those
ordinarily found to exist in the location of the Site (the “Subsurface
Conditions”), then Contractor shall notify MSG promptly before the alleged
Subsurface Conditions are disturbed, and in no event later than ten (10)
Business Days after the first observance of the alleged Subsurface Conditions.

7.2.2
If Contractor complies with the foregoing notice period and MSG and Project
Manager agree that the encountered condition is a Subsurface Conditions,
Contractor shall be entitled to recover its actual additional costs as a Cost of
the Work, as well as an adjustment to the Incentive Benchmark and the
Substantial Completion Date pursuant to Section 5.3 (to the extent the critical
path has been impacted).

ARTICLE 8
LIENS


8.1
To the fullest extent permitted by law, Contractor shall not permit any
laborer’s, materialmen’s, mechanic’s or other similar liens to be recorded,
filed or otherwise imposed on any part of the Work or the property on which the
Work is performed by its Subcontractors except for any such laborer’s,
materialmen’s, mechanic’s or other similar liens filed or imposed on any part of
the Work, or the real property on which the Work is



50

--------------------------------------------------------------------------------




situated, to the extent of MSG’s failure to pay Contractor amounts that are due
and owing (and not disputed) in accordance with the Contract Documents.
8.2
If any such laborer’s, materialmen’s, mechanic’s, or other similar lien or claim
is recorded or filed and if Contractor does not cause such lien to be released
or discharged (by payment, bonding or otherwise) within ten (10) Days after
written notice from MSG, then MSG shall have the right to pay all sums necessary
to obtain such release or discharge and recover such sums from Contractor,
including via setoff against amounts to be paid to Contractor.

8.3
In the event a lien of any type is recorded or filed against the Work, or the
real property on which the Work is situated, MSG has the unconditional right to
investigate the reason for said lien. If MSG exercises such right, then
Contractor shall fully disclose the circumstances surrounding the lien, and
Contractor shall require all Subcontractors to comply with this requirement.
Contractor shall immediately notify any bonding company or other surety, as
applicable, of any lien.

8.4
Contractor agrees to fully indemnify, defend and hold harmless the MSG Parties
from and against any and all Claims resulting from such lien, claim, security
interest or other encumbrance. MSG may withhold from any undisputed amount due
or to become due to Contractor an amount sufficient to remove and discharge such
encumbrance until Contractor has removed and discharged such encumbrance as
required by this Article 8.

8.5
If Contractor has not removed and discharged a lien, claim, security interest or
other encumbrance covered by this Article 8 within ten (10) Days after being
notified of the same, MSG may cause the encumbrance to be removed and
discharged, whereupon for purposes of this Agreement, all amounts reasonably
paid to discharge the encumbrance and all amounts reasonably incurred by MSG in
connection with the encumbrance (including, but not limited to, reasonable
attorney’s fees) shall be recoverable by MSG from Contractor, as a reimbursement
or as a set off against amounts to be paid to Contractor.

8.6
Contractor’s obligations and MSG’s rights under this Article 8 shall not apply
if the lien, claim, security interest or other encumbrance is based upon an
amount that MSG owes Contractor and which MSG has not paid Contractor (other
than as a result of the payment being disputed).

ARTICLE 9
OWNERSHIP OF DOCUMENTS; ROYALTIES AND PATENTS


9.1Documents Prepared by or for Architect.
9.1.1
Any and all Drawings and Specifications and other documents prepared by or for
Architect in connection with the Project, including reports, surveys, and
electronic data, are the property of MSG. The Drawings and Specifications, and
other documents prepared by Architect, and copies thereof furnished to
Contractor, are for use solely with respect to this Project and are not to be
used by Contractor or any Subcontractor on other projects or for additions to
this Project after Final Completion without the specific written consent of MSG.
Contractor and Subcontractors are granted a limited license to appropriately use
and reproduce applicable portions of the Drawings and Specifications and other
documents prepared by Architect for use in the execution of the Work.

9.1.2
If Drawings and Specifications and other documents prepared by Architect contain
a statutory copyright notice, all copies made under this license shall also bear
such statutory copyright notice. Submittal or distribution to meet official
regulatory requirements or for other purposes in connection with this Project is
not to be construed as publication in derogation of MSG’s copyright or other
reserved rights.



51

--------------------------------------------------------------------------------




9.2Documents Prepared by or for Contractor.
9.2.1
The drawings, specifications, design documents and other documents (collectively
“Documents”) and any computer tapes, disks, electronic data, or CAD files
(collectively “Data”) prepared by Contractor alone or together with others in
connection with performance of the Work, are instruments of service. Upon
completion of the Work, or termination of this Agreement, all of the Documents
and Data shall become MSG’s property, along with any copyrights, patents or
other property rights embodied therein, for marketing the Project, for the
construction, maintenance, repair, modification or expansion of the Facility,
and for any other similar Project issues.

9.2.2
In furtherance of the above, Contractor agrees to, and hereby does,
unconditionally and irrevocably, transfer and assign to MSG full and exclusive
ownership of the Documents and Data and all rights in and to the same,
including, without limitation, all patents, copyrights, trademarks, service
marks and other intellectual property rights in the Documents and Data.
Contractor agrees that it shall obtain from each of its Subcontractors a written
assignment of rights consent to transfer such Subcontractor’s intellectual
property rights to effectuate the foregoing. Contractor shall not use, and shall
not grant to any other Person the right to use, any unique or distinctive
architectural or aesthetic components of the Project on a different project.

9.2.3
MSG and its Affiliates and assignees may utilize the Documents and Data for
marketing the Project, for the construction, maintenance, repair, modification
or expansion of the Facility, and for any other similar Project purposes. In
either circumstance, MSG’s (a) alteration of Contractor’s Work Product, or (b)
use of the Documents or Data, for other projects unrelated to the Project
without the involvement of Contractor is at MSG’s sole risk and without
liability or legal exposure to Contractor or anyone working by or through
Contractor, and MSG agrees to indemnify, defend and hold harmless Contractor and
anyone working by or through Contractor from any such liability (including for
reasonable attorneys’ fees).

9.2.4
Notwithstanding anything to the contrary contained herein, all intellectual
property of Contractor developed during the usual course of its business or
anyone working by or through Contractor including, but not limited to, any
computer software (object code and source code), tools, systems, equipment or
other information used by Contractor or anyone working by or through Contractor
in the course of performance of the Work hereunder, and any know-how,
methodologies or processes used by Contractor or anyone working by or through
Contractor in connection with performance of the Work, including, without
limitation, all copyrights, trademarks, patents, trade secrets and any other
proprietary rights inherent therein and appurtenant thereto, that was developed
prior to commencement, and independent, of the Project (collectively referred to
as the “Background Material”) shall remain the sole and exclusive property of
Contractor or the applicable party working by or through Contractor. Contractor
grants to MSG a perpetual, royalty-free, non-exclusive, sub-licensable and
irrevocable right and license to use, modify, and copy such Background Material.

9.3Royalties and Patents.
9.3.1
Subject to Section 9.3.2, Contractor shall defend and hold the MSG Parties
harmless from all Claims for infringement (whether actual or alleged) of any
patent, copyright, or other intellectual property rights, or the use of the
equipment or Materials furnished by Contractor pursuant to this Agreement, or
the processes or action employed by or on behalf of Contractor in connection
with the performance of the Work and shall indemnify, save, and hold harmless
the MSG Parties from Claims on account thereof.

9.3.2
In instances where the Contract Documents mandate a particular design, process
or the product of a particular manufacturer or manufacturers, MSG shall pay all
royalties and license fees and shall



52

--------------------------------------------------------------------------------




indemnify, save and hold harmless Contractor from all suits or claims for actual
infringement of any patent, copyright, or other intellectual property rights on
account thereof (including for reasonable attorneys’ fees except insofar as MSG
opts to assume the defense of such Claim).
9.3.3
Notwithstanding the foregoing, if Contractor has reason to believe that a
design, process or product required by the Contract Documents infringes a
patent, copyright, or other intellectual property rights, Contractor shall be
responsible for promptly notifying MSG and Architect.

9.4Access.
9.4.1
Project Manager, MSG and the Clerk of Works shall have access at all reasonable
times to the Drawings and Specifications, the Data and any non-confidential
documents produced by Contractor, Subcontractors or Architect for this Project,
including all reports, surveys or electronic data relating to this Project.

ARTICLE 10
SECURITY FOR PERFORMANCE AND PAYMENT


10.1Performance and Payment Bonds.
10.1.1
Contractor shall procure from each Subcontractor (unless Contractor recommends
and MSG approves an alternative security arrangement for particular
Subcontractors) a payment bond and a performance bond initially in the amount of
the Subcontract amount and thereafter adjusted for Change Orders, each of which
shall meet all statutory requirements of the State of Nevada and the following
specific requirements:

10.1.1.1
Each bond shall be in a form acceptable to MSG and shall be properly completed.

10.1.1.2
Each bond shall be executed by a responsible surety licensed in Nevada having
policy holder ratings not lower than “A” and financing ratings not lower than
“X” under A.M. Best. The surety shall also be included in the most current
version of the Department of Treasury’s Listing of Approved Sureties.

10.1.2
Contractor shall require that all Subcontractors providing such bonds require
the attorney-in-fact who executes the bonds on behalf of the surety to affix
thereto a certified and current copy of such person’s power of attorney
indicating the monetary limit of such power.

10.1.3
The following terms shall apply to such bonds (as the case may be):

10.1.3.1
The performance bond shall be a multiple obligee bond under which both MSG and
any Lender shall be obligees under such bond.

10.1.3.2
Upon execution of any Change Orders increasing the Subcontract amount, the
applicable payment bond and the performance bond shall each be increased in the
amount that equals the increased Subcontract amount and each bond shall continue
to comply with the requirements of this Section 10.1.

10.1.3.3
There shall be no affiliation between Subcontractor and its bonding company. All
performance bonds shall cover all warranties and guarantees of Subcontractor.

10.1.3.4
Upon the request of any Person appearing to be a potential beneficiary of bonds
covering payment of obligations arising under the Subcontract, Contractor shall
promptly arrange for a copy of the bonds to be furnished to said Person.



53

--------------------------------------------------------------------------------




10.1.3.5
The cost of performance and payment bonds (or any alternative security approved
by MSG under Section 10.1.1) provided by Subcontractors pursuant to this Section
10.1 shall be considered a Cost of the Work.

ARTICLE 11
SUBCONTRACTORS


11.1Subcontracting - General.
11.1.1
It is contemplated that substantially all of the Work will be carried out by
Subcontractors and that those Subcontractors will be procured by competitive
sealed bidding or competitive negotiations. The Subcontractors will be engaged
by Contractor pursuant to the Subcontracts. The Subcontract pricing will be
based on a time and materials, fixed price or unit price basis as selected by
MSG prior to Contractor entering into the Subcontract. A Subcontract may reflect
a combination of the foregoing pricing options, as selected by MSG. To the
extent a Subcontract price is based on time and materials and/or unit prices,
each bid shall be fully transparent, with all component pricing being open book.

11.2Procurement of Subcontractor Bids.
11.2.1
Contractor shall develop bidder interest in the Project and shall competitively
bid the Work of the various Subcontractors in accordance with an open,
competitive procurement process and in accordance with the requirements of
Applicable Law. Contractor shall structure the bidding process in a manner that
is most advantageous to the Project, taking into account all relevant factors
including the Incentive Benchmark. The bidding for construction, equipment and
Materials must be conducted so as to achieve maximum competition among qualified
bidders in order to obtain the most reasonable price, but only from responsive
and responsible bidders that can ensure the successful completion of the Work.
In the event there are insufficient bidders to create the competition required
by MSG, as determined by MSG, Contractor shall seek bids from non-local bidders
as well as non-union bidders, to the extent permissible by the terms of the PLA
(if any) as mutually agreed upon by MSG and Contractor.

11.2.2
Contractor shall be responsible for dividing the Work into the Bid Packages, so
that all of the Bid Packages taken together provide for the complete performance
of the Work, without omissions or gaps, and so that obtaining bids from suitable
potential Subcontractors is facilitated. Contractor shall develop and discuss
with MSG and Project Manager lists of suitable bidders who should be invited to
bid on each Bid Package. Contractor shall not solicit bids from any Person to
whom MSG or Project Manager has made reasonable and timely objection. In
addition to Subcontractors MSG and Project Manager approve from the foregoing
list, Contractor shall solicit bids from any Subcontractor proposed by MSG or
Project Manager unless Contractor has a reasonable objection to such proposed
Subcontractor and provides MSG and Project Manager with a written statement of
such objection within seven (7) Days after MSG or Project Manager has proposed
such Subcontractor.

11.2.3
Contractor shall administer actual solicitation of bids from potential
Subcontractors in accordance with the timing and scheduling requirements of MSG
and Project Manager. Unless MSG and Project Manager agree otherwise in writing,
Contractor shall use best efforts to obtain bids from at least three (3)
Subcontractors for Subcontracts where the budgeted amount for the Subcontract is
in excess of [*****]. Contractor shall open all quotes, bids and proposals
submitted by potential Subcontractors in real time with MSG and Project Manager.

11.2.4
Contractor shall carefully document its procedures for making available Bid
Packages to potential bidders, the contents of each Bid Package, discussions
with bidders at any pre-bid meetings,



54

--------------------------------------------------------------------------------




bidders’ compliance with bid requirements, all bids received, Contractor’s
evaluations of all bids, and the basis for Contractor’s recommendation as to
which bidders should be chosen. MSG and Project Manager shall be afforded access
to all such records at all reasonable times so that, among other things, they
may independently confirm Contractor’s adherence to these requirements.
11.2.5
Contractor shall develop for MSG’s and Project Manager’s review and approval
pre-qualification criteria to be used in evaluating bidder suitability in each
of the trade categories. Contractor shall prepare for MSG’s and Project
Manager’s review and approval a “Request for Pre-Determination of Bidder
Qualifications” based upon the approved pre-qualification criteria to be used to
solicit bidder responses.

11.2.6
With respect to any Work on which Contractor or any of its Affiliates shall bid
in accordance with Section 11.6, MSG and Project Manager shall approve both the
pre-qualification criteria and the list of qualified bidders.

11.2.7
Contractor shall procure a written statement from each bidder that “the bidder,
being duly sworn on oath, represents that he/she has not, nor has any other
officer, director, representative, or agent of the bidder represented by him or
her, entered into any combination, collusion or other anti-competitive agreement
with any person relative to the price to be bid by the bidder, or anyone, for
the work or service, nor to prevent any person from bidding, nor to include
anyone to refrain from bidding, and that this bid is made without reference to
any other bid and without any agreement, understanding or combination with any
other person in reference to such bidding. He/she further represents that no
person, company or corporation has received or will receive directly or
indirectly, any rebate, fee gift, kickback, commission or thing of value on
account of such bid.”

11.3Analysis of Subcontractor Bids.
11.3.1
All bids and responses shall be opened by Contractor in the presence of Project
Manager and MSG, and will be made available for review by MSG, Project Manager
and Architect.

11.3.2
All bids and responses shall be treated as confidential by the Project
Development Team. Specifically, Contractor shall assist MSG in evaluating all
responses to the Request for Pre-Determination of Bidder Qualifications.
Contractor shall receive bids and responses, prepare bid and response analyses
and consult with MSG, Project Manager, and Architect regarding the award of
Subcontracts or rejection of bids. Bid analyses shall include, without
limitation, a budget comparison with budget assumptions.

11.3.3
Contractor shall award Work to Subcontractors based on the bid that represents
the best value to the Project, as determined by Contractor in its professional
judgment after consultation with MSG, unless MSG or Project Manager objects to
such bid within five (5) Business Days after receiving Contractor’s
determination with respect to such bid.

11.3.4
If MSG timely rejects Contractor’s preferred bid and requests the selection of
another bid, then Contractor shall comply with such request so long as such
other bid substantially complies with the bidding requirements, and shall not,
as a result thereof, be entitled to an adjustment to the Incentive Benchmark or
the Substantial Completion Date.

11.3.5
MSG may, in its reasonable discretion, reject any or all quotes, bids and
proposals received for any Bid Package, and may require Contractor to obtain new
or revised quotes, bids or proposals. MSG must exercise this right within seven
(7) Days of receiving the quote, bid or proposal.

11.3.6
Contractor shall make no substitution for any Subcontractor previously selected
without the consent of MSG.



55

--------------------------------------------------------------------------------




11.4Subcontracts With Subcontractors.
11.4.1
Unless otherwise waived in writing by MSG, all Subcontracts with Subcontractors
shall contain the following provisions (which provisions do not form an
exhaustive list); provided, however, that MSG and Contractor may agree that
certain Subcontracts or types of Subcontracts (e.g., purchase orders) do not
require the full extent of the following provisions:

11.4.1.1
a provision providing that MSG may, at reasonable times, request joint meetings
with Contractor and Subcontractor to discuss Subcontractor’s Work; provided,
that in no event, prior to any assignment of the Subcontract to MSG, shall
Subcontractor take instructions directly from MSG;

11.4.1.2
a provision requiring all Work under such Subcontract to be performed in
accordance with the Contract Documents;

11.4.1.3
a provision requiring the Subcontractor under such Subcontract to remove any
employee or independent contractor of such Subcontractor used in the performance
of the Work or in such Subcontractor’s warranty obligations within ten (10)
Business Days after receiving notice from MSG to remove such employee or
independent contractor if: (a) MSG determines that such employee creates a
material risk: (i) that Substantial Completion will not be achieved by the
Substantial Completion Date; or (ii) of non-performance by Subcontractor in
accordance with this Agreement; and (b) Subcontractor has not corrected such
risk identified in clause (a) to the reasonable satisfaction of MSG during such
ten (10) Business Day period;

11.4.1.4
a provision requiring the Subcontractor to remove immediately upon written
notice from MSG or Project Manager (to be delivered to Subcontractor through
Contractor) any employee or independent contractor of such Subcontractor used in
the Work or in such Subcontractor’s warranty obligations if MSG makes a
determination pursuant to Section 3.12.3;

11.4.1.5
a provision requiring that the Subcontractor warrant for at least one (1) year
(or such longer period of time as may be required in the Specifications) its
work after the date of Substantial Completion of all Work;

11.4.1.6
a provision requiring Subcontractor to promptly disclose to Contractor any
defect, omission, error or deficiency in the Drawings, Specifications or the
Work of which it has knowledge;

11.4.1.7
a provision requiring Subcontractor to maintain insurance in accordance with the
Contract Documents;

11.4.1.8
a provision providing that the Subcontract with the Subcontractor shall be
terminable for default or convenience upon no more than ten (10) Days’ prior
written notice by Contractor (provided that Contractor shall notify MSG prior to
terminating any Subcontract), or, if the Subcontract has been assigned to MSG,
by MSG, and if such Subcontract is terminated before Substantial Completion of
the Work for any reason, then the Subcontractor shall not be entitled to any
amount, fee or profit, or compensation for lost profits, for Work not required
to be performed;

11.4.1.9
requiring Subcontractor to comply with and pass down to sub‑subcontractors the
requirements of this Agreement;



56

--------------------------------------------------------------------------------




11.4.1.10
requiring Subcontractor to comply with all Applicable Laws and maintain all
files, records, accounts of expenditures for Subcontractor’s portion of the Work
to the standards required by the Contract Documents; and

11.4.1.11
requiring Subcontractor to comply with the record retention and audit provisions
set forth in Section 13.16.

11.4.1.12
that, if it comes to MSG’s attention that a Subcontractor has not been paid in a
timely fashion (other than for disputed amounts or Work for which MSG has not
paid Contractor), and if Contractor fails to cure the non-payment within five
(5) Days after MSG provides it written notice of the non-payment, MSG may make
payments to the Subcontractor and Contractor by joint check;

11.4.1.13
that the Subcontractor shall not be entitled to payment for defective or
nonconforming Work, Materials or equipment, and shall be obligated promptly to
repair or replace non-conforming Work, Materials or equipment at its own cost;

11.4.1.14
requiring that Subcontractors promptly pay their sub-subcontractors and
Suppliers at lower tiers in accordance with Applicable Law, imposing upon the
Subcontractors a duty to pay interest on late payments, and barring
reimbursement for interest paid to lower tier Subcontractors due to a
Subcontractor’s failure to pay them in timely fashion;

11.4.1.15
substantially similar to Sections 6.4.2 and 6.4.3, requiring that Subcontractors
promptly respond to change order requests from their sub-subcontractors and
Suppliers at lower tiers.

11.4.1.16
that the Subcontractor or Supplier is not in privity with MSG or Lessor and is
not entitled to and shall not seek compensation directly from MSG or Lessor on
any third-party beneficiary, quantum meruit, or unjust enrichment claim, or
otherwise;

11.4.1.17
that the Subcontractor expressly makes the same representations as Contractor
makes in Section 3.3.4 as well as the representation that the Subcontractor is
financially solvent, able to pay all debts as they mature, and possesses
sufficient working capital to complete the Work and perform all obligations
under the Subcontract;

11.4.1.18
that in the event of an assignment of the Subcontract pursuant to Section 11.5,
MSG shall only be responsible to the Subcontractor for those obligations that
accrue subsequent to MSG’s exercise of any rights under this conditional
assignment;

11.4.1.19
that MSG is a third-party beneficiary of the Subcontract and is entitled to
enforce any rights thereunder for its benefit at any time.

11.4.2
Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subcontractors, to be bound to Contractor by the terms of the
Contract Documents, and to assume toward Contractor all of the obligations and
responsibilities, including the provisions governing the allowability of costs
and including the responsibility for safety of the Subcontractor’s Work, which
Contractor, by the Contract Documents, assumes toward MSG.

11.4.3
The forms of Subcontract and purchase orders attached hereto as Schedule N shall
be Contractor’s standard form Subcontract as amended for this Project and the
requirements of this Agreement. Any material variations therefrom must be
approved in writing in advance by MSG, said approval



57

--------------------------------------------------------------------------------




not to be unreasonably withheld. Contractor shall supply MSG with copies of all
executed Subcontracts including, to the extent requested by MSG, purchase
orders.
11.5
Conditional Assignment of Subcontracts with Subcontractors.

11.5.1
Pursuant to this Agreement, Contractor has conditionally assigned to MSG all the
rights, title and interest of Contractor in, to and under any and all
Subcontracts. The assignment is exercisable by MSG, at its election, in the
event that: (a) MSG has exercised its right to terminate this Agreement due to a
Contractor Event of Default, or (b) MSG has exercised its right to terminate
this Agreement for convenience pursuant to Section 18.6; or (c) Contractor has
exercised its right to terminate this Agreement pursuant to Section 18.3.

11.5.2
Following any assignment, MSG may reassign Subcontracts to another contractor or
any other Person, and such assignee may exercise MSG’s rights under the
Subcontracts. Each Subcontractor shall, upon written notice of MSG’s exercise by
MSG of its rights of assignment (or the portion thereof applicable to the
Materials, equipment or services being furnished by such Subcontractor),
continue to perform all of such Subcontractor’s obligations, covenants and
agreements under such Subcontract for the benefit of MSG.

11.5.3
To the extent Contractor has received payment from MSG for Work performed and/or
Materials and labor supplied by its Subcontractors prior to any such Subcontract
assignments, Contractor remains responsible to pay any and all such
Subcontractors for all Work performed and/or Materials and labor supplied to
Contractor for the Work prior to the date of such assignment unless MSG has
elected to make such payment itself, in which case the amount of any such
payment shall be paid by Contractor to MSG. When MSG takes assignment of a
Subcontract, MSG assumes Contractor’s rights and obligations under the
Subcontract from the date of assignment but not for any Claims against
Contractor. Notwithstanding the assignment, where MSG’s termination is for a
Contractor Event of Default, MSG shall not be responsible for, or release
Contractor from, any alleged performance failures that accrued or occurred prior
to the date of assignment and Contractor shall indemnify, defend and hold the
MSG Parties harmless from and against any and all such Claims or performance
failures.

11.5.4
Each Subcontract entered into by Contractor in connection with the Work shall
contain the consent of each Subcontractor to the foregoing assignment and the
agreement of each such Subcontractor that, upon written notice from MSG that it
has assumed the Subcontract and exercised its rights under this Section 11.5 or
portion thereof applicable to the Materials, equipment or services being
furnished by such Subcontractor, such Subcontractor, as so requested by MSG,
shall continue to perform all of such Party’s obligations, covenants and
agreements under Subcontractor’s Subcontract with Contractor for the benefit of
MSG.

11.6Self-Performed Work.
11.6.1
Neither Contractor nor any of its Affiliates shall bid on any Bid Package unless
MSG has given its express prior written approval. If MSG does approve such
bidding by Contractor or any of its Affiliates, Contractor, or its Affiliates,
shall be permitted to submit a sealed bid for such Work pursuant to the
competitive bidding procedures applicable to all bidders. Also, in such
instance, the opening, review and advice with respect to award and/or rejection
of such bids shall be handled solely by MSG and Project Manager. The following
requirements shall also apply if Contractor or its Affiliates desire to bid on a
Bid Package:

11.6.1.1
Contractor or its Affiliate shall review the Work included in such Bid Package
(including the bid packaging plan) with MSG and Architect prior to finalizing
the Bid Package;



58

--------------------------------------------------------------------------------




11.6.1.2
there shall be a strict separation of the personnel of Contractor or its
Affiliate involved with bidding on such Work and Contractor’s other personnel
involved in the Project, and Contractor shall, by written policy distributed to
all affected personnel (a copy of which shall be delivered to MSG), strictly
prohibit any communication prior to bid award among personnel involved with the
estimating, bidding, management or other services in connection with such Work
and personnel working on other aspects of this Project pursuant to this
Agreement (other than such communication as is permitted by all bidders);

11.6.1.3
if less than two other bids from responsible bidders are submitted for such
Work, MSG, at its option, may disqualify Contractor or its Affiliate from award
of the bid for such Work and, in MSG’s discretion, may cause the Bid Package
with respect to such Work to be re-bid;

11.6.1.4
Contractor shall not participate in the analysis and/or recommendations with
respect to the award of any Subcontract for such Work, and all inquiries shall
be forwarded to MSG or Project Manager;

11.6.1.5
Contractor or its Affiliate shall not, in its bid, use any of the General
Conditions Work to support such Work or use the General Conditions Work for such
Work, on any terms or conditions different from the terms or conditions on which
such General Conditions Work are made available to all other bidders; and

11.6.1.6
the solicitation for bids for such Work shall specifically state that Contractor
or its Affiliate shall have the right to submit a sealed bid on such Work.

11.6.2
If the foregoing procedures are not strictly followed, then MSG shall have the
right to reject the bid of Contractor or its Affiliates for such Work. Any
rejection of a bid or required re-bid under this Section 11.6 shall not be the
basis for recovery as a Cost of the Work or an adjustment to the Incentive
Benchmark or the Date for Substantial Completion or the Long Stop Completion
Date.

11.7[*****]
ARTICLE 12
WORK BY MSG OR BY SEPARATE CONTRACTORS


12.1MSG’s Right to Perform Work and to Award Separate Contracts.
12.1.1
MSG reserves the right to perform work related to the Project with MSG’s own
forces, and to award separate contracts in connection with other portions of the
Project or other work on the Site.

12.1.2
When separate contracts are awarded for different portions of the Project or
work on the Site, the term “Contractor” in the Contract Documents with respect
to such portions of the Project or other work shall mean the Separate Contractor
who executes each separate contract with MSG.

12.1.3
If Separate Contractors are retained by MSG to perform work at the Project, the
Separate Contractors shall be required to comply with Contractor’s safety
program and Site security requirements. The requirements under this Section
12.1.3 shall be included by MSG in any agreements with Separate Contractors
performing work at the Project.

12.2Mutual Responsibility.
12.2.1
This Section 12.2 is without limitation of Section 2.1. Contractor shall
coordinate performance of the Work by the Contractor Parties with the work of
MSG’s Separate Contractors so as to minimize



59

--------------------------------------------------------------------------------




delay or disruption to the Work. Contractor shall afford Separate Contractors
reasonable opportunity for the introduction and storage of their materials and
equipment on Site and for the execution of their services, and shall properly
connect and coordinate the Work with the services of such Separate Contractors.
12.2.2
If any part of the Work depends upon the proper performance of work of any
Separate Contractor, Contractor shall, prior to proceeding with that portion of
the Work, inspect and measure the work of the Separate Contractor and promptly
report to MSG and Project Manager any apparent discrepancy or defects in such
other work that are actually discovered by Contractor. Contractor’s failure to
inspect and make such report shall constitute an acceptance of the Separate
Contractor’s work as fit and proper for the proper execution of the Work by
Contractor, except for latent or concealed defects.

12.2.3
Contractor shall reimburse MSG for costs MSG incurs that are payable to a
Separate Contractor because of Contractor’s delays, improperly timed activities
or defective construction; provided, however, that the Separate Contractors have
fulfilled their obligations to coordinate their work pursuant to the terms of
their separate contracts. MSG shall be responsible to Contractor for costs
Contractor incurs because of a Separate Contractor’s delays, improperly timed
activities, damage to the Work or defective construction; provided, however,
that Contractor has fulfilled its obligations to coordinate performance of the
Work pursuant to Section 12.2.1.

12.2.4
If a Contractor Party causes damage to the Work or the property of MSG or the
work on property of a Separate Contractor, then, notwithstanding any builder’s
risk insurance, Contractor shall promptly remedy such damage as provided in
Section 14.2; provided, however, that nothing herein prevents either Party’s
right to recover the proceeds from insurance.

12.2.5
If any Separate Contractor sues or initiates a court proceeding against any MSG
Party on account of any delay, damage or loss alleged to have been caused by a
Contractor Party, then MSG shall notify Contractor, who shall defend such
proceedings at Contractor’s expense, and if any judgment or award against an MSG
Party arises therefrom, then Contractor shall pay or satisfy the portion of such
judgment or award attributable to the delay, damage or loss determined to have
been caused by a Contractor Party, and Contractor shall reimburse the MSG Party
for attorneys’ fees and costs for defending any action and court or arbitration
costs which the MSG Party has incurred as a result of a delay, damage or loss
determined to have been caused by a Contractor Party; provided, however, that
Contractor’s liability with respect to any such indemnification obligations
shall be reduced to the extent the MSG Party actually receives proceeds from the
builder’s risk or any other applicable insurance maintained with respect to the
Project.

12.3Changes to Construction Schedule.
12.3.1
MSG shall have the right to direct a postponement or rescheduling of any date or
time for the performance of any part of the Work that may interfere with the
operations of Separate Contractors or MSG’s agents or employees. Contractor
shall, upon request by MSG or Project Manager, reschedule any portion of the
Work affecting Separate Contractors. Contractor may be entitled to an equitable
adjustment to the Substantial Completion Date and Incentive Benchmark in
connection with any such postponement, rescheduling, or performance of the Work
under this Section 12.3.

12.4MSG’s Right to Clean Up.
12.4.1
If a dispute arises between Contractor and Separate Contractors as to their
responsibility for cleaning up as required by Section 3.20, MSG may clean up and
allocate the cost thereof among those responsible therefor as MSG reasonably
determines to be just.



60

--------------------------------------------------------------------------------




ARTICLE 13
PAYMENTS AND COMPLETION
13.1Payment Process.
13.1.1
Contractor shall submit its Application for Payments to and receive payment from
MSG as set forth in this Article 13.

13.1.2
With regard to its Subcontractors, Contractor will be utilizing the Textura-CPM™
payment management system. All Applications for Payment and supporting
documentation (including but not limited to lien waivers, sworn statements, and
the like) for Subcontractors shall be in electronic format and shall be
submitted to Contractor using the Textura-CPM™ payment management system.
Throughout the performance of the Work and for a period of three (3) years after
Final Completion of the Work, Contractor shall provide MSG online access to the
Textura-CPM™ payment management system including for purposes of reviewing the
Subcontractors’ payment submissions, together with all supporting documentation,
and reviewing the status of payments to Subcontractors generally. Fees directly
attributable to the use by Contractor and its Subcontractors of the Textura-CPM™
payment management system on the Project are recoverable as a Cost of the Work;
provided, however, that (a) MSG shall not be charged any incremental cost for
MSG’s or MSG’s representatives’ use of the Textura-CPM™ payment management
system, and (b) Contractor shall not be entitled to recover any Fee on such Cost
of the Work.

13.2Schedule of Values.
13.2.1
Before the first Application for Payment, Contractor shall submit to MSG and
Project Manager a Schedule of Values allocated to the various portions of the
Work, prepared in the form required by the Agreement and the Specifications. The
Schedule of Values shall be prepared in such form and supported by such data to
substantiate its accuracy as MSG and Project Manager may require. This Schedule
of Values, unless objected to by Project Manager or MSG, shall be used only as a
basis for reviewing Contractor’s Applications for Payment.

13.2.2
The Schedule of Values:

13.2.2.1
shall be prepared in such a manner that each major item of Work is shown as a
single line item;

13.2.2.2
shall allocate the entire Incentive Benchmark among the various portions of the
Work, except that each of the Contractor’s Fee, the General Conditions Costs,
the General Requirements Expenses and all Allowances, shall be shown as a
single, separate item. Contractor will provide a listing of the Work items and
the code costing items to be shown on the Schedule of Values, which listing
shall meet the approval and shall be subject to revision by MSG and Project
Manager.

13.3Progress Payments; Applications for Payment.
13.3.1
The period covered by each Application for Payment shall be one calendar month
ending on the last Day of the month.

13.3.2
On or before the twenty-fifth (25th) Day of each month (or if the twenty-fifth
(25th) Day is a weekend, the first Business Day thereafter), Contractor shall
submit to MSG, Project Manager and Architect a pencil draft Application for
Payment for the then current month, together with the required supporting data,
for the Work performed and expected to be performed through the end of the then
current month. Contractor shall revise the pencil draft Application for Payment
based on any comments received from Project Manager or MSG and submit the final
Application for



61

--------------------------------------------------------------------------------




Payment by the first (1st) Day of the following month (or if the first (1st) Day
is a weekend, the first Business Day thereafter) to MSG and Project Manager,
together with the required supporting data, for all Work performed through the
end of the previous month.
13.3.3
Applications for Payment shall not include requests for payment for portions of
the Work for which Contractor does not intend to pay a Subcontractor, unless
such Work has been performed by others whom Contractor intends to pay in lieu of
the original Subcontractor. Applications for Payment shall be reflective of all
taxes specified in Section 4.8.1.4. Contractor shall not submit for Project
Manager’s and MSG’s review and approval any Application for Payment which is
incomplete, inaccurate or lacks the detail, specificity or supporting
documentation required in this Agreement.

13.3.4
Unless otherwise provided in the Contract Documents, payments shall be made on
account of Materials and equipment to be incorporated into the Work when advance
procurement of such Materials and equipment is needed to maintain the sequence
of the Work and such Materials and equipment have been delivered to and safely
stored and protected at the Site. Payments may similarly be made for such
Materials or equipment suitably stored and protected at a location other than
the Site if and only to the extent that MSG has first approved in writing the
storage of such Materials and equipment at such other location, with such
approval being conditioned on Contractor’s representation that (a) Contractor
has inspected the Material and found it to be free from defects and otherwise in
conformity with the Contract Documents; and (b) the Materials are insured, under
the builder’s all risk policy or otherwise. Payments for Materials or equipment
stored on or off the Site in accordance with this Section 13.3.4 shall be
conditioned upon submission by Contractor of bills of sale or such other
procedures satisfactory to MSG to establish MSG’s title to such Materials or
equipment and to otherwise protect MSG’s interest therein and to provide MSG
with a perfected first priority security interest in such Materials or equipment
to the extent MSG’s title in such Materials or equipment is deemed to create a
security interest or is otherwise sufficient to secure MSG’s absolute right and
title to such Materials and equipment, including applicable insurance and
transportation to the Site for those Materials and equipment stored off the
Site.

13.3.5
Without limiting its obligations pursuant to Section 14.2.4, Contractor shall
bear the risk of loss of such Materials and equipment at all times while such
Materials and equipment are stored off the Site and during transportation to the
Site, and Contractor shall be responsible for the proper care, storage,
preservation, protection and (to the extent required by this Agreement)
insurance of all such Materials and equipment. Materials and equipment stored
off the Site shall be appropriately tagged and segregated in order to further
protect MSG’s interest therein prior to delivery thereof to the Site. To the
extent MSG has paid Contractor for such Materials and equipment, Contractor
hereby absolutely and unconditionally guarantees to MSG delivery of all
Materials and equipment stored off the Site as aforesaid, free and clear of all
liens and encumbrances, and Contractor shall indemnify, defend and hold harmless
the MSG Parties from and against all Claims arising or resulting, directly or
indirectly, from such storage of Materials and equipment off-the Site or from
the failure of any such Subcontractor, materialman or Supplier to deliver such
Materials and equipment to MSG as and when called for by MSG or Contractor.
Contractor waives and releases any Claims it may have against MSG, either
directly or indirectly (including through any right of subrogation), for damage
to, destruction of, or loss of, Materials or equipment stored off the Site.
Nothing in this Section 13.3.5 is intended to prevent either Party’s rights to
recover the proceeds of insurance.

13.3.6
Contractor warrants and guarantees that title to all Work, Materials, and
equipment covered by an Application for Payment, regardless of whether then
incorporated in the Project, will, and such title shall, pass to MSG free and
clear of all liens, claims, security interests or encumbrances (other than any
statutory liens arising as an operation of law) no later than the time of
payment for such Work, Materials, or equipment.



62

--------------------------------------------------------------------------------




13.3.7
Contractor further warrants that upon submittal of an Application for Payment,
all Work for which Certificates for Payment have been previously issued and paid
shall, to the best of Contractor’s knowledge, information and belief, be free
and clear of liens, claims, security interests or encumbrances in favor of
Contractor, Subcontractors, or other persons or entities making a claim by
reason of having provided labor, Materials and equipment relating to the Work.

13.3.8
Without MSG’s prior written consent, Contractor shall not: (x) remove any
Materials or equipment from the Site; or (y) attempt to sell, donate, lease or
otherwise convey to itself or a third party title in any Materials or equipment
that: (i) constitute a portion of the Work; (ii) are the property of MSG; or
(iii) existed at the Site prior to Contractor’s commencement of the Work.

13.3.9
Nothing in this Section 13.3 shall be construed as relieving Contractor of any
obligation or liability with respect any Work for which payment has been made,
or any obligation to restore any damaged Work that may exist, or as a waiver of
the right of MSG to require the fulfillment of any requirement of the Contract
Documents. Regardless of payment hereunder, until any item of Work, any
Material, or any piece of equipment is accepted by MSG in accordance with the
express terms of this Agreement, Contractor shall have custody over such item of
Work, such Material, or such piece of equipment, as applicable, and shall bear
the risk of loss with respect thereto, except to the extent of any insurance
proceeds received by MSG in connection with any such loss.

13.3.10
At the request of MSG from time to time, Contractor shall provide a written
statement to MSG for the benefit of Project Manager, Architect and MSG that sets
forth the total estimated cost of all remaining Work that needs to be completed
to achieve Final Completion with respect to the entire Work. Such statement
shall contain sufficient information to allow Project Manager, Architect and MSG
to reasonably determine whether or not the Work can be completed for the
remaining unpaid portion of the Incentive Benchmark. No such statement shall
relieve Contractor of its obligations to complete the Work by the Substantial
Completion Date.

13.3.11
Documents to be Submitted with Each Application for Payment. Contractor shall
include the following with each Application for Payment, together with any other
information and documentation as may be reasonably requested by MSG:

13.3.11.1
(a) a conditional waiver and release of lien upon progress payment from
Contractor, in the form attached hereto as Schedule M, in the total amount of
the progress payment being requested; (b) a conditional waiver and release of
lien upon progress payment from each Subcontractor (and sub-subcontractors) with
a Subcontract value of Fifty Thousand Dollars ($50,000.00) or more, in the form
attached hereto as Schedule M, for the amount sought by Contractor for each
Subcontractor; (c) an unconditional waiver and release of lien upon progress
payment from Contractor, in the form attached hereto as Schedule M; and (d) an
unconditional waiver and release of lien upon progress payment from each
Subcontractor (and sub-subcontractors) with a Subcontract value of Fifty
Thousand Dollars ($50,000.00) or more, in the form attached hereto as Schedule
M. For the avoidance of doubt, the foregoing threshold for Subcontractor lien
waivers and releases does not limit Contractor’s obligations pursuant to Article
8;

13.3.11.2
a sworn statement listing: (a) the names, addresses, and federal taxpayer
identification numbers of all parties furnishing materials, labor or services in
connection with the Work, (b) the materials, labor or services to be furnished
by each such party; (c) the amounts actually paid to each party furnishing
materials, labor or services; (d) the amounts due or to become due to each such
party; (e) the taxes required to be paid pursuant to Section 4.8.1.4 (and that
such taxes are



63

--------------------------------------------------------------------------------




reflective of all the taxes required to be paid), and (f) a statement that said
sworn statement is made in order to induce MSG to make the payment requested;
13.3.11.3
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached, and any other evidence reasonably required by MSG to
demonstrate that cash disbursements already made by Contractor on account of
Cost of the Work, including those made prior to the execution of the Incentive
Benchmark Amendment, equal or exceed: (a) progress and other payments already
received by Contractor, including those made prior to the execution of the
Incentive Benchmark Amendment; less (b) that portion of those payments
attributable to Contractor’s Fee; plus (c) payrolls for the period covered by
the present Application for Payment; plus (d) retainage withheld in accordance
with Section 13.9, if any, applicable to prior progress payments (including any
retainage withheld prior to the execution of the Incentive Benchmark Amendment),
less back-charges or other credits or offsets for Contractor pursuant to
Subcontracts;

13.3.11.4
a statement by Contractor certifying that, to the best of its information and
belief no Subcontractor has a Claim or has asserted a Claim arising from or in
connection with the Work, other than any Claim that has been fully paid and duly
released or is included in the current Application for Payment, or, if
Contractor knows or believes that there present facts or circumstances that
could give rise to a Claim or that a Claim has been or may be asserted or made,
the statement shall disclose the estimated amount of any potential Claim and/or
disclose the Claim to the extent known by stating the name of the claimant or
potential claimant, a description of the Work for which payment is claimed and
the amount of such Claim if known;

13.3.11.5
an updated Schedule of Values showing all committed Subcontracts and expenses to
date;

13.3.11.6
a copy of the application for payment from each Subcontractor for whom payment
is being sought; and

13.3.11.7
permit logs, insurance logs (for Contractor and Subcontractors of all tiers) and
logs showing receipt of the lien waivers required by Section 13.16.4.

13.3.12
Incomplete/Uncertified Applications for Payment. Only that portion of an
Application for Payment that is supported by the documentation required under
Section 13.3.11 shall be processed for payment. No payment on the account of any
Application for Payment shall be made until MSG has approved and Project Manager
has issued a Certificate for Payment with respect to such Application for
Payment or a portion thereof. A complete and certified Application for Payment,
or a portion thereof, shall be referred to as an “Approved Application for
Payment.”

13.4Certificates For Payment.
13.4.1
Following assessment of the Application for Payment by MSG, Project Manager
will, within twelve (12) Days after the receipt of the Application for Payment:
(a) issue a Certificate for Payment to MSG for distribution to Contractor for
such amounts as Project Manager and MSG have determined are properly due; and/or
(b) notify Contractor of the reasons for withholding certification of all or a
portion of the payments requested in such Application for Payment in accordance
with Section 13.6. In the event that Project Manager issues a Certificate for
Payment to MSG, MSG will make payment to Contractor of the amounts determined to
be properly due and payable (and not disputed) within nine (9) Days of receipt
of the Certificate for Payment.



64

--------------------------------------------------------------------------------




13.4.2
Upon direction from MSG, Project Manager may withhold a Certificate for Payment
in whole or in part or, because of subsequently discovered evidence, may nullify
in whole or in part a Certificate for Payment previously issued, in each case to
the extent reasonably necessary to protect MSG from loss or damage for which
Contractor is responsible.

13.5Calculation of Progress Payments.
13.5.1
Subject to other provisions of the Contract Documents and the reconciliation set
forth in the Incentive Benchmark Amendment, the amount of each progress payment
after the Incentive Benchmark Amendment is executed shall be computed as
follows:

13.5.1.1
Take the Cost of the Work for the Work performed during the month prior to the
Application for Payment being submitted.

13.5.1.2
Add a portion of the Contractor’s Fee based on the formula set forth in Schedule
E-1.

13.5.1.3
Subtract the shortfall, if any, indicated in the documentation required by
Section 13.3.11 to substantiate prior Applications for Payment, or resulting
from errors subsequently discovered by MSG in such documentation.

13.5.1.4
Subtract amounts, if any, for which MSG is entitled to withhold or offset
payment under the Contract Documents.

13.5.1.5
Subtract retainage in accordance with Section 13.9.

13.6Withholding.
13.6.1
In addition to the retention permitted to be withheld pursuant to Section 13.9,
MSG may withhold the whole or any part of any payment to the Contractor to such
extent as MSG reasonably deems necessary to protect it from loss as a result of:

13.6.1.1
incomplete, defective or damaged Work not remedied or the failure to pay amounts
with respect thereto;

13.6.1.2
Contractor back charges;

13.6.1.3
claims filed or reasonable evidence indicating probable filing of claims,
including lien claims, involving or arising out of the Work under the Agreement;

13.6.1.4
damage to Separate Contractors’ work;

13.6.1.5
damage to property for which Contractor or any Subcontractor is responsible;

13.6.1.6
liens arising in connection with the Work (other than as a result of MSG’s
failure to pay an undisputed amount hereunder);

13.6.1.7
failure of Contractor to make payments when due to Subcontractors;

13.6.1.8
reasonable insecurity regarding Contractor’s intention or ability to continue
with the proper and timely performance of the Work;

13.6.1.9
failure of Contractor to perform or comply with any of its material obligations
under the Contract Documents;



65

--------------------------------------------------------------------------------




13.6.1.10
expenses arising from frivolous claims asserted by Contractor against MSG; or

13.6.1.11
an Application for Payment that is not adequately supported.

13.6.2
In the event that MSG intends to withhold any amount from a payment that is
otherwise properly due and payable (and not disputed) under this Agreement,
including for the purpose of withholding retention, MSG will, in accordance with
Section 13.6.1, provide written notice to Contractor, on or before the date the
payment is due, of the amount to be withheld with a reasonably detailed
explanation of the condition(s) or reason(s) for the withholding with a specific
reference to the Agreement, Contract Documents, or Applicable Laws with which
Contractor has failed to comply.

13.6.3
Upon receipt of a written notice in accordance with Section 13.6.2, Contractor
may within five (5) Business Days:

13.6.3.1
give MSG a written notice that it disputes in good faith and for reasonable
cause the amount withheld or the conditions for withholding; or

13.6.3.2
correct any condition or reason for withholding described in MSG’s notice of
withholding and thereafter provide written notice to MSG of the correction of
the condition or reason for withholding. The notice of correction must be
sufficient to identify the scope and manner of the correction of the condition
or reason for the withholding and be signed by an authorized representative of
Contractor.

13.6.4
If MSG receives a notice of correction pursuant to Section 13.6.3 above, MSG
shall within five (5) Business Days:

13.6.4.1
pay Contractor the amount withheld for that condition or reason for the
withholding as part of the next payment application that is due to Contractor;
or

13.6.4.2
object to the scope and manner of the correction of the condition or reason for
the withholding on or before the date the next payment is due to Contractor, in
a written statement which sets forth the condition or reason for the objection
and which complies with Section 13.6.2.

13.6.5
If MSG objects to the scope and manner of the correction of a condition or
reason for the withholding, MSG shall nevertheless pay to Contractor, together
with payment to be made pursuant to Contractor’s next Application for Payment,
the amount withheld for the correction of the conditions or reasons for the
withholding to which MSG no longer objects.

13.6.6
If MSG receives a written notice pursuant to Section 13.6, then MSG shall
respond in writing to the written notice on or before the date the following
Application for Payment is due.

13.6.7
If MSG makes a timely objection in accordance with Section 13.6.4.2 or Section
13.6.6, and continues to withhold payment, Contractor may pursue its rights
pursuant to Articles 22 and 23 of this Agreement.

13.6.8
MSG may also at any time on written notice to Contractor offset against any
payment due to Contractor under the Agreement any amount due from Contractor to
MSG under this Agreement.

13.7Contractor’s Use of Payments.
13.7.1
Contractor shall promptly pay its Subcontractors for all labor, services,
equipment, Materials, supplies and other items acquired, performed, furnished or
used in connection with the performance of the Work: (1) within thirty (30) Days
after the date the Subcontractor submits an



66

--------------------------------------------------------------------------------




Application for Payment to Contractor; or (2) within ten (10) Days after the
date Contractor receives payment from MSG for all or a portion of the
Subcontractor’s Work; whichever is earlier.
13.7.2
Contractor acknowledges and agrees that all payments made by MSG to Contractor
are trust funds for the benefit of all persons or entities that have performed
Work or labor, supplied services or supplied Materials for Contractor in
connection with the Work.

13.8Late Application for Payment.
13.8.1
If a final (i.e., not pencil) Application for Payment for a month is received by
Project Manager or MSG after the date required by Section 13.3.2, then MSG shall
pay Contractor all amounts, less any amount subject to withholding, relating to
such Application for Payment no later than thirty (30) Days after Project
Manager and MSG receive such Application for Payment.

13.9[*****]
13.10[*****]
13.11Interest.
13.11.1
Payments of undisputed amounts unpaid under this Agreement shall, from the date
that is thirty (30) Days after an undisputed payment is due and until payment is
made, bear simple interest at an annual rate equal to the prime rate of interest
reported by The Wall Street Journal (or if more than one such rate is reported,
by the average of such rates), plus one percent (1%), or the maximum rates
permitted by law, whichever is less.

13.12Payment Not Evidence.
13.12.1
Neither a Certificate for Payment nor a progress payment, nor any partial or
entire use or occupancy of the Work prior to Substantial Completion of the Work,
shall constitute an acceptance by MSG of any Work that is not in accordance with
the Contract Documents. MSG may make payments to Contractor on a “without
prejudice” basis, including to facilitate the continued performance of the Work
by Contractor and its Subcontractors, and any such payment made on an expressly
“without prejudice” basis shall constitute a full reservation of MSG’s right to
(a) later re-assess and/or dispute such payment (in part or in whole) including
payments agreed to in a Change Order; and (b) adjust the Certificate for Payment
of future payments to accommodate the re-assessed and/or disputed portion or
whole of one or more previous invoices.

13.12.2
Upon any Contractor Event of Default under the Contract Documents, the Parties
agree that MSG may, at its sole option, make payments due under any Application
for Payment by joint check to Contractor and to any Subcontractor to whom
Contractor has failed to make payment at the time of the default for Work
properly performed or Material or equipment suitably delivered and covered by
such Application for Payment.

13.13[*****]
13.14Audit Rights.
13.14.1
Contractor shall cause all files, records and accounts of expenditures for
Materials, equipment, employees and Subcontracts and the like and other costs of
rendering services or performing Work hereunder to be available for review (in
hard copy or electronic format) in Las Vegas, Clark County, Nevada. Such records
shall be kept on the basis of generally‑accepted accounting principles (“GAAP”)
and in accordance with the Contract Documents. Contractor will furnish MSG with
statements of such expenditures, together with complete documentary back‑up
therefor,



67

--------------------------------------------------------------------------------




on a monthly basis. Contractor shall give MSG and its representatives access to
all financial information, materials and data and all labor-related records,
reports and data related to the Project (together, “Records and Reports”). Such
Records and Reports shall include, with respect to each Reporting Person,
evidence according to GAAP that sufficiently and properly reflects all costs and
expenditures of any nature incurred by MSG or any Person in connection with the
Project. For the purposes of this Section 13.14, each Person obligated to
maintain Records and Reports as provided herein is referred to as a “Reporting
Person”.
13.14.2
MSG, or MSG’s representatives, shall have full access, within five (5) Business
Days of a request, during regular business hours to all Records and Reports for
the purpose of auditing Contractor’s compliance with the Agreement. Such Records
and Reports shall be made available at the Reporting Person’s local place of
business or at another location in Clark County, Nevada. Subject to Section
13.14.4, MSG shall pay the cost of copying any Records and Reports. MSG and
MSG’s representatives shall have reasonable access to the Reporting Person’s
facilities, shall be allowed to interview all current employees of the Reporting
Person to discuss matters pertinent to the performance of the audit, and shall
have adequate and appropriate work space in order conduct audits in accordance
with the Agreement. Records and Reports subject to audit shall also include: (x)
those records and documents necessary to evaluate and verify direct and indirect
costs (including overhead allocations) as they may apply to costs associated
with the Project; and (y) any other records of the Reporting Person that may
have a bearing on matters related to the Agreement or the Reporting Person’s
dealings with MSG to the extent necessary to adequately permit evaluation and
verification of Contractor’s and each of its Subcontractors’ compliance with the
requirements of this Agreement and Applicable Law.

13.14.3
[*****]

13.14.4
All Records and Reports shall be retained by each Reporting Person for
five (5) years after Final Completion. If any litigation, claim or audit
relating to any Records and Reports is commenced prior to the expiration of the
foregoing five (5) year period, then the affected or related Records and Reports
shall be maintained by the Reporting Party until all litigation, claims or audit
findings involving the Records and Reports have been resolved.

13.14.5
In those situations where records have been generated from computerized data
(whether mainframe, mini-computer, or PC based computer systems), MSG, or MSG’s
representative, shall be provided with extracts of data files in computer
readable format on data disks or suitable alternative computer exchange formats.

13.15Substantial Completion.
13.15.1
When Contractor considers the Work (or portions thereof) to have achieved
Substantial Completion, Contractor shall so notify Project Manager and MSG in
writing and prepare for Project Manager and MSG: (a) a Punchlist; and (b) a
schedule for completing all Punchlist Items on such Punchlist.

13.15.2
Contractor shall develop, in conjunction with MSG and Project Manager, a
schedule setting forth anticipated dates for inspections of the Work by MSG,
Project Manager and Architect in order to determine Substantial Completion of
the Work and agree upon the Punchlist Items and the schedule for their
completion. Architect, Project Manager and MSG shall inspect the Work. If, after
making such inspection, Architect, Project Manager and MSG determine that the
Work has not achieved Substantial Completion or that previously scheduled
Punchlist Items have not been completed, then Contractor shall complete or
rectify the elements of the Work that Project Manager, Architect and MSG
identified as requiring completion or rectification in order for the Work to
achieve Substantial Completion. Contractor shall thereafter notify MSG and
Project Manager that it



68

--------------------------------------------------------------------------------




considers the Work to have achieved Substantial Completion and the process set
forth in this Section 13.15.2 shall repeat until such time as Substantial
Completion is achieved.
13.15.3
When Project Manager, Architect and MSG, on the basis of inspections and
otherwise, determine all of the criteria for Substantial Completion have been
met, and the Punchlist Items have been agreed, Project Manager will prepare,
upon MSG’s direction, a Certificate of Substantial Completion in the form
attached hereto as Schedule P that establishes the date of Substantial
Completion and attaches the Punchlist.

13.15.4
After Substantial Completion, and upon application by Contractor and
certification by Architect and Project Manager, MSG shall make payment for the
Work performed in the month preceding Substantial Completion, including the
return of retainage pursuant to Section 13.9.2.2.

13.15.5
After Project Manager issues the Certificate of Substantial Completion,
Contractor shall complete the Punchlist Items as well as any other activities or
deliverables for Final Completion within the agreed deadline for Final
Completion, which deadline shall be not later than six (6) months from the date
of Substantial Completion; provided that Contractor shall not interfere with
MSG’s operations, including the hosting and operation of events, during the
period for completion of the Punchlist Items. When Contractor believes that the
Punchlist Items have been completed, Contractor shall notify Project Manager and
Architect, who shall then inspect such Punchlist Items. If Project Manager or
Architect determines that any such Punchlist Item has not been completed in
accordance with the Contract Documents, then Project Manager shall notify MSG
and Contractor and Contractor shall re-perform such Punchlist Items. The process
set forth in this Section 13.15.5 shall then be repeated until all Punchlist
Items have been completed in accordance with the Contract Documents.

13.15.6
Warranties required by the Contract Documents shall commence on the date of
Substantial Completion of the entirety of the Work unless otherwise provided in
the Certificate of Substantial Completion.

13.16Final Completion and Final Payment.
13.16.1
Contractor shall notify MSG, Project Manager and Architect in writing when it
believes the Work has achieved Final Completion and is ready for final
inspection and acceptance, and shall also forward to MSG, Project Manager and
Architect a final Application for Payment that complies with the requirements of
Article 13. Upon receipt, Architect, Project Manager and MSG will promptly make
such inspection. When Architect, Project Manager and MSG find that the Work has
achieved Final Completion, Project Manager will, upon MSG’s direction, issue a
Certificate of Final Completion that will approve the final payment due to
Contractor and Contractor shall promptly remove any remaining tools, equipment
or Materials so as to be completely demobilized from the Site, other than as may
be necessary to satisfy its obligations pursuant to Section 17.2.8 and its
warranty obligations.

13.16.2
It is a precondition to Final Completion (and thereby MSG’s obligation to make
final payment) that Contractor has furnished to MSG: (a) an affidavit stating
that to Contractor’s best knowledge, information and belief, all payrolls, bills
for Materials and equipment, and other indebtedness connected with the Work for
which MSG or MSG’s property might be responsible or encumbered (less amounts
withheld by MSG) have been paid or otherwise satisfied or will be paid or
otherwise satisfied upon receipt of final payment; (b) a certificate evidencing
that insurance required by the Contract Documents to remain in force after final
payment is currently in effect and will not be canceled or allowed to expire
until at least thirty (30) Days’ prior written notice has been given to MSG;
(c) a written statement that Contractor knows of no substantial reason that the
insurance will not be renewable to cover the period required by the Contract
Documents; (d) all Project Closeout



69

--------------------------------------------------------------------------------




Documents; (e) consent of surety, if any, to final payment; (f) a conditional
waiver and release of lien upon final payment from Contractor and each
Subcontractor in the form attached as Schedule M, conditioned upon receipt of
final payment; and (g) if required by MSG, other reasonable data establishing
payment or satisfaction of obligations, such as receipts, releases and waivers
of claims, security interests or encumbrances arising out of the Work, to the
extent and in such form as may be reasonably designated by MSG. If any lien
remains unsatisfied after all payments are made, Contractor shall refund to MSG
all reasonable costs that the latter may be compelled to pay in discharging such
lien, including reasonable attorneys’ fees. Provided all of the foregoing
conditions are satisfied, final payment will be made in thirty (30) Days of
receipt of the final Application for Payment.
13.16.3
Contractor’s final Application for Payment shall be assessed in accordance with
Article 13 and MSG shall make final payment to Contractor in accordance with
Article 13, including any retainage still held by MSG. Acceptance of final
payment shall constitute a waiver by Contractor and each Subcontractor of all
Claims, except for any Claims identified as unsettled in the final Application
for Payment.

13.16.4
Within ten (10) Business Days after final payment, Contractor shall deliver an
unconditional waiver and release upon final payment from Contractor and each
Subcontractor in the form attached hereto as Schedule M.

ARTICLE 14
PROTECTION OF PERSONS AND PROPERTY


14.1Hazardous Materials.
14.1.1
Contractor is responsible for compliance with any requirements included in the
Contract Documents and all Applicable Laws regarding Hazardous Materials. To the
extent Contractor encounters Hazardous Materials at the Site not addressed in
the Contract Documents, Contractor shall notify MSG promptly, and in no event
later than three (3) Business Days after Contractor first encounters such
Hazardous Materials and cease performance of the Work. Contractor shall resume
the Work immediately following the occurrence of any one of the following
events: (a) MSG causes remedial work to be performed that results in the absence
of such materials or substances, or (b) MSG and Contractor, by written
agreement, decide to resume performance of the Work, or (c) the Work may safely
and lawfully proceed, as determined by an appropriate governmental authority or
as evidenced by a written report to MSG, which is prepared by an environmental
engineer reasonable satisfactory to MSG.

14.1.2
Contractor shall only bring or permit any Subcontractor to bring, Hazardous
Materials or explosives to, or use or store, or permit any Subcontractor to use
or store, Hazardous Materials or explosives at, the Site: (a) to the extent
Contractor or such Subcontractor must do so in connection with the performance
of the Work; (b) in conformance with all Applicable Laws and standards of the
industry regarding any such use or storage; (c) under the supervision of
properly qualified personnel; and (d) with respect to explosives, only with the
prior written consent of MSG and Project Manager. Without precluding the
foregoing permissible uses, Contractor shall not treat, release or dispose of
Hazardous Materials at the Site and shall follow all directions of MSG and
Project Manager.

14.1.3
MSG shall not be responsible under this Section 14.1 for Hazardous Materials
Contractor brings to the Site unless such Hazardous Materials are required by
the Contract Documents. MSG shall be responsible for Hazardous Materials or
substances required by the Contract Documents, except to the extent of
Contractor’s fault or negligence in the use and handling of such materials or
substances.



70

--------------------------------------------------------------------------------




14.1.4
Subject to the terms of this Article 14, Contractor agrees to defend, indemnify
and hold harmless the MSG Parties from Claims arising out of or in connection
with (1) remediation of a Hazardous Material Contractor brings to the Site and
negligently handles, or (2) Contractor’s failure to perform its obligations
under Section 14.1.1, except to the extent that the cost and expense are due to
MSG’s fault or negligence.

14.1.5
To the fullest extent permitted by Applicable Law, MSG agrees to defend,
indemnify and hold harmless the Contractor Parties from and against Claims
arising out of performance of the Work in the affected area if in fact the
Hazardous Material has not been rendered harmless in accordance with Section
14.1.1 and causes or is alleged to have caused bodily injury or death.

14.1.6
The Substantial Completion Date and Incentive Benchmark shall be adjusted
accordingly for time and cost impacts attributed to Hazardous Materials
discovered at the Site pursuant to this Section 14.1 and Contractor shall be
entitled to recover the cost as a Cost of the Work as expressly permitted by
this Section 14.1.

14.2Safety Precautions and Programs.
14.2.1
Contractor shall be responsible for initiating, maintaining and supervising all
safety precautions and programs in connection with the Work. Contractor shall,
within thirty (30) Days of the date of this Agreement, submit to MSG for review
a comprehensive safety and fire prevention program for the Site consistent with
the Standard or Care and Applicable Law (the “Safety Program”). Contractor shall
incorporate into such safety and fire prevention program all reasonable comments
and changes proposed by MSG or Project Manager.

14.2.2
Contractor shall monitor and have overall responsibility for the compliance of
its employees, Subcontractors, and any other Persons on the Site with: (a) the
Safety Program; and (b) all applicable regulatory and advisory agency
construction safety standards of any Governmental Authority.

14.2.3
Contractor shall take all reasonable precautions for the safety of:

14.2.3.1
all Persons involved in performing, overseeing or supervising performance of the
Work, all Persons on the Site and all other Persons who may be affected thereby;

14.2.3.2
all owners and tenants of Adjacent Property, and their patrons, employees and
other invitees, and

14.2.4
Contractor is responsible for the care of the Work until Substantial Completion
is achieved, as evidenced by a Certificate of Substantial Completion, and
thereafter for the care of outstanding Work and items to be removed from the
Site, and for any damage caused by Contractor or a Subcontractor in the course
of completing their obligations under this Agreement. Nothing herein is intended
to deprive the Parties of their rights to recover the proceeds of any applicable
insurance. Contractor shall provide all reasonable protection to prevent damage,
injury or loss from the Work to:

14.2.4.1
all of the Work, whether in storage on or off the Site, under the care, custody
or control of Contractor or any of Contractor’s Subcontractors;

14.2.4.2
other property at the Site or on Adjacent Property, including trees, shrubs,
lawns, walks, pavements, roadways, structures, buildings and utilities not
designated for removal, relocation or replacement in the course of construction;
and

14.2.4.3
the work of MSG or Separate Contractors.



71

--------------------------------------------------------------------------------




14.2.5
Contractor shall give all notices and comply with all Applicable Laws bearing on
the safety of Persons or property or their protection from damage, injury or
loss.

14.2.6
Contractor shall erect and maintain, as required by existing conditions and the
progress of the Work, all reasonable safeguards for safety and protection,
including posting danger signs and other warnings against hazards, promulgating
safety regulations and notifying owners and users of adjacent utilities.
Contractor shall not perform the Work in a manner that would disrupt or
otherwise interfere with the operation of any pipeline, telephone line,
electronic transmission line or other structure which may be on the Site or
Adjacent Property.

14.2.7
Contractor shall promptly remedy all damage or loss to any property or Work
referred to in Sections 14.2.4 caused by any Contractor Party, except damage or
loss attributable to the acts or omissions of MSG, Architect, Project Manager,
Separate Contractors or anyone directly or indirectly employed by any of them,
or by anyone for whose acts any of them may be liable. The foregoing obligations
of Contractor are in addition to Contractor’s obligations under Article 15.
Nothing in this Section 14.2.7 is intended to deprive Contractor of its
insurance rights or other recovery rights, if any, under the Contract Documents.

14.2.8
Contractor shall designate a responsible and qualified member of Contractor’s
organization at the Site whose sole duty shall be the manager of the Safety
Program.

14.2.9
Contractor shall report in writing to MSG, Project Manager and other MSG
personnel as may be directed by MSG from time to time, all accidents arising out
of or in connection with the Work which cause death, personal injury or property
damage, giving full details and statements of witnesses. Contractor shall submit
its report to MSG and Project Manager within three (3) Days after the
occurrence. In addition, if death or serious personal injuries or serious
property damage are caused, the accident shall be reported immediately by
telephone or messenger to MSG and Project Manager.

14.2.10
Contractor shall review the safety programs of each of the Subcontractors to
make sure they comply with the Safety Program. The performance of such services
by Contractor shall not relieve Subcontractor of its responsibility for the
safety of persons and property, and for any compliance with all Applicable Laws.
Contractor is responsible for any and all the safety issues relating to the Work
on the Project by Contractor and its Subcontractors, including any personal
injuries or death. Contractor shall administer and manage the safety program.
This will include, but not necessarily be limited to review of the safety
programs of each Subcontractor. Contractor shall monitor the establishment and
execution of effective safety practices then known to the industry, as
applicable to Work on this Project, and the compliance with all applicable
regulatory and advisory agency construction safety standards. As between
Contractor and its Subcontractors, Contractor’s responsibility for review,
monitoring and coordination of its Subcontractors’ safety programs shall not
extend to direct control over execution of the Subcontractors’ safety programs.
Notwithstanding Contractor’s safety obligations to MSG, it is agreed and
understood that each individual Subcontractor shall remain the controlling
employer responsible for the safety programs and precautions applicable to the
work of its own employees and the activities of employees of other contractors
in areas designated to be controlled by such Subcontractor; provided, however,
that nothing herein shall reduce or impact Contractor’s responsibility with
respect to MSG for safety in the performance of the Work.

14.2.11
Any suspension of Work by MSG related to Contractor’s failure to comply with its
safety obligations set forth under Section 14.2, including the failure of any
individual to comply with the Contractor’s Safety Program, shall be considered a
suspension for cause.





72

--------------------------------------------------------------------------------




14.3Emergencies.
14.3.1
In any emergency affecting the safety of Persons or property or the Work,
Contractor shall act, at Contractor’s discretion, to prevent threatened damage,
injury or loss and shall promptly notify MSG and Project Manager. Any additional
compensation or extension of time claimed by Contractor on account of emergency
work shall be determined in accordance with Article 6.

14.3.2
Contractor acknowledges that in the event of an emergency the Lessor will be
allowed, and Contractor shall allow the Lessor, entry to the Site.

14.4Security.
14.4.1
Contractor is responsible at all times for the Work and for the Project Site
regardless of whether or not MSG has required any insurance coverages (such as
builder’s risk insurance) which would have protected the interests of MSG and
Contractor. Contractor shall take reasonable precautions against all conditions
involving risk of damage, injury, loss or theft. Contractor shall cooperate with
MSG and Lessor on all security matters and requirements established by MSG or
Lessor. Such compliance shall not relieve Contractor of its responsibility for
maintaining proper security or taking action to maintain secure conditions at
the Site. Contractor shall prepare and maintain accurate reports of incidents of
loss, theft or vandalism and shall furnish these reports to MSG in a timely
manner.

14.5Trade Monitoring
14.5.1
Contractor acknowledges that MSG shall have one or more representatives present
at the entrance to the Site through which labor enters and exits. MSG’s
representative shall be present at the entrance for the purpose of keeping a log
of Persons who enter and exit the Site on a daily basis. Contractor acknowledges
that the performance of this role by MSG’s representative is for MSG’s benefit
only and does not detract from any obligation of Contractor under the Contract
Documents, including the obligation to retain its own records as to the presence
of Subcontractors, or Persons, on the Site on a daily basis. Nor does MSG’s
presence at the gate amount to MSG having control over the gate or the labor
entering or exiting through the gate, or for safety requirements, which
responsibility and control remains with the Contractor pursuant to the terms of
this Agreement.

14.5.2
To the fullest extent permitted by law, MSG may require the labor to wear radio
frequency identification or other recording devices to monitor their presence
and movement around the site, which data shall be recorded by resource
monitoring and reporting services. MSG may also introduce such other integrity
monitoring measures as it deems necessary or advisable. Contractor shall include
in each Subcontract the right of MSG to require the measures set forth in this
Section 14.5.

ARTICLE 15
INDEMNIFICATION


15.1Indemnification.
15.1.1
To the fullest extent permitted by law, Contractor shall defend, indemnify and
hold harmless the MSG Parties from and against any and all third party Claims
(including for economic loss), to the extent arising out of or resulting from,
directly or indirectly (a) any negligent act, omission or other tortious conduct
of Contractor or a Contractor Party provided that such Claim is attributable to
bodily injury, personal injury, sickness, disease or death, or to injury to or
destruction of or damage to property (other than the Work itself to the extent
covered by insurance) or loss of use resulting therefrom; (b) the gross
negligence, wilful misconduct or fraud of Contractor or a Contractor Party; or
(c) a breach of Applicable Law by Contractor or a Contractor Party. Such
obligations shall not



73

--------------------------------------------------------------------------------




be construed to negate, abridge, or reduce other rights or obligations of
indemnity set forth elsewhere in this Agreement.
15.1.2
[Not Used]

15.1.3
Contractor shall indemnify the MSG Parties from and defend any MSG Party against
any Claim brought or filed against an MSG Party that allegedly arises out of the
conduct set forth in Sections 15.1.1, regardless of whether such Claim is
rightfully or wrongfully brought or filed.

15.1.4
In the event that any Claim is made or an action or proceeding is brought
against one or more of the MSG Parties, any such MSG Party may, by notice to
Contractor, require Contractor, at Contractor’s expense, to resist such Claim or
take over the defense of any such action or proceeding and employ counsel for
such purpose. Any counsel chosen by Contractor is subject to the MSG Party’s
prior written approval, which approval shall not be unreasonably conditioned,
delayed or denied.

15.1.5
Contractor shall not enter into any settlement or compromise in connection with
an indemnified claim without the MSG Party’s prior written consent, which
consent shall not be unreasonably withheld or delayed.

15.1.6
If any Claim is brought against an MSG Party by any employee of any Contractor
Party, Contractor’s obligation to indemnify the MSG Party under this Article 15
shall not be limited in any way by any limitation on the amount or type of
damages, compensation or benefits payable by or for Contractor or any
Subcontractor under workers’ or workmen’s compensation acts, disability benefit
acts or other employee benefit acts.

15.1.7
The indemnity obligations set forth under this Article 15: (i) are independent
of, and will not be limited by, any insurance obligations in the Contract
Documents (whether or not complied with) or level of damages; (ii) are not
diminished or limited in any way by any insurance carried in whole or in part by
MSG, which shall in all cases function as excess of these indemnification
obligations; and (iii) will survive the termination of this Agreement until all
matters covered by the indemnity obligations under this Article 15 are fully and
finally barred by Applicable Law. To the extent the indemnity obligations under
this Article 15 are unenforceable under Applicable Law, the obligations shall
not be void but instead shall be modified and amended to the minimum extent
necessary to bring such obligations into conformity with the Applicable Law. The
obligations, as modified, shall continue in full force and effect.

ARTICLE 16
INSURANCE
16.1Insurance Requirements.
16.1.1
The Parties shall comply with the obligations and responsibilities pertaining to
insurance set forth in Schedule C.

ARTICLE 17
UNCOVERING AND CORRECTION OF WORK
17.1Uncovering of Work.
17.1.1
If any portion of the Work is covered contrary to the written request of MSG,
Architect or Project Manager or to requirements specifically expressed in the
Contract Documents, or prior to any required inspections by Governmental
Authorities, then Contractor must, if required in writing by



74

--------------------------------------------------------------------------------




MSG, Architect or Project Manager uncover such portion of the Work for
observation and shall replace and restore such Work at Contractor’s expense and
not as a Cost of the Work.
17.1.2
If any other portion of the Work has been covered, then Architect, Project
Manager or MSG may request to see such Work and it shall be uncovered by
Contractor. If such Work is in accordance with the Contract Documents, then the
cost of uncovering and replacement shall be a Cost of the Work, and the
Incentive Benchmark shall be equitably adjusted via Change Order. If such Work
is not in accordance with the Contract Documents, then Contractor shall pay such
costs and shall not be entitled to recover them as a Cost of the Work.

17.2Correction of Work.
17.2.1
Contractor warrants to MSG that:

17.2.1.1
any and all materials, equipment and furnishings incorporated into the Work
shall be of good quality and new unless otherwise required or permitted by the
Contract Documents;

17.2.1.2
that the Work shall be free from defects not inherent in the quality required or
permitted;

17.2.1.3
and that the Work shall conform with the requirements of Applicable Laws and the
Contract Documents;

17.2.1.4
it will not, and will not allow any Subcontractor to, install any product or
perform any procedure which voids any warranty.

Work not conforming to these requirements, including substitutions not properly
approved and authorized, shall be considered Defective Work, the cost of
rectification of which may be recoverable from the Allocation in accordance with
Section 4.10 but otherwise not recoverable as a Cost of the Work. The above
warranty excludes: (a) damage or defect caused by abuse, modifications not
executed by Contractor, improper or insufficient maintenance, or improper
operation; and (b) normal wear and tear under normal usage.
17.2.2
Prior to the Substantial Completion Date, Contractor shall correct Work, or
cause its Subcontractors to correct Work, that: (a) MSG, in a written notice
delivered to Contractor, reasonably rejects as being Defective Work; or (b)
Contractor recognizes is Defective Work. If other portions of the Work are
adversely affected or damaged by such Defective Work, Contractor shall, without
adjustment to the Substantial Completion Date, also correct, repair or replace
or cause the correction, repair or replacement, of such affected or damaged
Work, as appropriate, as well as any other property of MSG or others damaged by
such Defective Work.

17.2.3
If MSG notifies Contractor of Defective Work before the end of the Warranty
Period, then Contractor shall re-execute, correct, repair or replace, as
appropriate, or cause such re-execution, correction, repair or replacement by
its Subcontractors, all such Defective Work. If other portions of the Work are
adversely affected or damaged by such Defective Work, Contractor shall, without
adjustment to the Substantial Completion Date, also correct, repair or replace
or cause such correction, repair or replacement, such affected or damaged Work,
as appropriate, as well as any other property of MSG or others damaged by such
Defective Work.

17.2.4
Contractor may seek to use the Allocation pursuant to Section 4.10 to cover the
costs of rectification of Defective Work, in accordance with the terms of
Section 4.10 and Schedule F; provided, however, that Contractor shall not be
entitled to recover either as a Cost of the Work or



75

--------------------------------------------------------------------------------




otherwise for Defective Work, including under Sections 17.2.2 and 17.2.3, to the
extent the Allocation is not permitted to be used or has been exhausted.
17.2.5
If, prior to Substantial Completion, MSG does not require Defective Work to be
removed or corrected by Contractor, then MSG may withhold such sums as are just
and reasonable from amounts, if any, due Contractor hereunder, unless and until
the amount of any such deduction is agreed upon by MSG and Contractor.

17.2.6
If Contractor fails to correct Defective Work in accordance with Sections 17.2.2
or 17.2.3, as applicable, within a reasonable time after written notice from
MSG, then MSG may correct such Defective Work. Contractor shall promptly
reimburse MSG for the out-of-pocket costs incurred by MSG as a direct result of
the correction of such Defective Work, plus ten percent (10%) of such costs for
MSG’s overhead. In such case, MSG may also remove such Defective Work and store
the salvageable materials or equipment at Contractor’s expense. If Contractor
does not pay costs of such removal and storage within ten (10) Business Days
after receipt of written notice, then MSG may, upon ten (10) additional Business
Days’ written notice, sell such materials and equipment at auction or at private
sale, and shall account for the proceeds thereof, after deducting costs and
damages that should have been borne by Contractor, including compensation for
services and expenses made necessary thereby. If such proceeds of sale do not
cover costs that Contractor should have borne, then Contractor shall pay such
excess to MSG or MSG shall the right to set such amount off against any payments
due from MSG to Contractor. If, however, such proceeds are in excess of the
costs that Contractor should have borne, then MSG shall pay such excess to
Contractor.

17.2.7
Nothing contained in this Article 17 shall be construed to establish a period of
limitation with respect to any other warranty obligation under the Contract
Documents. The Warranty Period relates only to the specific obligation of
Contractor to correct Defective Work after Substantial Completion, and has no
relationship to the time within which obligation to comply with the Contract
Documents may be sought to be enforced, nor the time within which proceedings
may be commenced to establish Contractor’s liability with respect to its
obligations other than specifically to correct Defective Work. The expiration of
any guarantee or any obligation of Contractor to correct Work shall not relieve
Contractor of the obligation to correct any latent defect in the Work or
deficiencies that are not readily ascertained, including defective Materials and
workmanship, defects attributable to Substitutions for specified Materials, and
substandard performance of any of the Work otherwise not in compliance with the
Contract Documents.

17.2.8
During the first ten (10) events held at the Project after Substantial
Completion, Contractor shall have personnel reasonably acceptable to MSG
stationed at the Site and “on call” to promptly deal with any warranty issues
that may occur with respect to any of the Project’s major systems. If any
problems with such major systems do arise during those events, then all such
personnel shall remain “on call” until any issues with respect to those major
systems are resolved.

17.2.9
The Contractor shall procure extended warranties, equipment warranties and
manufacturers’ warranties from its Subcontractors as specified in the Contract
Documents with respect to the Work or, to the extent not reflected in the
Contract Documents, such warranties as manufacturers and suppliers would
typically provide. MSG may, at its election, request to review the terms of such
warranties. All such warranties shall commence upon the Date of Substantial
Completion. Further, all such warranties shall be assigned to MSG or at the
direction of MSG and shall be executed in writing for the benefit of MSG and/or
its nominee (including naming the Lessor as a third-party beneficiary of
warranties as required under Schedule A).

17.2.10
If a manufacturer or Supplier of any plant, equipment, materials, goods, item or
other thing (“product”) to be installed in or otherwise incorporated into the
Work stipulates that the warranties



76

--------------------------------------------------------------------------------




and guarantees of its product are conditional or dependent upon the product
being installed or applied by an installer or applicator approved by the
manufacturer or Supplier, Contractor:
17.21.10.1
must ensure that the product is only installed or applied by an installer or
applicator approved by the manufacturer or Supplier; and

17.21.10.2
must provide written confirmation from the manufacturer or Supplier that the
Contractor or the Contractor’s proposed Subcontractor for the installation or
application of the product is an approved installer or applicator of the
product. Such written confirmation must be provided to MSG not less than ten
(10) Business Days before the proposed commencement of the installation or
application of the product in the Works.

17.2.11
All warranties arising from this Article 17 and from other provisions of the
Contract Documents shall run directly to MSG. All warranties and guarantees of
manufacturers or Subcontractors for any Work shall be fully assignable to MSG or
MSG’s designee and shall be assigned to MSG upon Substantial Completion. The
warranties and remedies provided in this Article 17 shall be in addition to and
not in limitation of any other warranty or remedy arising by law or by the
Contract Documents. Contractor shall, during the Warranty Period, assist MSG in
enforcement of warranties and guarantees from Subcontractors.

17.2.12
On or about the date that is [*****] after the date of Substantial Completion,
Contractor shall, together with MSG, Architect and Project Manager, attend a
final inspection of the Work to ensure that it comports with all warranties and
guarantees. Contractor shall promptly correct any deficiencies noted during such
inspection in accordance with this Section 17.2.

ARTICLE 18
TERMINATION OF THE CONTRACT
18.1Contractor Events of Default.
18.1.1
The following shall be considered “Contractor Events of Default”:

18.1.1.1
if Contractor persistently fails or neglects to carry out the Work in accordance
with the provisions of the Contract Documents, and fails, after five (5)
Business Days’ notice from MSG, to commence a cure to correct such failure or
neglects or fails thereafter to diligently pursue such cure to completion, as
reasonably determined by MSG;

18.1.1.2
if Contractor breaches this Agreement and fails, after five (5) Business Days’
notice from MSG, to commence a cure to correct such breach or fails thereafter
to diligently pursue such cure to completion, as reasonably determined by MSG;

18.1.1.3
if Contractor repeatedly refuses or fails to supply enough properly skilled
workers or proper Materials;

18.1.1.4
if Contractor fails to make payment to Subcontractors for materials or labor in
accordance with the Subcontracts;

18.1.1.5
if Contractor repeatedly disregards Applicable Laws;

18.1.1.6
if a custodian, trustee or receiver is appointed for Contractor, or if
Contractor becomes insolvent or bankrupt, is generally not paying its debts as
they become due or makes an assignment for the benefit of creditors, or
Contractor causes or suffers



77

--------------------------------------------------------------------------------




an order for relief to be entered with respect to it under applicable federal
bankruptcy law, or applies for or consents to the appointment of a custodian,
trustee or receiver for Contractor, or bankruptcy, reorganization, arrangement
or insolvency proceedings, or other proceedings for relief under any bankruptcy
or similar law or laws for the relief of debtors are instituted by or against
Contractor, and in any of the foregoing cases such action is not discharged or
terminated within sixty (60) Days of its institution;
18.1.1.7
if Contractor assigns or transfers, or purports to assign or transfer, this
Agreement or any right or interest herein, except as expressly permitted
hereunder; and

18.1.1.8
if Contractor materially fails to perform the Work in accordance with the
Construction Schedule.

18.2Remedies of MSG upon a Contractor Event of Default.
18.2.1
Without limiting Section 18.5, upon the occurrence of a Contractor Event of
Default, MSG shall have the right to terminate this Agreement by written notice
to Contractor (with simultaneous written notice to the Contractor’s Guarantors,
if any). Without prejudice to any other rights or remedies of MSG pursuant to
this Agreement, at law or in equity or the rights that MSG hereby expressly
reserves (including the right to collect Liquidated Damages and pursue damages
other than damages caused by delays (except as provided in Section 18.2.2(b))),
MSG may take any or all of the following steps:

18.2.1.1
take possession of the Site and of all materials, equipment, tools and
construction equipment thereon owned by Contractor;

18.2.1.2
accept assignment and take assumption of the Subcontracts in accordance with the
terms of this Agreement;

18.2.1.3
finish and/or correct the Work by whatever reasonable method MSG may deem
expedient;

18.2.1.4
if applicable, collect Liquidated Damages that have accrued through the date of
termination.

18.2.2
If MSG terminates the Agreement pursuant to this Section 18.2, MSG shall be
entitled to recover the costs, loss and damage arising from such termination
(“Termination Costs”) including but not limited to [*****].

18.2.3
Notwithstanding anything herein, Contractor shall not be entitled to recover any
amount, including for lost profit, on account of the balance of the Work not
performed, nor shall Contractor be entitled to recover the demobilization costs
of Contractor or its Subcontractors.

18.3Contractor Suspension and Termination Rights
18.3.1
If Contractor stops Work pursuant to Sections 13.13.1.1, 13.13.1.2, or 13.13.1.3
for a minimum of twenty (20) consecutive Days, then, subject to Sections
18.3.1.1 and 18.3.1.2 below, Contractor shall issue a second written notice that
is personally delivered to the President of The Madison Square Garden Company
(at the address of MSG specified in Section 19.1) which shall contain the
following provision in capital letters and bold font: “THIS IS A SECOND NOTICE
REQUESTING MSG TO CURE THE BASIS FOR THE STOPPAGE OF WORK PURSUANT TO SECTION
[13.13.1.1, 13.13.1.2 OR 13.13.1.3] OF THE AGREEMENT. FAILURE BY MSG TO CURE
SUCH BASIS FOR STOPPAGE OF THE WORK WITHIN FIFTEEN (15)



78

--------------------------------------------------------------------------------




BUSINESS DAYS OF RECEIPT HEREOF (OR WHERE SUCH BASIS FOR THE STOPPAGE OF WORK
CANNOT BE CURED WITHIN FIFTEEN (15) BUSINESS DAYS, MSG HAS FAILED TO COMMENCE
AND BE DILIGENTLY PURSUING A CURE), CONTRACTOR SHALL BE ENTITLED TO TERMINATE
THE AGREEMENT FIFTEEN (15) DAYS FOLLOWING RECEIPT OF THIS SECOND NOTICE”.
18.3.1.1
If, however, Contractor is paid the undisputed amount due prior to the expiry of
the aggregate time period set forth in Section 18.3.1, Contractor shall not be
entitled to terminate the Agreement and shall resume performance of the Work.

18.3.1.2
Any payment made to Contractor pursuant to this Section 18.3.1 may include
payments made on a “without prejudice” basis, including to facilitate the
continued performance of the Work by Contractor and its Subcontractors, and any
such payment made on an expressly “without prejudice” basis shall constitute a
full reservation of MSG’s right to (a) later re-assess and/or dispute such
payment (in part or in whole); and (b) adjust the Certificate for Payment of
future payments to accommodate the re-assessed and/or disputed portion or whole
of one or more previous invoices.

18.3.2
In addition, if an MSG Act causes the entirety of the Work to be stopped for a
period of [*****] or more then, subject to the proviso below, Contractor may
terminate the Agreement if:

18.3.2.1
Contractor gives written notice of its intention to terminate the Agreement to
MSG and Project Manager at least ten (10) Days before terminating the Agreement;
and

18.3.2.2
MSG fails to allow Contractor to resume the Work within the time set forth in
the written notice given pursuant to Section 18.3.2.1 above; and

18.3.2.3
Contractor has issued a second notice that is personally delivered to the
President of The Madison Square Garden Company which shall contain the following
provision in capital letters and bold font: “THIS IS A SECOND NOTICE REQUESTING
MSG TO CURE THE BASIS FOR THE STOPPAGE OF WORK PURSUANT TO SECTION 18.3.2 OF THE
AGREEMENT. FAILURE BY MSG TO CURE SUCH BASIS FOR STOPPAGE OF THE WORK WITHIN
FIFTEEN (15) BUSINESS DAYS OF RECEIPT HEREOF (OR WHERE SUCH BASIS FOR THE
STOPPAGE OF WORK CANNOT BE CURED WITHIN FIFTEEN (15) BUSINESS DAYS, MSG HAS
FAILED TO COMMENCE AND BE DILIGENTLY PURSUING A CURE), CONTRACTOR SHALL BE
ENTITLED TO REFER SUCH STOPPAGE TO A DESIGNATED REPRESENTATIVES MEETING PURSUANT
TO SECTION 22.1.3 FIFTEEN (15) DAYS FOLLOWING RECEIPT OF THIS SECOND NOTICE”;
and

18.3.2.4
MSG fails to allow Contractor to resume the Work within the time set forth in
the second written notice given pursuant to Section 18.3.2.3; and

18.3.2.5
the Parties have scheduled and attended the Designated Representatives Meeting
referred to in Section 22.1.3 but achieved no mutually satisfactory resolution
of MSG’s failure to allow Contractor to resume the Work; provided that the
written notice of intention to terminate referred to in Section 18.3.2.1 above
shall serve as the “Dispute Notice” referred to in Section 22.1.3,



79

--------------------------------------------------------------------------------




provided, however, that Contractor may not enforce its rights pursuant to
Section 18.3.1 when it is simultaneously seeking relief pursuant to Article 5
for the same MSG Act.
18.3.3
If Contractor stops the Work pursuant to Section 13.13.1.1, 13.13.1.2, or
13.13.1.3, MSG may terminate this Agreement by giving Contractor notice of its
intent to terminate at least fifteen (15) Days before terminating the Agreement.

18.3.4
If a custodian, trustee or receiver is appointed for MSG, or if MSG becomes
insolvent or bankrupt, is generally not paying its debts as they become due or
makes an assignment for the benefit of creditors, or MSG causes or suffers an
order for relief to be entered with respect to it under applicable federal
bankruptcy law or applies for or consents to the appointment of a custodian,
trustee or receiver for MSG, or bankruptcy, reorganization, arrangement or
insolvency proceedings, or other proceedings for relief under any bankruptcy or
similar law or laws for the relief of debtors, are instituted by or against MSG,
and in any of the foregoing cases such action is not discharged or terminated
within sixty (60) Days of its institution, Contractor may terminate this
Agreement upon fifteen (15) Days written notice to MSG and Project Manager.

18.4Remedies of Contractor upon Termination by Contractor.
18.4.1
If Contractor terminates this Agreement in accordance with Section 18.3, such a
termination shall be deemed a termination for convenience by MSG and the
provisions of Section 18.6 shall apply.

18.5Injunctive Relief.
18.5.1
Contractor acknowledges and agrees that MSG will suffer immediate, irreparable
harm in the event Contractor breaches any of its obligations under the covenants
and provisions set forth in this Agreement, that monetary damages will be
inadequate to compensate MSG for such breach and that MSG shall be entitled to
injunctive relief as a remedy for any such breach (or threatened breach). Such
remedy shall not be deemed to be the exclusive remedy in the event of breach by
Contractor of any of the covenants or provisions set forth in this Agreement,
but shall be in addition to all other remedies available to MSG at law or in
equity. Contractor hereby waives, to the extent permitted by law, any
requirement for security or the posting of any bond or other surety in
connection with any temporary or permanent award of injunctive or other
equitable relief, and further waives, again to the extent permitted by law, the
defense in any action for specific performance or other equitable remedy that a
remedy at law would be adequate.

18.6Termination for Convenience.
18.6.1
MSG may terminate this Agreement for any reason or no reason, without cause, at
any time, upon providing fifteen (15) Days’ prior written notice from MSG to
Contractor. Upon receipt of such notice, Contractor shall immediately or on the
date set forth in the written notice: (a) terminate performance of the Work; (b)
take actions necessary, or that MSG may direct, for the protection and
preservation of the Work; (c) enter into no further Subcontracts; (d) at MSG’s
option (except with respect to Work directed to be performed prior to the
effective date of the termination stated in the notice): (i) terminate all
existing Subcontracts and purchase orders; or (ii) assign to MSG such
Subcontracts and purchase orders identified by MSG; and (e) subject to the terms
of Section 9.2 above, deliver to MSG copies of, and assign (or cause to be
assigned) to MSG, at MSG’s request all rights to any and all designs, drawings,
specifications, reports, studies and all other plans prepared (or caused to be
prepared) by Contractor in connection with the Project.

18.6.2
Upon any such termination for convenience, MSG shall pay to Contractor: (a) the
Cost of the Work due (and undisputed) to Contractor for Work performed through
the date of the termination, plus



80

--------------------------------------------------------------------------------




Contractor’s Fee thereon; plus (b) actual demobilization, close-out costs, and
costs reasonably incurred to protect or preserve the Work, all of which must be
attributable to the termination. All funds due hereunder, including unpaid
retainage, shall be released within thirty (30) Days of termination. In the
event of such termination for convenience, Contractor shall not be entitled to
any anticipated profits or portions of the Contractor’s Fee attributable to Work
not performed, nor any other consequential, indirect or incidental damages
relating to such termination.
18.7Suspension for Convenience.
18.7.1
MSG may, without cause, order Contractor in writing to suspend, delay or
interrupt the Work in whole or in part for such period of time as MSG may
determine. An adjustment shall be made for actual increases in the cost of, or
delay to, performance of the Work, including the Contractor’s Fee on the
increased cost of performance, if any, to the extent caused by the suspension,
delay or interruption, in accordance with Article 5; provided that no adjustment
shall be made to the extent that: (a) the performance is, was or would have been
so suspended, delayed or interrupted by another cause for which Contractor is
responsible; or (b) an adjustment to the Incentive Benchmark and/or Construction
Schedule is made or denied under another provision of this Agreement.
Adjustments made in the cost of performance may have a mutually-agreed fixed or
percentage increase or decrease to the Contractor’s Fee. In the event that the
Work is suspended for convenience, Contractor shall not be permitted to
terminate the Agreement in accordance with Section 18.3.

18.8Termination of the Ground Lease.
18.8.1
In the event the Ground Lease is terminated prior to Final Completion, this
Agreement will automatically terminate and Contractor’s rights and
responsibilities shall be governed by Section 18.6.



81

--------------------------------------------------------------------------------




ARTICLE 19
NOTICES
19.1
Subject to Section 19.2, any notice required to be given by the terms and
provisions of this Agreement or by Applicable Laws or governmental regulation,
either by MSG or Contractor, shall be in writing and shall be deemed to have
been served and given when sent by either hand delivery, overnight delivery, or
email (provided that email is not an authorized method of delivery of (a) Change
Requests, Change Proposals or Construction Change Directives pursuant to Article
6; (b) notifications related to assertions of delay, Recovery Plans or
extensions of time pursuant to Section 5.3 or Section 5.4, (c) notices related
to payment, non-payment or stopping the Work pursuant to Section 13.13, (d)
notices of Claims however arising; or (e) notices of default or termination
pursuant to Article 18 or otherwise, all of which shall be sent by hand or
overnight delivery) and addressed as follows:

If to MSG:
MSG Las Vegas, LLC
c/o MSG Sports & Entertainment, LLC
Two Penn Plaza
New York, NY 10121
Attn: Executive Vice President, Development and Construction
MSG Las Vegas, LLC
c/o MSG Sports & Entertainment, LLC
Two Penn Plaza
New York, NY 10121
Attn: General Counsel
              and
Rider Levett Bucknall
Two Financial Center, Suite 810,
60 South St, Boston, MA 02111
 
 
With a copy to:
Seyfarth Shaw LLP
620 Eighth Avenue
New York, New York 10018
Attention: Alison Ashford, Esq.
 
 
If to Contractor:
Hunt Construction Group Inc. (d/b/a AECOM Hunt)
2450 South Tibbs Avenue
Indianapolis, IN 46241
Attn: Robert May
             and
Hunt Construction Group Inc. (d/b/a AECOM Hunt)
7720 N. 16th St., Suite 100
Phoenix, AZ 85020
Attn: Jose Pienknagura, Esq.













82

--------------------------------------------------------------------------------




19.2
Contractor shall have the right to deliver any plans, reports, communications or
other deliveries required or permitted to be delivered through the online system
described in Section 3.17.1 (in lieu of the methods specified in Section 19.1)
unless they involve (a) the occurrence of a casualty, commencement of
litigation, filing of a mechanic’s lien or notice of violation of Applicable
Law, (b) an allegation of breach of or default under this Agreement, or (c)
Claims, including for schedule or cost adjustments pursuant to this Agreement.

19.3
Written notices are required whether or not MSG is aware of the existence of any
circumstances which might constitute a basis for a Claim and whether or not MSG
has indicated it will consider a Claim. Since merely oral notice may cause
disputes as to the existence or substance thereof, and since notice, even if
written to other than MSG’s representative above designated to receive it may
not be sufficient to come to the attention of the representative of MSG with the
knowledge and responsibility of dealing with the situation, only written notice
and information complying with the express provisions of Article 19 shall be
deemed to fulfil a Party’s obligations under this Agreement, even where another
term of this Agreement that refer to “notice” is not preceded by the word
“written”.

ARTICLE 20
CONFIDENTIALITY
20.1Confidentiality.
20.1.1
The terms of the Contract Documents and any and all information or materials
obtained by Contractor from MSG, Lessor or any agents, representatives or
Affiliates of either of them in conjunction with or incidental to performing the
Work hereunder are confidential and shall not be disclosed by Contractor, any
Subcontractor, or any of their respective Affiliates, employees, or agents, to
any third party without MSG’s or Lessor’s prior written consent; provided that
Contractor may disclose such information to a Governmental Authority as may be
required to perform the Work or to Contractor’s employees, attorneys,
consultants, insurers, and Subcontractors who have a need to know such
information and Contractor shall ensure that its employees, attorneys,
consultants, insurers, and Subcontractors maintain the confidentiality thereof
on terms substantially similar to the terms set forth in this Section 20.1.

20.1.2
Any and all information obtained by MSG from Contractor regarding Contractor’s
costs, accounting, or finances in connection with the Contract Documents is
confidential and shall not be disclosed by MSG or by any of its agents,
employees or representatives without Contractor’s prior written consent;
provided that MSG may disclose such information to (i) governmental authorities
as necessary to complete the Work; (ii) its employees, attorneys, accountants,
cost consultants, potential equity investors, and insurers who have a need to
know such information, each of whom must agree to maintain the confidentiality
thereof; (iii) the extent disclosure is required or advisable by law, statute,
rule, regulation, or judicial process (including, but not limited to, applicable
securities laws), and (iv) any regulator having jurisdiction over the Project
including, but not limited to, any securities regulatory authority, including
rating agencies and national securities exchanges, to which MSG is subject.

20.1.3
The provisions of this Section 20.1 shall survive termination of the Contract
Documents. This provision shall not apply to information that comes into the
public domain (except to the extent that it comes into the public domain as a
result of a disclosure prohibited by the foregoing provisions of this Section
20.1) or is required to be disclosed by any Applicable Laws.

20.2Publicity/Promotion Prohibition.
20.2.1
Contractor shall not display or distribute any advertising signs or notices of
any kind whatsoever at the Site, except signs required by law or for public
safety, without the prior written permission of MSG in each instance. Any such
permission given shall be revocable at any time thereafter



83

--------------------------------------------------------------------------------




without prior notice to Contractor and at the sole discretion of MSG.
Additionally, Contractor hereby covenants and agrees not to use the name of the
Project or Site, or any variation thereof, or any other trademarks or logotypes
now or hereafter used by the Project or MSG, in any manner without the prior
written approval of MSG. In the event of such approval, Contractor may use the
name of the Site or MSG only in the manner and at such times as prescribed in
such approval.
20.3Remedy for Breach or Threatened Breach
20.3.1
If any Party breaches, or threatens to commit a breach of, any of the provisions
of this Article 20, the other Party shall have all rights and remedies available
to such persons at law or in equity under this Agreement or otherwise,
including, without limitation, the right and remedy of injunctive relief
(without the necessity of posting any bond or security) and to have each and
every one of the restrictive covenants in this Article 20 specifically enforced
by any court of competent jurisdiction, it being agreed that any breach or
threatened breach of these restrictive covenants would cause irreparable injury
and that money damages would not provide an adequate remedy.

ARTICLE 21
REPRESENTATIONS AND WARRANTIES
21.1Representations And Warranties.
21.1.1
Contractor represents and warrants the following to MSG (in addition to any
other representations and warranties contained in the Contract Documents) as a
material inducement to MSG to execute this Agreement, which representations and
warranties shall be continuing throughout performance of the Work and shall
survive the execution and delivery of this Agreement, any termination of this
Agreement and Final Completion of the Work:

21.1.1.1
Contractor is financially solvent, able to pay all debts as they mature, and
possesses sufficient working capital to complete the Work and perform all
obligations hereunder;

21.1.1.2
Contractor is able to furnish the plant, tools, materials, supplies, equipment,
and labor required to complete the Work and perform its obligations hereunder
and has sufficient experience and competence to do so;

21.1.1.3
Contractor’s execution of this Agreement and performance thereof are within the
Contractor’s duly authorized powers;

21.1.1.4
Contractor’s duly authorized representative has visited the Site, is familiar
with the local conditions under which the Work is to be performed, and has
correlated observations with the requirements of the Contract Documents; and

21.1.1.5
Contractor is a large, sophisticated contractor who possesses a high level of
experience and expertise in the business administration, construction, and
superintendence of projects of the size, complexity, and nature of this
particular Project and will perform the Work in accordance with the Standard of
Care.

21.2Licensing Requirements.
21.2.1
Contractor represents and warrants that it is authorized to do business in the
State of Nevada and is properly licensed to perform the Work by all necessary
Governmental Authorities (including local governments, counties, cities, and
municipalities) having jurisdiction over Contractor, the Work and the Project.
Contractor may satisfy licensing requirements concerning its design and
engineering services through the design professionals it retains to perform
those services if they



84

--------------------------------------------------------------------------------




are properly licensed. Contractor has no reason to believe that any approval
required to be obtained by Contractor from a Governmental Authority for the
execution of the Work will not be granted in due course and thereafter remain in
effect so as to enable the Work to proceed in accordance with the Contract
Documents.
21.3Survival.
All of the representations, warranties and indemnifications made in, required by
or given in accordance with the Contract Documents, the Work or the Project,
which are expressly stated to survive or which by their nature survive, as well
as all continuing obligations under the Contract Documents, shall survive (a)
termination of the Agreement, and (b) Final Completion.
ARTICLE 22
DISPUTE RESOLUTION


22.1Dispute Resolution Procedures.
22.1.1
Any Claim or dispute arising out of or relating to this Agreement shall be
resolved in accordance with, the dispute resolution procedures set forth in this
Article 22.

22.1.2
In the event of any dispute between MSG and Contractor that arises under or in
connection with this Agreement or the Work (a “Dispute”), Contractor shall
continue to perform as required under the Agreement notwithstanding the
existence of such Dispute. In the event of such a Dispute, MSG shall continue to
pay Contractor as provided in this Agreement, excepting only such amount as may
be disputed.

22.1.3
If any event or circumstance gives rise to a Dispute, the aggrieved party (the
“Disputing Party”) shall promptly notify (each such notice, a “Dispute Notice”)
the other party (the “Responding Party”) of such Dispute. At the next project
meeting following delivery of such Dispute Notice, Contractor and MSG shall
reserve time at the end of such project meeting to attempt to resolve such
Dispute at the field level through discussions between Contractor’s project
manager and MSG’s representative (such meeting the “Initial Meeting”). If any
Dispute is not resolved through such discussions within thirty (30) Days after
delivery of such Dispute Notice, then Contractor’s Designated Senior
Representative and MSG’s Designated Senior Representative, upon the request of
either Party, shall meet as soon as conveniently possible, but in no case later
than thirty (30) Days after delivery of such Dispute Notice, to attempt to
resolve such Dispute (such meeting the “Designated Representatives Meeting”). If
a Party intends to be accompanied at a meeting by an attorney, the other Party
shall be given at least five (5) Days’ notice of such intention and may also be
accompanied by an attorney. Both Parties may change their Designated Senior
Representative from time to time upon written notice to the other Party.

22.1.4
Unless the Parties otherwise agree, if a Dispute has not been settled or
resolved within one hundred (100) Days after delivery of such Dispute Notice,
then either Party may initiate litigation. Any litigation based on, or arising
out of, under, or in connection with, the Agreement, or any course of conduct,
course of dealing, statements (whether oral or written) or actions of the
Parties in connection herewith or therewith, shall be brought and maintained in
a court of competent jurisdiction located in Las Vegas, Clark County, Nevada.

22.1.5
Either Party may commence litigation on any Dispute without complying with the
process set forth in Sections 22.1.3, and 22.1.4 if, at the time such litigation
is commenced, the applicable statute of limitations period for such Dispute is
less than thirty (30) Days from expiring. If a Dispute relates to or is the
subject of a mechanic’s lien, Contractor may proceed in accordance with
Applicable Law to comply with the lien notice or filing deadlines.



85

--------------------------------------------------------------------------------




22.1.6
In any Dispute between MSG and Contractor, the prevailing Party shall be awarded
its reasonable attorneys’ fees and costs.

22.1.7
THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

22.1.8
Nothing herein shall prejudice the right of a Party to commence litigation
seeking urgent relief to prevent imminent irreparable harm in respect of a
Dispute arising under or in connection with this Agreement.

ARTICLE 23
CLAIMS


23.1
To the extent permitted by law, Contractor agrees that MSG will not be liable to
Contractor and Contractor is not entitled to make any Claim or recover as a Cost
of the Work:

23.1.1
arising out of, or in any way in connection with, any breach of this Agreement
by MSG, any direction, consent or approval by MSG, any other act or omission of
MSG or its employees or agents, or the subject matter of this Agreement;

23.1.2
under any provision of this Agreement;

23.1.3
in tort (including for negligence), for strict liability, under any law or
statute, for restitution based on unjust enrichment or for rectification; or

23.1.4
for payment or compensation on any other legal or equitable basis,

if Contractor has not given to MSG:
23.1.5
a prescribed notice for the Claim within ten (10) Business Days of the first day
on which Contractor became aware, or should reasonably have become aware of the
breach, direction, consent, approval, act, omission or other event, fact, matter
or circumstance on which the Claim is based; and

23.1.6
in the case where the relevant breach, direction, consent, approval, act,
omission or other event, fact, matter or circumstance is ongoing, weekly (or
such other frequency as the Parties may mutually agree) updates of the
prescribed notice until the breach, direction, consent, approval, act, omission
or other event, fact, matter or circumstance has ceased.

23.2
A ‘prescribed notice’ is a notice in writing that is endorsed ‘Prescribed Notice
under Article 23 and includes particulars of all of the following:

23.2.1
the breach, act, omission, direction, consent, approval, event, fact, matter or
circumstance on which the Claim is or will be based;

23.2.2
the provision of this Agreement or other basis for the Claim;

23.2.3
the quantum or likely quantum of the Claim; and

23.2.4
any measures taken by Contractor to reduce the impact of the breach, act,
omission, direction, consent, approval, event, fact, matter or circumstance on
which the Claim is based.



86

--------------------------------------------------------------------------------




23.3
The amount (if any) of any Claim that Contractor has notified in accordance with
this Article 23 will be valued, and the Incentive Benchmark adjusted, under
whichever parts of Article 6 are applicable having regard to the nature of the
Claim and after taking into account measures that were reasonably available to
Contractor to reduce the impact of the breach, act, omission, direction,
consent, approval, event, fact, matter or circumstance on which the Claim is
based.

23.4    This Article 23 does not apply to any claim for:
23.4.1
an Application for Payment pursuant to this Agreement;

23.4.2
payment of a Construction Change Directive that has been directed in writing by
MSG under Section 6.3; or

23.4.3
an adjustment to the Substantial Completion Date under Article 5,

but nothing in this Article 23 limits the operation or effect of any other
notice provision, time-bar provision, condition precedent or limitation or
exclusion clause in this Agreement.
23.5
MSG and Contractor waive Claims against each other for consequential, indirect
and incidental damages arising out of or relating to this Agreement or the
Project; provided, however, that the foregoing waiver shall not apply to:

23.5.1
MSG’s recovery from Contractor of Daily Delay Liquidated Damages and Long Stop
Completion Liquidated Damages, subject to the caps thereon established in
Schedule I;

23.5.2
the Termination Costs referred to in Section 18.2.2(b), subject to the cap on
Termination Costs established in Section 18.2.2 with respect to Section
18.2.2(b);

23.5.3
MSG’s recovery from a Contractor Party for a failure by a Contractor Party’s to
comply with its tax obligations hereunder and any fines, levies, fees or
expenses imposed by a Governmental Authority against MSG as a result of a
Contractor Party’s breach of its obligations under this Agreement;

23.5.4
such consequential, indirect and incidental damages, losses and costs arising
from (a) any third party claim to the extent a Contractor Party is required to
provide indemnification of the MSG Parties pursuant to this Agreement, and (b)
any claim (not covered by Section 23.5.4(a)) to the extent a Contractor Party is
required to provide indemnification of the MSG Parties pursuant to this
Agreement, with the understanding that this Section 23.5.4(b) shall be subject
to a maximum cumulative cap on all such consequential, indirect and incidental
damages, losses and costs equal to [*****];

23.5.5
all damages, losses and costs to the extent paid by insurance proceeds from any
applicable insurance maintained by either Party; and

23.5.6
a Contractor Party’s or MSG Party’s gross negligence, fraud or willful
misconduct.

ARTICLE 24
ETHICAL OBLIGATIONS
24.1Equal Opportunity.
24.1.1
MSG is committed to equal opportunity in employment and in the awarding of
contracts for goods and services. It is the policy of MSG to seek and employ the
best-qualified individuals for all job opportunities. MSG prohibits unlawful
discrimination against any employee or applicant for



87

--------------------------------------------------------------------------------




employment on the basis of race, color, national origin, ancestry, sex, sexual
orientation, age, religion, physical or mental disability, medical condition,
veteran status, marital status, or any other characteristic protected under
federal or state law. This policy applies to all areas of employment, including
hiring, awarding contracts, training, promotion, demotion, transfer, layoff,
termination, and compensation. Contractor and its Subcontractors are required to
abide by any affirmative action requirements imposed upon MSG pursuant to
Applicable Law or any other applicable affirmative action requirements of which
MSG has notified Contractor in advance and in writing.
24.2Harassment or Offensive Behavior.
24.2.1
MSG is committed to maintaining a work environment that is free of harassment
and offensive behavior and such behavior is strictly prohibited by MSG. Neither
Contractor nor any of its Subcontractors shall engage in any harassment or
offensive behavior in connection with this Agreement or the Project. Contractor
shall immediately address any claim of harassment or offensive behavior
involving it or its Subcontractors, properly discipline any person determined to
have engaged in such conduct, including dismissal or removal from the Project
where appropriate, and use its best efforts to ensure that such conduct does not
reoccur.

24.3Ethical Standards.
24.3.1
Contractor shall observe high ethical standards and comply with all Applicable
Law governing ethical conduct or conflicts of interest. Neither Contractor, nor
any person associated with Contractor (including a Subcontractor), shall provide
(or seek reimbursement for) any gift, gratuity, favor, entertainment, loan or
other thing of value to any official, director, employee, agent or
representative of MSG not in conformity with Applicable Law.

24.3.2
Contractor shall not engage the services of any person or persons in the
employment of MSG for any services required, contemplated or performed under
this Agreement. Contractor may not assign to any former MSG employee or agent
who has joined Contractor’s firm any matter on which the former employees, while
in the employ of MSG, had material or substantial involvement in the matter.
Contractor may request a waiver to permit the assignment of such matters to
former MSG personnel on a case-by-case basis. Contractor shall include in every
Subcontract a provision substantially similar to this Article so that such
provision shall be binding upon each Subcontractor.

24.3.3
Contractor represents and warrants that it did not, directly or indirectly,
engage in any collusive or other anti-competitive behavior in connection with
the award of the Contract and will not engage in any such conduct with respect
to the Project or its performance of the Work. Contractor shall procure the same
representation and warranty from each Subcontractor in each Subcontract.

24.3.4
Contractor shall have in place and follow, and shall ensure that its
Subcontractors have in place and follow, policies and procedures to prevent and
detect possible violations described in this Section 24.3.

24.3.5
Contractor agrees, and shall procure the agreement of its Subcontractors, that
MSG shall have the right to audit Contractor’s and each Subcontractor’s books
and records to ensure compliance with this Article 24 and agrees to provide such
information and other assurances of compliance with this Article 24 as MSG may
request from time to time.

24.3.6
This provision shall survive termination of this Agreement. A breach of this
Article 24 shall constitute a material breach of this Agreement.



88

--------------------------------------------------------------------------------




ARTICLE 25
MISCELLANEOUS PROVISIONS
25.1Governing Law.
25.1.1
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada without regard to principles of conflicts of law.

25.2Entire Agreement.
25.2.1
The Contract Documents represent the entire and integrated agreement between MSG
and Contractor and supersede all prior negotiations, representations or
agreements, either written or oral, including the Preconstruction Services
Agreement and the LNTP. The Contract Documents may be amended only by written
instrument signed by both MSG and Contractor or a Construction Change Directive
issued by MSG.

25.3Schedules.
25.3.1
All Schedules (including all attachments to such Schedules) referenced in this
Agreement are an integral part of the Contract Documents.

25.4Relationship of the Parties.
25.4.1
Contractor is an independent contractor and shall not be deemed an agent,
employee or partner of MSG. Nothing contained in this Agreement shall be
construed as constituting a joint venture, partnership or similar relationship
between Contractor and MSG for any purpose, including federal, state and local
income tax purposes. In no event shall either party take a position in any tax
return or other writing of any kind that a partnership, joint venture or similar
relationship exists.

25.5Third Parties.
25.5.1
Nothing contained herein shall be deemed to give any third party any claim or
right of action against MSG or Contractor that does not otherwise exist without
regard to this Agreement.

25.6Counterparts.
25.6.1
This Agreement may be executed by the Parties in separate counterparts, each of
which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument.

25.7Remedies.
25.7.1
Except as otherwise expressly provided in the Contract Documents, all rights and
remedies provided to either Party in the Contract Documents are in addition to
all other rights and remedies available to that Party at law or in equity.

25.8Successors and Assigns.
25.8.1
MSG and Contractor, respectively, bind themselves, their successors and assigns
to the other Party to this Agreement, and to the successors and assigns of such
other Party with respect to all covenants and obligations of the Contract
Documents.



89

--------------------------------------------------------------------------------




25.9
Assignment.

25.9.1
Contractor shall not assign or transfer any interest in this Agreement without
the prior written consent of MSG. MSG may, without the consent of Contractor,
assign this Agreement to an Affiliate or related party, or any lender or
financial or other institution providing funding for the Project. MSG may
otherwise assign this Agreement without the consent of Contractor provided that
(i) MSG gives fourteen (14) Days advance notice to Contractor; and (ii) such
assignee assumes all of the obligations of MSG as otherwise set forth under this
Agreement and is capable of fully satisfying all obligations owed by MSG,
including payment obligations, after the date of assignment.

25.10
Liability.

25.10.1
This Agreement is executed by MSG in its own capacity and not as agent for or
representative of any other Person. Contractor acknowledges and agrees that it
shall look only to the funds and property of MSG for payment or satisfaction of
any claim arising out of or in connection with this Agreement or the Work.

25.11Survival.
25.11.1
The obligations of MSG and Contractor hereunder that are expressly deemed to
survive expiration or earlier termination of this Agreement shall survive such
termination or expiration.

25.12Severability.
25.12.1
If any term, covenant, restriction or condition contained in this Agreement
shall, to any extent, be invalid or unenforceable, the remainder of this
Agreement (or the application of such term, covenant restriction or condition to
Persons or circumstance, other than those with respect to which it is invalid or
unenforceable) shall not be affected thereby and each term, covenant,
restriction and condition of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.

25.13No Waiver.
25.13.1
A failure by either Party to insist on the performance of any of the other
Party’s obligations under this Agreement shall not be construed as a waiver,
modification or relinquishment of such obligations or right with respect to
future performance. The consent or approval by either Party of any act by the
other Party requiring such Party’s consent or approval shall not be construed to
waive or render unnecessary the requirement for that Party’s consent or approval
of any subsequent similar act by the other Party. The payment by MSG of any
amount due hereunder with knowledge of a breach of any provision of this
Agreement shall not be deemed a waiver of such breach. No provision of this
Agreement shall be deemed to have been waived unless such waiver shall be in
writing signed by the Party to be charged.



[EXECUTION PAGE TO FOLLOW]








90

--------------------------------------------------------------------------------




IN WITNESS WHEREOF this Agreement has been executed by the Parties as of the day
and year first written above.
    
MSG LAS VEGAS, LLC
By: /s/ Andrew Lustgarten        
Name: Andrew Lustgarten        
Title: President            
HUNT CONSTRUCTION GROUP INC. (D/B/A AECOM HUNT)
By: /s/ Jay Badame            
Name: Jay Badame            
Title: Director                








91

--------------------------------------------------------------------------------





SCHEDULE A
APPLICABLE PROVISIONS OF GROUND LEASE
1.10
“Bridge Construction Drawings” is defined in Section 5.7.4.

                                                        
1.11
“Bridge DD Documents” is defined in Section 5.7.3.

                                                        
1.12.
“Bridge Schematic Drawings” is defined in Section 5.7.2.

                                                        
1.20
“Construction Commencement Date” is defined in Section 5.3.

                                                        
1.26.
“Development” shall mean the construction of the entire Project set forth on the
approved Plans.

                                                        
1.27
“Development Completion” shall mean substantial completion of the Development,
as evidenced by the issuance of a temporary or permanent certificate of
occupancy.

                                                        
1.28
“Development Completion Date” shall mean the date upon which Development
Completion occurs as evidenced by a notice from Lessee to Lessor promptly
following Development Completion, which notice shall contain a copy of all
applicable certificates of occupancy evidencing that the Development Completion
Date has occurred.

                                                        
1.39.
“Hazardous Material” shall mean any substance, material or waste (regardless of
physical form or concentration) that is (a) toxic, radioactive, hazardous,
explosive, carcinogenic, ignitable, corrosive, reactive or words of similar
meaning or regulatory effect under Environmental Laws; or (b) restricted or
regulated under any Environmental Laws. Without limiting the foregoing,
“Hazardous Materials” includes petroleum, petroleum products and by-products
including gasoline, diesel fuel or other petroleum hydrocarbons; asbestos and
asbestos-containing materials, in any form, whether friable or nonfriable;
polychlorinated biphenyls; and radon gas.

                                                        
1.46. “Interconnection Point” is defined in Section 5.7.1.
                                                        
1.90.
“Plans” is defined in Section 5.2.

                                                        




A-1

--------------------------------------------------------------------------------




1.121.
“Unpermitted Lien” shall mean any mechanic’s, materialman’s, material
supplier’s, or vendor’s statutory lien or similar lien arising out of work,
labor services, equipment or materials supplied to Lessee or on behalf of Lessee
in connection with the initial construction or subsequent alterations to the
Property by Lessee, which lien is recorded against Lessor’s interest in the
Premises, as owner, or is filed against the leasehold estate and subsequently
attaches to the Lessor’s interest in the Premises by operation of law.

                                                        
4.2. Use of Hazardous Materials by Lessee. Lessee shall not, and Lessee shall
not permit its tenants, agents, contractors, employees, or invitees to,
generate, treat, store, dispose of, or otherwise deposit Hazardous Materials in,
on, under or about or allow Hazardous Materials to emanate from the Property or
any portion thereof, including, without limitation, into the surface waters and
subsurface waters thereof in violation of Applicable Laws. Hazardous Materials
may be transported to and from the Premises, and may be stored, generated, or
used and disposed of at the Premises, by Lessee and its agents and employees, so
long as such transport, storage, generation, or use and disposal is (i)
ancillary to the ordinary course of business, (ii) in quantities customarily
used in the ordinary course of business, and (iii) conducted in full compliance
with all Applicable Laws.
                                                        
5.1.
Delivery of Site; Lessee’s Intention to Construct. On the Lease Commencement
Date, Lessor shall deliver the Premises to Lessee free and clear of all
trailers, equipment, or other personal property, and with all existing
improvements removed other than paved surface parking, light poles, or perimeter
fencing. Lessee shall develop and construct the Project on the Premises in
accordance with the Building Standard, at its sole cost and expense, inclusive
of any and all cost overruns, but subject to the TI Allowance. Lessee shall be
solely responsible, at its sole cost and expense, for compliance with all
Applicable Laws, including obtaining all necessary zoning changes, conditional
use permits, variances, permits, approvals and all other necessary land use
approvals, in connection with the construction of any Improvements on the
Premises (it being acknowledged by the parties that Lessee has already obtained
the Project Entitlements as of the date hereof, and it being further agreed
that, subject to Lessor’s limited approval rights as set forth in the last
sentence of Section 8, Lessor shall cooperate in good faith with Lessee in the
processing of any further applications for and pursuit of any of the land use
approvals described herein at no out of pocket cost or expense to Lessor).

                                                        
5.2.
Plans and Specifications. Lessor acknowledges that in connection with Lessee
obtaining the Project Entitlements, Lessor has previously approved the general
architectural character of the exterior building design as set forth on the
concept drawings for the Project listed on Schedule J (collectively, the
“Plans”) in accordance with the terms and conditions of the Agreement to Lease.
Lessee shall not engage in any Material Modification of the Plans without the
prior written approval of Lessor, such approval not to be unreasonably withheld,
conditioned, or delayed. Following completion of the Development of the Premises
pursuant to the approved Plans, this Section 5.2 shall no longer apply, and any
alterations of and additions to the Project shall be subject to the terms of
Section 8.

                                                        
5.3.
Manner of Construction. Lessee shall be solely responsible for the design and
construction of the Project in material compliance with Applicable Laws and any
Permitted Exceptions. Lessee shall also comply with the provisions set forth in
Schedule E attached hereto and incorporated herein by reference. Lessee shall
record all notices of completion as may be required under Applicable Laws



A-2

--------------------------------------------------------------------------------




or good construction practices. Lessee shall commence construction of work on
the foundations for the Venue (as opposed to pre-construction activities) no
later than eighteen (18) months after the Lease Commencement Date, subject to
extension on a day for day basis for each day of delay due to Force Majeure or
Lessor Delay (the “Construction Commencement Date”) (provided, however, that any
Force Majeure delays shall not extend the Construction Commencement Date by more
than one hundred eighty (180) days after the date that is eighteen (18) months
after the Lease Commencement Date), and shall diligently pursue construction of
the Project thereafter. Lessee shall have achieved Development Completion and
the Development Completion Date shall have occurred no later than three (3)
years after the earlier to occur of (1) the actual date of commencement of work
on the foundations for the Venue (as opposed to pre-construction activities) and
(2) the Construction Commencement Date, subject to extension on a day for day
basis for each day of delay due to Force Majeure or Lessor Delay (the “Outside
Development Completion Date”) (provided, however, that Force Majeure extensions
shall not be available during the period between (x) the date if any that an
arbitrator determines pursuant to a binding ruling (in accordance with Section
39.15) that Lessee was not diligently pursuing construction of the Project after
the Construction Commencement Date in accordance with this Section 5.3, and (y)
the date that Lessee subsequently cures such default and resumes diligent
pursuit of the construction). Throughout the construction process, Lessee will
consult and coordinate with Lessor (with update meetings to occur no less
frequently than quarterly).
                                                        
5.7.
Pedestrian Bridge.

5.7.1.
The Plans include a pedestrian bridge (the “Bridge”), to be constructed by
Lessee to connect the Project to the Venetian/Palazzo hotel complex at a point
of interconnection (the “Interconnection Point”).

5.7.2.
Lessor and Lessee shall cooperate in good faith in the implementation of the
Bridge at the Interconnection Point, consistent with the Concept Drawings that
were approved as part of the Agreement to Lease. In that regard, Lessee shall
prepare and submit to Lessor, at Lessee’s expense, schematic drawings with
respect to the design specifications of the Bridge, including the
Interconnection Point (the “Bridge Schematic Drawings”). Within thirty (30) days
of receiving the Bridge Schematic Drawings, Lessor shall determine whether to
approve (a) the Interconnection Point and (b) any other points where the Bridge
physically connects to the Sands Expo Center improvements or land (collectively,
“Other Physical Connection Points”), such approval not to be unreasonably
withheld, conditioned, or delayed. Any disapproval shall be in writing and shall
specify the specific reasons for the denial and the changes to the Bridge
Schematic Drawings that would render them acceptable, at which time Lessor and
Lessee shall promptly meet and confer in good faith to resolve such issues. If
Lessor fails to respond to the above request for approval within thirty (30)
days of receipt of the Bridge Schematic Drawings, then Lessee may send Lessor a
second notice requesting Lessor’s approval of the Bridge Schematic Drawings,
which notice shall be in accordance with the Deemed Approval Process set forth
in Section 34 hereof. If Lessor fails to respond to such second notice within
fifteen (15) days, Lessor shall be deemed to have approved such Bridge Schematic
Drawings. Notwithstanding the foregoing, if Lessor, in connection with its
review of the Bridge Schematic Drawings, desires to make any changes from what
was previously approved by Lessor in the Concept Drawings that were approved as
part of the Agreement to Lease, then any direct incremental cost increases
(including the costs of revising the Bridge Schematic Drawings) associated with
such relocation shall be borne by Lessor.

5.7.3.
Subsequent to the approval of the Bridge Schematic Drawings in accordance with
Section 5.7.2 above, Lessee shall prepare and submit to Lessor, at Lessee’s
expense, design



A-3

--------------------------------------------------------------------------------




development drawings consistent with the Bridge Schematic Drawings (the “Bridge
DD Documents”). Within thirty (30) days of receiving the Bridge DD Documents,
Lessor shall determine whether to approve (a) the Interconnection Point and (b)
any Other Physical Connection Points, in each case only to the extent that the
Bridge DD Documents disclose new information not previously shown on the Bridge
Schematic Drawings, such approval not to be unreasonably withheld, conditioned,
or delayed. Any disapproval shall be in writing and shall specify the specific
reasons for the denial and the changes to the Bridge DD Documents that would
render them acceptable, at which time Lessor and Lessee shall promptly meet and
confer in good faith to resolve such issues. If Lessor fails to respond to the
above request for approval within thirty (30) days of receipt of the Bridge DD
Documents, then Lessee may send Lessor a second notice requesting Lessor’s
approval of the Bridge DD Documents, which notice shall be in accordance with
the Deemed Approval Process set forth in Section 34 hereof. If Lessor fails to
respond to such second notice within fifteen (15) days, Lessor shall be deemed
to have approved such Bridge DD Documents. Notwithstanding the foregoing, if
Lessor, in connection with its review of the Bridge DD Documents, desires to
make any changes from what was previously approved by Lessor in the approved
Bridge Schematic Drawings, then any direct incremental cost increases (including
the costs of revising the Bridge DD Documents) associated with such relocation
shall be borne by Lessor.
5.7.4.
Subsequent to the approval of the Bridge DD Documents in accordance with Section
5.7.3 above, Lessee shall prepare and submit to Lessor, at Lessee’s expense,
construction drawings with respect to the Bridge, including the Interconnection
Point (the “Bridge Construction Drawings”). Within thirty (30) days of receiving
the Bridge Construction Drawings, Lessor shall determine whether to approve (a)
the Interconnection Point and (b) any Other Physical Connection Points, in each
case only to the extent that the Bridge Construction Drawings disclose new
information not previously shown on the Bridge DD Documents, such approval not
to be unreasonably withheld, conditioned, or delayed. Any disapproval shall be
in writing and shall specify the specific reasons for the denial and the changes
to the Bridge Construction Drawings that would render them acceptable, at which
time Lessor and Lessee shall promptly meet and confer in good faith to resolve
such issues. If Lessor fails to respond to the above request for approval within
thirty (30) days of receipt of the Bridge Construction Drawings, then Lessee may
send Lessor a second notice requesting Lessor’s approval of the Bridge
Construction Drawings, which notice shall be in accordance with the Deemed
Approval Process set forth in Section 34 hereof. If Lessor fails to respond to
such second notice within fifteen (15) days, Lessor shall be deemed to have
approved such Bridge Construction Drawings. Notwithstanding the foregoing, if
Lessor, in connection with its review of the Bridge Construction Drawings,
desires to make any changes from what was previously approved by Lessor in the
approved Bridge DD Documents, then any direct incremental cost increases
(including the costs of revising the Bridge Construction Drawings) associated
with such relocation shall be borne by Lessor.

5.7.5.
Throughout the Bridge construction process, Lessee will consult and coordinate
with Lessor (with update meetings to occur no less frequently than quarterly).
Without limiting the generality of the foregoing, in the course of construction
of the Project in accordance with the terms and conditions of this Lease, Lessor
and Lessee shall cooperate in good faith on issues related to construction
staging, crane overhang, and construction parking.

5.7.6.
Lessee shall use commercially reasonable efforts to cause Lessor to be named as
a third-party beneficiary of any contractor or manufacturer warranties in favor
of Lessee in respect of the construction of the Interconnection Point and any
other portion of the Bridge located on the Sands Expo Center property.





A-4

--------------------------------------------------------------------------------




5.7.7.
In the course of construction of the Bridge, Lessee shall comply with the terms
and conditions of all agreements with Wynn Sunrise LLC, a Nevada limited
liability company (“Wynn”), pertaining to the Bridge and recorded against title
to the Premises (collectively, and as may be amended from time to time by Wynn
and Lessee, the “Wynn Bridge Agreements”). Lessor shall reasonably cooperate
with Lessee, at no out of pocket cost or expense to Lessor, in connection with
any amendments or assignments of or supplements to the Wynn Bridge Agreements
necessary for the construction and operation of the Project, provided that any
such amendments do not result in a material adverse impact on the
Venetian/Palazzo Resort or the Sands Expo Center.

                                                        
5.8.
Cooperation. Lessor, as the fee owner of the Premises, shall provide the
appropriate authorizations and signatures on applications and other documents so
as to permit Lessee to develop, construct, install, maintain, operate, or repair
the Project, at no out-of-pocket expense to Lessor. Lessor shall not (i) take
and/or express positions adverse to and/or otherwise interfere with the
development, construction, installation, maintenance, operation, and/or repair
of the Improvements during the Lease Term except as expressly permitted under
this Lease, or (ii) without the prior approval of Lessee, not to be unreasonably
withheld, conditioned, or delayed, initiate contact or participate in any
meetings with any governmental authority having jurisdiction over the Premises
or any portion thereof to discuss matters relating to the development of the
Premises or the Project; provided, however, that the restriction in this clause
(ii) shall not apply during the last year of the Term of the Lease to the extent
that Lessor intends to process any redevelopment approvals for the Premises
related to the period from and after the expiration of the Lease. The Parties
shall reasonably cooperate and coordinate with one another regarding
construction activities taking place at the Premises and related to construction
efforts with respect to the Bridge (including the Interconnection Point),
including without limitation the granting of any temporary construction licenses
that may be reasonably required in order for Lessee to access Lessor’s property
for such purposes, and Lessor shall, at no out of pocket cost or expense to
Lessor, reasonably cooperate with Lessee’s efforts to interconnect all utilities
to the Premises (including the Interconnection Point and Bridge) and reasonably
consent to any such interconnections, as required.

                                                        
6.
Environmental Matters; Premises Use.

6.1.
Indemnity for Hazardous Materials. Lessor hereby agrees to defend, protect, and
indemnify the Lessee Parties, and to hold the Lessee Parties harmless from and
against, any and all claims, demands, causes of action, judgments, losses,
liabilities, costs or expenses (including, without limitation, reasonable
attorneys’ fees and expenses) arising from the presence of any Hazardous
Material located in, at, on or under the Premises if and to the extent the
presence of such Hazardous Material is in violation of any Environmental Law (a)
prior to the Lease Commencement Date or (b) as a result of the actions of Lessor
or Lessor’s employees or agents, provided, however, that Lessor’s
indemnification obligations hereunder shall not apply to the extent the presence
or exacerbation of such Hazardous Materials is as a result of the actions of
Lessee or Lessee’s employees, agents or invitees (it being understood that mere
discovery of Hazardous Materials by Lessee shall not be considered
exacerbation). Lessee hereby agrees to defend, protect, and indemnify the Lessor
Parties, and to hold the Lessor Parties harmless from and against, any and all
claims, demands, causes of action, judgments, losses, liabilities, costs or
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) arising from the presence of any Hazardous Material located in, at, on
or under the Premises (a) as a result of the actions of Lessee or Lessee’s
employees, agents, contractors, invitees, tenants or subtenants in violation of
any Environmental Law or (b) as prohibited by Section 4.2, provided, however,
that Lessee’s indemnification obligations hereunder shall not



A-5

--------------------------------------------------------------------------------




apply to the extent the presence of such Hazardous Materials is as a result of
the actions of Lessor or Lessor’s employees or agents. For purposes of this
Section 6.1, the indemnifying party shall be referred to as the “Indemnitor” and
the indemnified parties shall be referred to collectively as the “Indemnitee.”
                                                        
6.2.
Notwithstanding any provision of this Lease to the contrary, Lessee shall have
no obligation to indemnify Lessor or the Lessor Parties in respect of any
contamination of ground water if such contamination was the result of the
migration of Hazardous Materials to the Premises from real property other than
the Premises, and was not caused by Lessee or Lessee’s employees, agents,
contractors, invitees, tenants or subtenants. Lessee shall provide Lessor with
prompt written notice of any contamination issue described in the previous
sentence upon Lessee obtaining actual knowledge of same.

                                                        
6.3.
Scope of Indemnification. In connection with any claim for indemnification under
Section 6.1 above, Indemnitor shall indemnify and defend Indemnitee with counsel
reasonably satisfactory to Indemnitee, to the extent provided in Section 6.1.
This indemnification shall include without limitation (i) personal injury
claims, (ii) the payment of liens, fines or penalties, (iii) damages for the
loss of or restriction on the use of the Premises, whether temporary or
permanent, (iv) sums reasonably paid in settlement of claims, (v) reasonable
attorneys’ fees and experts’ fees, (vi) the reasonable cost of investigation of
site environmental conditions required by law, (vii) the reasonable cost of
remediation to achieve non-residential environmental cleanup standards required
by any governmental authority pursuant to an Environmental Law and related
repair and restoration. Subject to Section 6.4, any costs or expenses incurred
by Indemnitee for which Indemnitor is responsible under this Section 6.3 or for
which Indemnitor has indemnified Indemnitee shall be paid to Indemnitee in
accordance with Section 6.5, or otherwise on demand.

                                                        
6.4.
Claims for Indemnification. If an Indemnitee believes that it is entitled to
indemnification pursuant to this Section 6, such Indemnitee shall give prompt
written notice thereof to Indemnitor. Any such notice shall set forth in
reasonable detail and to the extent then known the basis for such claim for
indemnification. Each such claim for indemnification shall expressly state that
Indemnitor shall have only the ninety (90) day period referred to in the next
sentence to dispute or deny such claim. Indemnitor shall have ninety (90) days
following its receipt of such notice either (a) to acquiesce in such claim and
Indemnitor’s responsibility to indemnify Indemnitee in respect thereof in
accordance with the terms of this Section 6 by giving Indemnitee written notice
of such acquiescence, or (b) to object to the claim by giving Indemnitee written
notice of the objection. If Indemnitor does not acquiesce in such claim for
indemnification within such ninety (90) day period, such claim shall be deemed
to have been objected to by Indemnitor. If Indemnitor objects, or is deemed to
have objected, to such claim for indemnification within such ninety (90) day
period but it is subsequently determined by a court of competent jurisdiction
that Indemnitee is entitled to indemnification from Indemnitor, interest shall
be deemed to have accrued on the unpaid amount of such indemnification from the
date on which Indemnitee tendered payment in satisfaction of the liability or
liabilities giving rise to such claim for indemnification until full payment of
the amount of such indemnification at a rate equal to the lesser of (i) ten
percent (10%) per annum and (ii) the maximum amount permitted by law, and
Indemnitee shall be entitled to payment of such interest from Indemnitor.

                                                        




A-6

--------------------------------------------------------------------------------




6.5.
Defense of Claims.

6.5.1. In connection with any claim which may give rise to indemnity under this
Section 6 resulting from or arising out of any claim or proceeding against an
Indemnitee by a Person that is not a party to this Lease, Indemnitor may (unless
such Indemnitee elects not to seek indemnity hereunder for such claim), upon
written notice sent at any time to the relevant Indemnitee, assume the defense
of any such claim or proceeding if Indemnitor acknowledges to Indemnitee
Indemnitee’s right to indemnity pursuant hereto in respect of the entirety of
such claim (as such claim may have been modified through written agreement of
the parties) and provides assurances, reasonably satisfactory to Indemnitee,
that Indemnitor will be financially able to satisfy the amount of such claim in
full if such claim or proceeding is decided adversely.
6.5.2. If Indemnitor assumes the defense of any such claim or proceeding,
Indemnitor shall select counsel reasonably acceptable to Indemnitee to conduct
the defense of such claim or proceeding, shall take all steps reasonably
necessary in the defense or settlement thereof, shall at all times diligently
and promptly pursue the resolution thereof, and shall bear all costs and
expenses in connection with defending against such claim or proceeding. If
Indemnitor shall have assumed the defense of any claim or proceeding in
accordance with this Section 6.5, Indemnitor may consent to a settlement of, or
the entry of any judgment arising from, any such claim or proceeding only with
the prior written consent of Indemnitee, not to be unreasonably withheld,
conditioned or delayed; provided, that Indemnitor shall pay or cause to be paid
all amounts arising out of such settlement or judgment either concurrently with
the effectiveness thereof or shall obtain and deliver to Indemnitee prior to the
execution of such settlement a general release executed by the Person not a
party hereto, which general release shall release Indemnitee from any liability
in such matter; provided, further, that Indemnitor shall not be authorized to
encumber any of the assets of Indemnitee or to agree to any restriction that
would apply to Indemnitee or to its conduct of business; provided, further, that
a condition to any such settlement shall be a complete release of Indemnitee and
its Affiliates, trustees, officers, employees, consultants and agents with
respect to such claim. Indemnitee shall be entitled to participate in (but not
control) the defense of any such action, with its own counsel and at its own
expense. Each Indemnitee shall, and shall cause each of their Affiliates,
officers, employees, consultants and agents to, cooperate fully with Indemnitor
in the defense of any claim or proceeding being defended by Indemnitor pursuant
to this Section 6.5.
6.5.3. If Indemnitor does not assume the defense of any claim or proceeding
resulting therefrom in accordance with the terms of this Section 6.5, Indemnitee
may defend against such claim or proceeding in such manner as it may deem
appropriate, including settling such claim or proceeding after giving notice of
the same to Indemnitor, on such terms as Indemnitee may deem appropriate. If
Indemnitor seeks to question the manner in which Indemnitee defended such claim
or proceeding or the amount of or nature of any such settlement, Indemnitor
shall have the burden to prove by a preponderance of the evidence that
Indemnitee did not defend such claim or proceeding in a reasonably prudent
manner.
6.6.
Definition of “Lessor Parties” and “Lessee Parties”. The term “Lessor Parties”
shall mean and include each and all of Lessor and Lessor’s trustees, members,
managers, shareholders, directors, officers, employees, agents, contractors,
assigns and any successors to Lessor’s interest in the Premises, and (b) “Lessee
Parties” shall mean and include each and all of Lessee and Lessee’s trustees,
members, managers, shareholders, directors, officers, employees, agents,
contractors, assigns and any successors to Lessee’s interest in the Property.



A-7

--------------------------------------------------------------------------------




6.7.
Notice of Violations/Releases. Each party hereto shall immediately advise the
other party in writing of, and if applicable provide the other party with a copy
of: (a) any notices of violation or potential or alleged violation of any
Environmental Laws that are received by such party with respect to the Property
from any governmental authorities; (b) any and all inquiries, investigations,
enforcement, cleanup, removal, or other governmental or regulatory actions
instituted or threatened relating to Hazardous Materials on the Property; (c)
all claims made or threatened by any third party against such party or the
Property relating to any Hazardous Materials at or emanating from the Property;
and (d) any release of Hazardous Materials on or about the Property that such
party knows of or reasonably believes may have occurred.

                                                        
8.
Alterations and Additions. Subject to the terms, provisions, covenants and
conditions of this Lease, Lessee at its sole cost and expense may make
Improvements on the Premises. In connection therewith, Lessee shall comply with
the provisions set forth in Schedule E attached hereto and incorporated herein
by reference. Subject to the terms of Section 21 hereof, Lessee may obtain
financing for such Improvements, and any such financing may be secured by
Lessee’s interest in the Property. During the Lease Term, all such Improvements
shall be and remain the property of Lessee in accordance with Section 5.4.
Lessor shall not have any design approval rights over Improvements except to the
extent they relate to (a) the location and design of the Bridge, (b) the
location and design of the Interconnection Point and any Other Physical
Connection Points, or (c) a Material Modification, in each case with such
approval not to be unreasonably withheld, conditioned, or delayed.

                                                        
9.
Compliance with Applicable Laws.

10.1 Lessee Compliance. Subject to events of Force Majeure, events of Lessor
Delay, and Section 12 relating to permitted contests and cure rights, Lessee at
its sole cost and expense will promptly and diligently comply with all
Applicable Laws.
                                                        
11.
Liens.

11.1 Generally. Lessee will not directly or indirectly create, or permit the
creation of, any mortgage, lien, security interest, encumbrance or charge on,
pledge of or conditional sale or other title retention agreement with respect to
the Premises or any part thereof, other than (a) this Lease and ancillary rights
in favor of third parties as permitted herein; (b) a Leasehold Mortgage which is
permitted under the terms of Section 21; (c) liens for Impositions not yet
payable, or payable without the addition of any fine, penalty, interest or cost
for nonpayment, or being contested as permitted by Section 12; (d) Permitted
Exceptions; and (e) Unpermitted Liens, incurred in the ordinary course of
business for sums which under the terms of the related contracts are not at the
time due if adequate provision for the payment thereof shall have been made by
Lessee. Lessee will provide Lessor with prompt written notice of any lien or
notice of lien placed against the Premises, and Lessee will promptly thereafter
remove and discharge any mortgage, lien, security interest, encumbrance or
charge created by Lessee (or by any third party as a result of Lessee’s conduct)
in violation of the preceding sentence. In the event that Lessee’s leasehold
interest under the Lease is encumbered by a Leasehold Mortgage pursuant to the
provisions of Section 21, Lessee shall (i) use commercially reasonable efforts
to cause any Leasehold Mortgagee to provide to Lessor copies of any notices from
such Leasehold Mortgagee alleging any non-compliance, breach or default by
Lessee in respect of such Leasehold Mortgage (provided that Lessee shall be
deemed to satisfy the


A-8

--------------------------------------------------------------------------------




requirements of this clause (i) if Lessee delivers to such Leasehold Mortgagee a
written request to provide such notices to Lessor; and (ii) within ten (10) days
after receipt of any such notice from Leasehold Mortgagee, provide to Lessor a
copy of any such notice from such Leasehold Mortgagee alleging any
non-compliance, breach or default under any of the loan documents regarding such
Leasehold Mortgage (provided that so long as Lessor receives such notice
pursuant to either clause (i) or (ii) above, Lessee shall be deemed to satisfy
the requirements of this clause). Notwithstanding anything to the contrary
contained in this Section 11, Lessee may enter into fixture financing
arrangements for fixtures and equipment located on the Property, and Lessor
agrees that Lessor’s claims to such fixtures and equipment, if any, shall be
subordinate to any such fixture financing arrangements so long as such
arrangements do not encumber Lessor’s interest in the Premises. If Lessee fails
to remove, discharge or bond over any lien not otherwise described in (a)
through (e) above including without limitation any Unpermitted Lien within
thirty (30) days of its being placed against the Property, Lessor may do so, and
Lessee shall reimburse Lessor for all costs incurred by Lessor in connection
with removing such lien.
                                                        
13.
Lessor’s Access Rights. Lessor and its agents, employees and representatives
shall have the right to enter the Property at all reasonable times (except while
an event is being held at the Premises) upon reasonable prior written notice for
the purposes of (1) inspecting the Property for the purposes of determining
Lessee’s compliance with the terms hereof, and (2) during the last twenty four
(24) months of the Lease Term, Scheduleing the Property to other Persons,
provided, however, that any such entry under clause (1) or (2) above shall be
conducted in such a manner as to minimize interference with the business being
conducted in and on the Property. A representative of Lessee shall have the
right to be present upon any such entry by Lessee, provided Lessee makes such
representative reasonably available for such entry.

                                                        
14.
Mutual Indemnification.

14.1.
Lessee will defend, protect, indemnify, and hold Lessor harmless from and
against all liabilities, obligations, claims, damages, penalties, causes of
action, costs, and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) imposed upon or incurred by or asserted against
Lessor, the Lessor Parties, or the Property or any portion thereof, by reason of
the occurrence or existence of any of the following: (a) any accident, injury
to, or death of persons (including workmen), or loss of or damage to property
occurring in, on, under, or about the Property during the Lease Term, except to
the extent caused by the gross negligence or willful misconduct of Lessor or
Lessor’s agents, employees, invitees, or contractors; (b) any failure on the
part of Lessee to perform or comply with any of the terms of this Lease; or (c)
any non-compliance by Lessee with Applicable Laws, whether or not Lessee’s
non-compliance with Applicable Laws would constitute an Event of Default under
Section 24 below. In case any action, suit or proceeding is brought against
Lessor by reason of any such occurrence, Lessor will notify Lessee of such
action, suit, or proceeding, and upon Lessor’s request Lessee will, at Lessee’s
sole cost and expense, resist and defend such action, suit, or proceeding.
Notwithstanding the foregoing, Lessee shall neither have any liability nor any
obligation to indemnify Lessor solely for the discovery of Hazardous Material on
the Premises unless and to the extent provided under the terms of Section 6
hereof.

14.2.
Lessor will defend, protect, indemnify, and hold Lessee harmless from and
against all liabilities, obligations, claims, damages, penalties, causes of
action, costs, and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) imposed upon or incurred by or asserted against
Lessee, the Lessee Parties, or the Property or any portion thereof, by reason of
the occurrence or existence of any of the following: (a) any accident, injury
to, or death of persons (including workmen), or loss of or damage to property
occurring in, on, under, or about the Property prior to



A-9

--------------------------------------------------------------------------------




the Lease Term, except to the extent caused by the gross negligence or willful
misconduct of Lessee or Lessee’s agents, employees, invitees, or contractors; or
(b) any failure on the part of Lessor to perform or comply with any of the terms
of this Lease. In case any action, suit or proceeding is brought against Lessee
by reason of any such occurrence, Lessee will notify Lessor of such action,
suit, or proceeding, and upon Lessee’s request Lessor will, at Lessor’s sole
cost and expense, resist and defend such action, suit, or proceeding.
                                                        
15.
Utility Services. Lessee shall be solely responsible (at its sole cost and
expense) to procure and interconnect all utilities to the Premises (including
the Interconnection Point and Bridge). Lessor shall, at no out of pocket cost or
expense to Lessor, reasonably cooperate with Lessee’s efforts to interconnect
all utilities to the Premises (including the Interconnection Point and Bridge)
and reasonably consent to any such interconnections, as required. [*****].

                                                        
18.
Insurance.

18.1
Generally. Lessee, at its sole cost and expense, shall procure and keep in full
force until all of its obligations under this Lease have been discharged (or any
additional periods described on Schedule I), insurance as set forth on Schedule
I attached hereto. Lessor, at its sole cost and expense, shall maintain
Commercial General Liability Insurance for claims arising from its ownership of
the Premises with limits in an amount not less than [*****]. Insurance required
to be maintained by Lessor or Lessee pursuant to this Section 18.1 may be
provided under blanket policies covering other locations operated by Lessor or
Lessee or any Affiliate of Lessor or Lessee.

18.2.
Delivery of Evidence of Insurance. Upon commencement of the Lease Term, Lessee
will deliver to Lessor certificates of insurance showing the required coverage
is in force (provided that Lessee may redact portions of any umbrella policies
that are solely applicable to other projects), and thereafter Lessee shall use
commercially reasonable efforts to deliver to Lessor certificates of insurance
showing the required coverage is still in force not less than ten (10) days
prior to the expiration of any policy required pursuant to this Section 18, but
in any event, Lessee shall deliver to Lessor such certificates prior to the
expiration of any policy required pursuant to this Section 18.

18.3.
Waiver of Subrogation. Neither Lessor nor Lessee shall be liable to the other or
to any insurance company (by way of subrogation or otherwise) insuring the other
party for any loss or damage to any building, structure or other tangible
property, or any resulting loss of income and benefits (even though such loss or
damage might have been occasioned by the negligence of such party, its agents or
employees) if such loss or damage is covered by insurance benefiting the party
suffering such loss or damage or is required to be covered by insurance pursuant
to this Lease. Lessor and Lessee agree that deductibles under Lessor’s insurance
policies and other amounts that are self-insured by Lessor or Lessee shall be
deemed covered by insurance and all claims for recovery thereof are hereby
waived. Lessor and Lessee shall require their respective insurance companies to
include a standard waiver of subrogation provision in their respective policies.

18.4.
No Entry Until Insurance In Place. Lessee shall not be permitted to take
possession of any portion of the Premises until all applicable insurance
required under this Lease is in place.

                                                        




A-10

--------------------------------------------------------------------------------




19.
Damage to or Destruction of Property.

19.1.
Lessee to Give Notice. In case of any damage to or destruction of the Premises
or any Improvements, or any material part thereof, that will materially and
adversely affect the operation of the Premises (a “Casualty”), Lessee will
promptly give telephonic and written notice thereof to Lessor generally
describing the nature and extent of such Casualty. Lessor shall have no interest
in any property insurance proceeds paid to Lessee or Leasehold Mortgagee due to
a Casualty or any other damage to the Premises or any Improvements (the
“Casualty Proceeds”), except as expressly provided in this Section 19.1.
Following any Casualty, Lessee shall either (i) diligently rebuild and replace
such damaged Improvements at the Premises in accordance with the Building
Standard (provided that Lessor’s approval, not to be unreasonably withheld,
conditioned or delayed, shall be required with respect to (a) the location and
design of the Interconnection Point or any Other Physical Connection Points, (b)
the location and design of the Bridge, and (c) any Material Modification from
the Improvements in existence immediately prior to such Casualty), or (ii) elect
not to rebuild or replace such damaged Improvements, in which event Lessee shall
cause the distribution of the Casualty Proceeds in the following order and
priority, in each case, subject to Leasehold Mortgagee making such Casualty
Proceeds available therefor and any other rights of Leasehold Mortgagee: (1)
first, to Leasehold Mortgagee, in accordance with Section 21.2.10; (2) second,
to Lessee, to fund the activities described in Section 19.3; (3) third, to
Lessor, to refund an amount equal to (A) that portion of the TI Allowance
actually paid to Lessee, multiplied by (B) the Insurance to Replacement Cost
Ratio (the “TI Allowance Refund”); and (4) fourth, to Lessee, as to any balance
remaining. Lessee shall be liable to Lessor under clause (ii) above for the TI
Allowance Refund regardless of whether Leasehold Mortgagee makes such Casualty
Proceeds available therefor or any Casualty Proceeds are remaining after the
payment of the amounts in subclauses (1) and (2) above, which obligation shall
survive the termination of this Lease. Lessee shall make its election in writing
(the “Casualty Election Notice”) as to whether or not to rebuild the damaged
Improvements no later than one hundred eighty (180) days after any Casualty
event. In the event that Lessee elects not to rebuild, repair or replace the
damaged Improvements pursuant to clause (ii) above, and as a consequence of such
election not to rebuild the Project would remain completely inoperable (e.g., a
total Casualty has occurred), then Lessee’s Casualty Election Notice shall also
serve to terminate this Lease. Notwithstanding any election by Lessee not to
rebuild or replace damaged Improvements pursuant to clause (ii) above, (A) all
of Lessee’s obligations set forth in this Lease shall remain in full force and
effect, including without limitation Lessee’s obligation to maintain, repair,
operate, and manage the Property in accordance with the Building Standard
pursuant to Section 7 herein and to construct any alterations or additions to
the Improvements in accordance with Section 8 herein and (B) Lessee shall ensure
that the Improvements continue to include an approximately 350,000 square foot,
first-class, multi-function event venue with capacity of at least 16,000 seats.

19.2.
No Effect on Lease. Except as specifically provided in Section 19.1, this Lease
shall not terminate or be forfeited or be affected in any manner by reason of
damage to or total, substantial or partial destruction of the Premises or the
Improvements or any part or parts thereof or by reason of the untenantability of
the same or any part thereof, for or due to any reason or cause whatsoever, and
Lessee, notwithstanding any law or statute present or future, waives any and all
rights to quit or surrender the Premises or any part thereof, Lessee
acknowledging and agreeing that the provisions of this Section 19 shall govern
the rights and remedies of the parties in the event of a Casualty. Lessee
expressly agrees that its obligations hereunder, including the payment of the
Lessor’s Participation Payment and any other sums due hereunder, shall continue
as though said Premises and/or Improvements had not been damaged or destroyed
and without abatement, suspension, diminution or reduction of any kind, but with
an appropriate reduction to be made to the Minimum Event Levels as mutually
agreed upon in good faith by Lessor and Lessee.

19.3.
If Lessee terminates this Lease pursuant to Section 19.1, then Lessor may, by
written notice delivered to Lessee, require Lessee, at Lessee’s sole expense, to
tear down and remove, prior to the termination



A-11

--------------------------------------------------------------------------------




of this Lease, all or a portion of the Improvements (at Lessor’s sole option and
direction), including the debris resulting therefrom, and to otherwise clean and
restore the area affected by such casualty to a level and clean and reasonably
safe and secure condition, which obligation shall survive the termination of
this Lease.
                                                        
25.4
Termination by Lessee for Unforeseeable Conditions. Lessee may terminate this
Lease upon reasonable prior written notice to Lessor (an “Unforeseeable
Condition Termination”) prior to the Outside Unforeseeable Condition Date if,
prior to completion of the excavation of the Premises in connection with the
Project, soil, geotechnical, environmental, or other unknown and reasonably
unforeseeable physical conditions of the Premises (“Unforeseen Conditions”) are
discovered which are reasonably expected to increase budgeted Project costs by
more than [*****] in Lessee’s good faith and reasonable estimation based on
reasonable documentary evidence provided to Lessor, unless (i) within ninety
(90) days of Lessee’s Unforeseeable Condition Termination notice Lessor gives
Lessee written notice (Lessor having no obligation to do so) of Lessor’s
election to bear the incremental costs above [*****] of such Unforeseen
Conditions, which election shall be in a form reasonably acceptable to Lessee
and (ii) such Unforeseen Conditions shall not result in a material delay in the
Development Completion Date for the Project. If Lessor elects to cure any
Unforeseen Condition, Lessor shall cure the same within such period to be
reasonably agreed upon in writing by Lessor and Lessee based on an independent
third party contractor estimate of the time for such cure, and to the extent
such cure results in an actual delay in the Development Completion Date, the
Outside Development Completion Date shall be extended by such period. “Outside
Unforeseeable Condition Date” shall mean not later than thirty (30) days
following completion of excavation and prior to pouring of the foundation of the
Project. In the event of an Unforeseeable Condition Termination, Lessee shall,
at its expense, deliver the Premises to Lessor upon such termination in a
reasonably safe and secure condition. ANY NOTICE DELIVERED PURSUANT TO THIS
SECTION 25.4 SHALL BE INVALID UNLESS THE SAME CONTAINS A LEGEND IN BOLD CAPITAL
LETTERS PROMINENTLY DISPLAYED AT THE TOP OF SUCH NOTICE THAT FAILURE TO RESPOND
TO SUCH NOTICE MIGHT RESULT IN THE TERMINATION OF THE LEASE.

25.5.
Termination by Lessor for Pre-Existing Hazardous Materials. Prior to Development
Completion, Lessor may terminate this Lease upon reasonable prior written notice
to Lessee if Pre-Existing Hazardous Materials are discovered at the Premises
that are the obligation of Lessor to pay for or mitigate and that cost in excess
of [*****] in Lessor’s good faith and reasonable estimation based on reasonable
documentary evidence provided to Lessee, unless Lessee agrees in writing (Lessee
having no obligation to do so) no later than thirty (30) days after receipt of
such notice from Lessor that Lessee will bear the incremental costs associated
with such Pre-Existing Hazardous Materials above [*****] which agreement shall
be in a form reasonably acceptable to Lessor. “Pre-Existing Hazardous Materials”
shall mean Hazardous Materials in the environment, including surface water,
groundwater and land surface and subsurface strata, in such quantities,
concentrations and locations as were present at the Premises prior to the Lease
Commencement Date, but shall not include any Hazardous Materials arising as a
result of the actions of Lessee or its agents, contractors, employees or others
acting by through or under Lessee. ANY NOTICE DELIVERED PURSUANT TO THIS SECTION
25.5 SHALL BE INVALID UNLESS THE SAME CONTAINS A LEGEND IN BOLD CAPITAL LETTERS
PROMINENTLY DISPLAYED AT THE TOP OF SUCH NOTICE THAT FAILURE TO RESPOND TO SUCH
NOTICE MIGHT RESULT IN THE TERMINATION OF THE LEASE.





A-12

--------------------------------------------------------------------------------




                                                        
SCHEDULE E
Additional Provisions Regarding Construction
In addition to the provisions set forth in the Lease regarding construction,
including alterations and additions, the following provisions shall apply in the
event Lessee undertakes any work in, on, under or about the Premises.
1.
Intentionally Deleted.

2.
Prior to Construction. At least five (5) business days prior to the commencement
of construction, Lessee shall deliver to Lessor the following:

2.1. Contact List. A list of names, and regular and 24-hour “emergency” phone
numbers for Lessee’s construction representative and general contractor.
2.2. Schedule. A schedule for construction to be performed at the Premises by or
on behalf of Lessee or its agents, employees, contractors, tenants or subtenants
including all Improvements (“Lessee’s Work”), including starting and completion
dates.
2.3.
Insurance. Certificates of insurance, to the extent required pursuant to the
Lease and Schedule I.

2.4
Permits. Photocopy of permit card(s) for Lessee’s Work as issued by governing
agencies.

3.
Construction. Lessee’s Work shall be performed in compliance with all Applicable
Laws and in accordance with the terms of the Lease. Lessor shall be allowed to
enter the Premises during construction for emergency purposes.

3.1.
General Contractor. Lessee shall use a licensed, bondable, general contractor,
experienced in commercial construction for the construction of Lessee’s Work.

3.2.
Disruptive Conduct. Lessee and Lessee’s contractor(s) shall use good faith,
commercially reasonable efforts to minimize disruption to neighboring land and
any portion of the Premises to which such construction does not relate.

3.3. Safety. All of Lessee’s Work shall be planned and conducted in an orderly
manner, with regard for the safety of the public, the workers, and the Premises.
3.5.
Utilities During Construction. Lessee shall arrange and pay for temporary
utilities and facilities, including electricity, water, sanitary facilities,
etc., as reasonably necessary for the completion of Lessee’s Work.

4.
Completion. Prior to opening any Improvements for business (either as part of
the initial construction of the Project or in connection with any future
Improvements), Lessee shall deliver to Lessor a copy of a temporary or permanent
Certificate of Occupancy for the Premises, or final inspection sign-off from the
applicable governmental agency(ies), as applicable.

                                                        




A-13

--------------------------------------------------------------------------------




SCHEDULE I
Insurance Requirements
Lessee, at its sole cost and expense, shall procure and keep in full force until
all of its obligations have been discharged, insurance against liabilities which
may arise directly or indirectly from or in connection with the Property, with
insurer(s) lawfully authorized to do business in the jurisdiction in which the
Property is located.
The insurance requirements herein are minimum requirements of this Lease and in
no way limit the indemnity covenants hereunder. Lessor in no way warrants that
the minimum limits contained herein are sufficient to protect Lessee, its
agents, representatives, employees, contractors and/or subcontractors of every
tier from liabilities that might arise directly or indirectly from or in
connection with the Property. Lessee, its contactors, and subcontractors MUST
provide Lessor with evidence satisfactory to Lessor that the insurance
requirements in this Lease have been met prior to commencement of work or
services and/or entry onto the premises of the Property as outlined below.
Construction Insurance Requirements
Prior to commencement of construction of the Project or any other work by Lessee
permitted under this Lease, including without limitation, any Improvements,
Lessee shall procure or cause to be procured, and after such dates, shall carry
or caused to be carried, until final completion of such work at least the
following:
Builder’s Risk Insurance (standard “All Risk” or equivalent coverage) including
without limitation, coverage against perils of fire (with extended coverage)
lightning, windstorm, hail, vehicle impact, explosion, smoke, theft, vandalism,
malicious mischief, water damage other than caused by flood, flood, explosion or
rupture of pressure vessels, mechanical or electrical breakdown, collapse,
scaffolding and temporary structures, testing and startup, temporary buildings
and debris removal including demolition occasioned by enforcement of any
applicable legal requirements, in an amount not less than one hundred percent
replacement cost for all materials and equipment incorporated into the buildings
and structures forming part of the Property, and all materials and equipment on
or about the job site intended for incorporation into the Property, protecting
Lessee, the Lessor, the general contractor, any Fee Mortgagee, and any Leasehold
Mortgagee, as their interests may appear; to include rental payment coverage
from the date of projected completion and extending the full period of
construction or reconstruction or repair following the casualty and an
endorsement for an “extended period of indemnity” for an additional twelve (12)
months.
The Builder’s Risk Insurance shall also include a Permission to Complete and
Occupy endorsement as well as coverage for materials stored off-site and
in-transit and Business Interruption/Extra Expense coverage. The policy shall be
issued in the names of Lessee, Lessor, any Fee Mortgagee, and any Leasehold
Mortgagee, as their interests may appear. Any proceeds received because of a
loss covered by such insurance shall be used and applied in the manner required
by Section 19.
Commercial General Liability insurance against claims for bodily injury and
property damage including but not limited to death, independent contractors,
blanket contractual liability, personal and advertising injury, broad form
property damage, products/products-completed operations, and explosion, collapse
and underground property damage (“XCU”) occurring upon, in or about the Project
or other Improvements, and on, in, or about the adjoining sidewalks and
passageways (including bodily injury including death, personal injury, and
property damage resulting directly or indirectly from any change, alteration,
improvement or repair thereof), or arising out of or in connection with the
construction of the Project or other Improvements, with limits of liability in
an amount not less than [*****] each occurrence and [*****] in the aggregate.
Commercial General Liability Insurance may be arranged under a single policy for
the full limits required or by a combination of underlying policies with the
balance provided by an Excess or Umbrella Liability policy. Coverage shall be at
least as broad as the primary Commercial General Liability Policy to the extent
reasonably commercially available to Lessee in the marketplace.


A-14

--------------------------------------------------------------------------------




Commercial Auto Liability insurance covering any automobile (Symbol 1) used in
connection with work being performed on or about or for the Property with limits
of liability in an amount not less than [*****] per occurrence. Coverage should
include Motor Carrier Act endorsement - hazardous materials clean up (MCS-90),
if applicable. Commercial Auto Liability Insurance may be arranged under a
single policy for the full limits required or by a combination of underlying
policies with the balance provided by an Excess or Umbrella Liability policy
Workers’ Compensation insurance in accordance with the Nevada statute with
waivers of subrogation in favor of Lessor and all its Affiliates. Lessee shall
cause all contractors and subcontractors of every tier to maintain Workers’
Compensation insurance in accordance with the Nevada statute with waivers of
subrogation in favor of Lessor and all its Affiliates.
Employers’ Liability insurance with limits in an amount not less than:
Each Accident
[*****]

Disease - Each Employee
[*****]

Disease - Policy Limit
[*****]

Pollution Legal Liability insurance providing coverage for claims for bodily
injury, property damage, clean-up costs, and related legal defense expense for
pollution conditions that result from, or are disrupted by or on behalf of,
Lessee or by the services rendered by a contractor or subcontractor of every
tier, whether arising on-site or off-site. Coverage will include extensions for
transportation and disposal, and full asbestos, lead, and underground and above
ground storage tanks (as applicable), will include full severability of
interests, and will not be restricted by any time element limitations. Coverage
will apply to pollution conditions on, at, under, or migrating from the Property
with limits in an amount not less than [*****] each loss and in the aggregate
and shall provide coverage for punitive damages, fines, or penalties where
allowable by law.
Contractor’s Protective Professional Indemnity Insurance Policy (CPPI) providing
coverage for actual or alleged breach of duty, neglect, acts, errors, or
omissions committed by a property developer, its design consultants, and
contractors in the development of the property
If Lessee decides to arrange the Property to be insured under an Owner
Controlled Insurance Program (“OCIP”) or Contractor Controlled Insurance Program
(“CCIP”) during the construction phase. Lessor and all its Affiliates shall be
endorsed as an additional insured on the “OCIP” / “CCIP” including a waiver of
subrogation in favor of Lessor and all its Affiliates.
Contractors and Subcontractors of All Tiers. Lessee shall require all
contractors and subcontractors of all tiers to carry liability insurance that
complies with the requirements of the foregoing sections, with limits complying
with a schedule of such limits to be submitted by Lessee and approved by Lessor.
Contractors and subcontractors of all tiers shall also (a) supply certificates
of insurance (i) to the fullest extent permitted by law, naming Lessor and its
Affiliates as additional insureds with respect to liability arising out of the
operations of the contractor or subcontractor, including liability to their
employees, representatives, heirs, and beneficiaries; (ii) providing that their
insurance is primary and the insurance of Lessor and each additional insured is
secondary and non-contributory to any other that may be in place; and (iii)
waiving any right of subrogation against Lessor and each additional insured; or
(b) supply copies of the provisions in or endorsements to their insurance
policies that confirm such terms. Lessee shall obtain from the contractors and
subcontractors of all tiers the certificates of insurance and/or policy
provisions required by this subparagraph. Lessee shall cause the general
contractor to be responsible for identifying and remedying any deficiencies in
the certificates of insurance or policy provisions. Lessee shall make such
certificates of insurance and/or policy provisions available to Lessor upon
Lessor’s reasonable request.
Operational Insurance Requirements
Property Insurance covering Lessee’s Improvements and other Improvements located
on the Land, and on the FF&E and other property installed or used in, on or
about the Property at least equal to the full replacement cost


A-15

--------------------------------------------------------------------------------




thereof, without deduction for depreciation, against all risk of direct physical
loss or damage as may from time to time be included within the definition of an
“All Risk Insurance Policy” and, provided such is available from time to time on
commercially reasonable terms, extended to include coverage against earthquake,
earth movement, flood (including back-up of sewers and drains), terrorism (which
may be provided by a stand-alone program otherwise meeting the requirements
hereof), sprinkler leakage, breakdown of boilers, machinery and electrical
equipment, and such other risks (to the extend obtainable on commercially
reasonable terms) as the Lessor may reasonably designate. The All Risk Insurance
Policy shall contain a waiver of subrogation for the benefit of Lessor and all
of its Affiliates.
Increase Costs: The Property Insurance policy also shall cover increase cost of
construction, demolition and debris removal coverage, arising out of the
enforcement of building laws and ordinance governing repair and reconstruction
and shall include an agreed amount provision or not contain a coinsurance
clause. The replacement cost of the Property and such other improvements as are
located on the Land, and of the FF&E and other property installed or used in, on
or about the Property shall be determined at least once every forty-eight (48)
months by Lessee.
Loss of Rent/Business Income: The insurance shall also include, at Lessee’s sole
cost and expense, a rent endorsement protecting the Lessor, for all Loss Rent
for the full period of reconstruction or repair following the casualty and an
endorsement for an “extended period of indemnity” for an additional eighteen
(18) months.
Stored FF&E: Lessee shall also keep in effect, at its sole cost and expense,
insurance on the FF&E and other property intended for installation or use in,
on, or about the Property, while in temporary storage away from the Property,
against all risk of loss or damage as would typically be included within an “All
Risk Policy” as then available, in an amount not less than the full replacement
cost thereof.
Liability Insurance: Lessee shall maintain, for the mutual benefit of the Lessee
and Lessor, and shall add Lessor and all of its Affiliates as an additional
insured, Commercial General Liability insurance against claims for bodily injury
and property damage including but not limited to personal & advertising injury,
death, premises, independent contractors, blanket contractual liability, broad
form property damage, products-completed operations, occurring upon, in or about
the Property, and on, in or about the adjoining sidewalks and passageways
(including but not limited to personal injury, death, and property damage
resulting directly or indirectly from any change, alteration, improvement or
repair thereof), or arising out of or in connection with the ownership
management, maintenance or operations of the Property with limits in an amount
not less than [*****] per occurrence and in the aggregate. If Lessee’s liability
policy does not contain the standard separation of insureds provision or a
substantially similar clause, the policy shall be endorsed to provide
cross-liability coverage.
Tenant’s liability insurance policies must provide the following coverages with
minimum limits as indicated (in each case to the extent such coverage is
applicable to the Property):
i.
Liquor Liability insurance covering claims arising from providing, serving, or
sale of alcoholic beverages with limits in an amount not less than [*****] per
occurrence and in the aggregate.

ii.
Liability policy should not exclude coverage for organized racing, speed, or
stunting activities.

iii.
Modification of Products Completed Operations Hazards Definition to include
bodily injury and/or property damage arising out of your products manufactured,
sold, or distributed.

iv.
Liability policy should not exclude coverage for Pyrotechnics.

v.
Liability policy should not exclude coverage for the actions of live or exotic
animals.

vi.
Liability policy should include Participants Legal Liability Endorsement to the
extent reasonably commercially available to Lessee in the market place.

vii.
Liability policy should include Incidental Medical Errors & Omissions
Endorsement.

Commercial General Liability Insurance may be arranged under a single policy for
the full limits required or by a combination of underlying policies with the
balance provided by an Excess or Umbrella Liability policy. Coverage


A-16

--------------------------------------------------------------------------------




shall be at least as broad as primary Commercial General Liability Policy, to
the extent reasonably commercially available to Lessee in the market place.
Errors & Omissions Insurance (including Privacy Liability Coverage, Network
Security Coverage, Media and Content Coverage and Software Copyright Coverage),
in an amount not less than [*****] each claim and in the aggregate providing
coverage for damages and claims expense arising from any acts, error, or
omission of the Insured, and the Insured’s employees and independent
contractors, related to all products and services of the Insured including but
not limited to, as applicable, the design, operation, and hosting of a website
(including e-commerce) or content posted on the Internet and including coverage
for Network Security / Data Privacy claims including notification and forensics
expenses. Coverage shall also include:
i.
If subject to an Insured versus Insured exclusion, such exclusion must expressly
carve out claims by an additional insured.

ii.
Coverage for Intellectual Property Infringement including, but not limited to,
claims arising out of the actual or ALLEGED infringement of copyright,
trademark, trade name, trade dress, service mark, service name, or software
code.

iii.
Coverage for liability arising from the failure to protect or the loss or
disclosure of private / confidential information no matter how the loss occurs.

iv.
Coverage for failure to prevent denial of service, unauthorized access to,
unauthorized use of, tampering with or the introduction of malicious or damaging
code into firmware, data, software, systems or networks.

v.
Includes Personal Injury coverage for injury other than bodily injury including
defamation, libel, slander, invasion of or violation of rights to privacy,
infliction of emotional distress, outrage, or other tort related to
disparagement or harm of the reputation of any person or organization and other
Personal Injury coverage for injury other than bodily injury.

vi.
Such insurance shall have a retroactive coverage date no later than the
Effective Date of this Lease. Coverage must be kept in force for at least two
(2) years after termination of this Lease or an extended reporting period option
of at least two (2) years must be purchased.

Aviation Liability Insurance, if applicable, with limits in an amount not less
than [*****] per occurrence to include war risk and personal injury liability.
Comprehensive blanket crime Insurance, in an amount not less than [*****] which
shall include coverage for lease, contract, temporary or seasonal employees and
employees of the Property.
Employment Practices Liability (EPL) Insurance, in an amount not less than
[*****] which shall include coverage for sexual harassment, discrimination,
wrongful termination, breach of employment contract, negligent evaluation,
failure to employ or promote, wrongful discipline, deprivation of career
opportunity, wrongful infliction of emotional distress, and mismanagement of
employee benefit plan(s) and includes coverage for third party claims by
non-employees.
Commercial Automobile Liability insurance covering all owned, hired, and
non-owned vehicles in an amount not less than [*****] each accident, including
all statutory coverage for all states of operation. Commercial Auto Liability
Insurance may be arranged under a single policy for the full limits required or
by a combination of underlying policies with the balance provided by an Excess
or Umbrella Liability policy
Workers’ Compensation insurance in accordance with Nevada statute with waivers
of subrogation in favor of Lessor and all its Affiliates. Lessee shall cause all
vendors, contractors and subcontractors to maintain Workers’ Compensation
insurance in accordance with Nevada statute with waivers of subrogation in favor
of Lessor and all its Affiliates.


A-17

--------------------------------------------------------------------------------




Employers’ Liability insurance with limits in an amount not less than:
Each Accident
[*****]
Disease - Each Employee
[*****]
Disease - Policy Limit
[*****]

If Lessee is using its employees as armed or unarmed security for the Property
then Liability insurance shall be obtained to provide coverage for assault and
battery, false arrest, libel and/or slander, discrimination, wrongful eviction,
and any other related events that would be typically insured by a prudent person
and contain no exclusion for use of force. In the event a third party is used
for security at the Property then either MSG’s or such third party’s liability
coverage shall cover the same risks and have a limit of not less than [*****]
per occurrence and in the aggregate and name Lessor and all of its Affiliates as
additional insureds in the General Liability policy.
The following coverage shall only apply to the extent applicable to the
operations on the Property: If Lessee operates, with its employees, a valet
service or parking garage then its General Liability shall include garage
keepers’ liability and insurance for self-park garages covering all damage to
vehicles under the control of Lessee or its Affiliates. In the event a third
party is used to operate the valet or the parking garage, then such third
party’s liability coverage shall cover the same risks and have a limit of not
less than [*****] per occurrence and in aggregate and name the Lessor and all of
its Affiliates as additional insureds in the General Liability policy.
Premise and Operation insurance covering those exposures to loss that fall
outside the defined “products-completed operations hazard,” including liability
for injury or damage arising outside of the Property or outside of Lessee’s
business operations while such operations are in progress.
The above required minimum policies shall include the following:
1.
Lessor, all its Affiliates, and its respective directors, officers, employees,
and agents is an additional insured except for Workers’ Compensation/Employer’s
Liability/Crime/EPL policies and shall be covered to the full limits of
liability purchased by Lessee, even if those limits are in excess of those
required by this Lease.

2.
Lessee’s insurance policies shall be primary and non-contributory with respect
to any other insurance available to or maintained by Lessor.

3.
Each policy will contain “Separation of Insureds” or “Severability of Interest”
clause indicating this insurance applies as if each named insured were the only
named insured, and separately to each insured against whom claim is made or suit
is brought.

4. Waiver of subrogation in favor of Lessor, and all its Affiliates, and its
respective agents, officers, directors, and employees for recovery of damages.
Other Requirements
From time to time, Lessor may request other insurance in such amount as Lessee
and Lessor in their reasonable judgment deem advisable for protection against
claims, liabilities and losses arising out of or connected with the operations
of the Property provided such increases in limits or coverages shall not occur
more than once every five years unless required by Lessor’s lender or if a new
risk arises that is not currently anticipated by the existing insurance
coverage.
Insurance Carriers, Policies: All insurance provided for in this Lease shall be
effected under valid and enforceable policies, issued by insurers of recognized
responsibility and having an A.M. Best Rating of “A-, VIII” or better.
Notwithstanding the foregoing, the use of captive insurance companies is
permitted in order to obtain commercially reasonable terrorism insurance
coverage in satisfaction of the Lessee’s insurance obligations.


A-18

--------------------------------------------------------------------------------




If Lessee fails to purchase and maintain, or to require to be purchased and
maintained, any insurance required by this Lease, Lessor may, but shall not be
obligated to, upon five (5) days’ written notice to Lessee, purchase such
insurance on behalf of Lessee and shall be reimbursed by Lessee upon demand for
all amounts paid by Lessor in connection therewith, or may deduct such amounts
from sums due to Lessee.
If Lessee assigns or subleases all or any portion of its rights under this
Lease, any assignee or sub lessee of such rights shall be bound by the insurance
and indemnity provisions of this Lease, and Lessor shall obtain from such
assignee or sub lessee its express written agreement that it shall comply with
such provisions.
Lessee shall not violate the terms and conditions of Lessor’s insurance policies
or engage in conduct that would prejudice or diminish Lessor’s rights under its
policies or result in higher premiums.
Lessee shall require that any subcontractor, vendor, or other supplier hired to
perform work at the Property will agree to indemnify, defend and hold harmless
Lessee and Lessor from and against any and all claims, allegations, lawsuits, or
other causes of actions arising out of such subcontractor’s, vendor’s or
supplier’s work done at the Property on behalf of Lessee due to such party’s
negligent acts, errors or omissions.
For any claims made policies, such policies shall have a retroactive coverage
date no later than the Effective Date of this Lease. Coverage must be kept in
force for at least two (2) years after termination of this Lease or an extended
reporting period option of at least two (2) years must be purchased.
Verification of Coverage: Lessee shall furnish Lessor with a certificate of
insurance, executed by a duly authorized representative of each insurer, showing
compliance with the insurance requirements set forth herein; the additional
insured and waiver of subrogation endorsements shall be attached to the
certificate of insurance thereof.
Lessor shall have the right, but not the obligation, to prohibit Lessee or any
contractors/subcontractors from entering the Property until such certificates or
other evidence that insurance has been placed in complete compliance with these
requirements is received and approved by Lessor, which shall not be unreasonably
withheld.
Failure of Lessor to demand such certificates or other evidence of full
compliance with these insurance requirements or failure of Lessor to identify a
deficiency from evidence that is provided shall not be construed as a waiver of
Lessee’s and/or its contractors/subcontractors obligations to maintain such
insurance.
Insurance Separate from Indemnity: For avoidance of doubt, the insurance
obligations imposed by this Schedule are separate and distinct from any
indemnification obligations imposed by this Lease. The insurance as required in
this Lease shall in no way be interpreted as relieving Lessee and/or its
contractor/subcontractor of any indemnification obligation in this Lease.




A-19

--------------------------------------------------------------------------------





SCHEDULE E-1
CONTRACTOR’S FEE
A.     Contractor’s Fee
1.1
The Contractor shall be paid the Contractor’s Fee in accordance with the terms
of this Schedule and the Agreement.

1.2    The Contractor’s Fee shall be calculated as follows:
(a)
on the portion of the actual Cost of the Work that is less than or equal to the
Initial Incentive Benchmark and subject to Section 1.3 of this Schedule E-1,
Contractor shall be paid the amount of [*****] of the Cost of the Work as the
Contractor’s Fee;

(b)
on the portion, if any, of the actual Cost of the Work that is between the
Initial Incentive Benchmark and the Incentive Benchmark, Contractor shall be
paid the amount of [*****] of the Cost of the Work as the Contractor’s Fee, with
such Fee to only apply to the Work performed within the foregoing incremental
amounts;

(c)
on the portion, if any, of the actual Cost of the Work that is between the
Incentive Benchmark and the amount that is [*****] above the Incentive
Benchmark, Contractor shall be paid the amount of [*****] of the Cost of the
Work as the Contractor’s Fee, with such Fee to only apply to the work performed
within the foregoing incremental amounts;

(d)
on the portion, if any, of the actual Cost of the Work that is above the number
that is [*****] above the Incentive Benchmark, Contractor shall be paid the
amount of [*****] of the Cost of the Work as the Contractor’s Fee, with such Fee
to apply to only the Work performed within the foregoing incremental amounts;
provided, however, that for every [*****] above such [*****] amount, the Fee
shall reduce by [*****].

Throughout the performance of the Work, at such times as the actual Cost of the
Work causes the Contractor’s Fee to move into the next band in accordance with
the above, MSG shall have the right, but not the obligation, to notify
Contractor in writing of such fact and shall automatically apply the
Contractor’s Fee for the next band in subsequent Applications for Payment.
1.3
In addition to the Contractor’s Fee set forth in Section 1.2(a) of this Schedule
E-1, and subject to the terms of Section 1.4 of this Schedule E-1, Contractor
shall be entitled to up to an additional [*****] (i.e., a total Contractor’s Fee
of [*****]) on the Cost of the Work that is less than or equal to the Initial
Incentive Benchmark subject to Contractor meeting and showing reasonable
evidence of having met, the key performance indicators set forth in Schedule E-2
(“Key Performance Indicators”). For the avoidance of doubt, the additional
[*****] Contractor’s Fee only applies (a) if the Incentive Benchmark has been
agreed to and the Incentive Benchmark Proposal has been executed by both
Parties, and (b) to that portion of the Cost of the Work that is less than or
equal to the Initial Incentive Benchmark (that is, the maximum amount
recoverable by way of the additional fee described in this Section 1.3 is
[*****]).

1.4
With each Application for Payment submitted by Contractor pursuant to Article
13, Contractor shall submit evidence of its satisfaction of the Key Performance
Indicators in Section 1.3 of this Schedule E-1. To the extent Contractor can
demonstrate at Final Completion, to MSG’s reasonable satisfaction, that it has
satisfied the Key Performance Indicators on a monthly basis, MSG shall increase
the Contractor’s Fee in accordance with Section 1.3 above, up to a maximum of
[*****], with such additional Contractor’s Fee to be paid as part of
Contractor’s final payment. For the avoidance of doubt, achievement or
non-achievement of the KPIs



E-1-1

--------------------------------------------------------------------------------




by Contractor, or the payment or non-payment by MSG of the additional
Contractor’s Fee, pursuant to this Section 1.4 shall not relieve either Party of
their rights or remedies pursuant to, or their obligations to comply with, the
terms of this Agreement.


B.    Flat Fee Pursuant to Section 4.5.6(c) of the Agreement


The flat fee shall be [*****] of the Cost of the Work performed by Contractor
(with no increase or decrease in the Contractor’s Fee as outlined in Section 1.4
of this Schedule E-1).




E-1-2

--------------------------------------------------------------------------------




SCHEDULE E-2
KEY PERFORMANCE INDICATORS




exh1065rlb630201910ka01.jpg
[exh1065rlb630201910ka01.jpg]            exh1065hunt630201910ka01.jpg
[exh1065hunt630201910ka01.jpg]            exh1065msg630201910ka01.jpg
[exh1065msg630201910ka01.jpg]    
MSG SPHERE AT THE VENETIAN - KEY PERFORMANCE INDICATOR SCORECARD
Item
Score Owner
Category
Description
UPI / Project Measurement
Las Vegas Duration / Milestone
Q1
Q2
Q3
Q4
UPI Achieved
(Average)
Construction - Project Management
20%
 
Jan-19
Feb-19
Mar-19
Apr-19
May-19
Jun-19
Jul-19
Aug-19
Sep-19
Oct-19
Nov-19
Dec-19
 
1.01
MSG
Resource availability
Appropriate resources consistently available, effective management of the
project, senior management availability / accessibility
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
1.02
MSG
Attitude / Professionalism
Per staffing plan, proactive management, strong team ethos and positive
professional reactions to management requests. Acting in the best interests of
the Owner (to the extent the Contract allows).
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
1.03
MSG
Staffing Knowledge & Experience
Experience and capabilities of overall staff.
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
1.04
MSG
Staff Retention / Attrition
Ability to maintain Key / Senior Staff throughout the project in accordance with
the Contract / Agreement.
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
1.05
MSG
Staff Attributes
Compliance with MSG Ethics and Procurement Policy Procedures and/or the
Procurement Policy.
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
1.06
MSG
Quality of Deliverables
Provide quality, accurate and comprehensive deliverables.
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
1.07
MSG
Project Interest
Acting in the best interests of the Owner (to the extent the Contract allows) to
obtain value with all project vendors throughout the life-cycle of the project
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
Operational: Schedule, Service, Delivery20%
 
2.01
MSG
Reporting
Issue accurate and timely weekly project meeting minutes with RFI's, Submittals
and Change Order Logs
Y/N
Weekly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
2.02
MSG
Reporting
Submit Progress Report with each Application For Payment.
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
2.03
MSG
Labor Reporting
Effective management of badging / project access system, including availability
of online access, monitoring and reporting.
Y/N
Weekly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
2.04
MSG
Schedule
Issue project schedule at agreed monthly updates and project milestones quality
and accuracy. Clear demonstration of actual progress vs. baseline, project
float, recovery, etc.
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
2.05
MSG
Schedule
Issue project schedule updates with one-month (4 week) look ahead on a weekly
basis.
Y/N
Weekly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
2.06
MSG
Change Management
Proactively facilitate the change management process with vetted deliverables.
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
2.07
MSG
Change Management
Timely response and processing of change requests initiated by MSG.
Y/N
Weekly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
2.08
MSG
Service
Effective use of all emerging technologies (BIM, Project Controls, etc.) in the
performance of the Work
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
2.09
MSG
Closeout
Prompt subcontract closeout (after scope completion by subcontractor), includes
collation of all pertinent payment applications, final payment, all
certificates, change notices (accepted or rejected), warranties, claims, etc.
Y/N
180 days (from Substantial Completion)
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
Commercial: Budget Management, Trade Buy-Out Log, Cost Savings, Pay
Applications, Risk Management, Value Add20%
 
3.01
MSG
Accuracy of Forecast Advice
Monthly "Progress Reports" are presented in a professional accurate,
comprehensive and timely manor.
Y/N
Agreed Milestones
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
3.02
MSG
Accuracy of Cost Report
Issue budget updates and cost reports at agreed milestones (50% SD; 100% DD,
etc.) , including ACL (Anticipated Cost Log).
Y/N
Agreed Milestones
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
3.03
MSG
Procurement
Effective reconciliation of estimate updates against Contractor award values <
+/-10% (excluding MSG scope changes)
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
3.04
MSG
Procurement
Effective Management of Procurement Matrix/bid event schedule (and associated
updates)
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
3.05
MSG
Procurement
Compliance with MSG/RLB confirmed templates and process for procurement of
trades to the extent of the Agreement (To be provided and mutually agreed).
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
3.06
MSG
Requisition & Payment
Processing
Accurate & timely submission of payment applications with supporting documents;
payment distribution to all vendors under Contractors remit in accordance with
the Agreement
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N



E-2-1

--------------------------------------------------------------------------------




exh1065rlb630201910kpg2.jpg
[exh1065rlb630201910kpg2.jpg]            exh1065hunt630201910kpg2.jpg
[exh1065hunt630201910kpg2.jpg]            exh1065msg630201910kpg2.jpg
[exh1065msg630201910kpg2.jpg]
MSG SPHERE AT THE VENETIAN - KEY PERFORMANCE INDICATOR SCORECARD
Item
Score Owner
Category
Description
KPI / Project Measurement
Las Vegas Duration / Milestone
Q1
Q2
Q3
Q4
KPI Achieved
(Average)
Safety Management15%
 
4.01
MSG
Safety / Incident Log / Register
Issue the Safety Program and monthly enforcement
Y/N
30 days from execution of Agreement / Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
4.02
MSG
Safety / Incident Log / Register
Prompt accident reporting
Y/N
3 days from occurrence
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
4.03
MSG
Safety / Incident Log / Register
Compare lost time and recordable incident rates with national industry
standards.
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
4.04
MSG
Safety / Incident Log / Register
Proactive monitoring and maintenance of all site security provisions
Y/N
Daily
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
4.05
MSG
Safety / Incident Log / Register
Review and report of Subcontractors' safety programs for compliance with overall
Safety Program
Y/N
As required
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
QA/QC Plan / Commissioning15%
 
5.01
MSG
QA/QC Plan
Develop QA/QC Plan and monthly review of the plan and its compliance.
Y/N
30 days from execution of Agreement / Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
5.02
MSG
QA/QC Plan
Effective implementation and monitoring of the QA/QC Plan for all work performed
under the Agreement.
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
5.03
MSG
QA/QC Plan
Participate in all regular coordination and quality review meetings with MSG,
Project Manager, Architect.
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
5.04
MSG
QA/QC Plan
Contractor Completion Lists / Punch-list - continuous progress in accordance
with project specifications & agreed project milestones / schedule dates;
includes collation of all pertinent certificates, permits, local authority
sign-offs in accordance with the Contract Agreement
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
5.05
MSG
QA/QC Plan
Authority having jurisdiction (AHJ) / identified / corrected/ signed off / to
agreed quality in a timely fashion.
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
5.06
MSG
Closeout
Provision of all required as-built, O&M manuals as required by the Agreement.
Y/N
180 days (from Substantial Completion)
 
 
 
 
 
 
 
 
 
 
 
 
Y/N
Summary10%
 
6.01
MSG
Overall performance against agreed scope of services
MSG perception on the quality of service provision and overall vendor
performance
Y/N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
Y/N



1.
Construction - Project Management
20%


 
[*****]
2.
Operational
20%


 
[*****]
3.
Commercial
20%


 
[*****]
4.
Safety Management
15%


 
[*****]
5.
Quality Assurance / Commissioning
15%


 
[*****]
6.
Summary
10%


 
[*****]
 
 
 
 
 
 
TOTAL
100
%
 
[*****]
 
 
 
 
 





E-2-2

--------------------------------------------------------------------------------





SCHEDULE F
ALLOCATION
1.    Allocation


1.1    The Allocation is the amount of [*****].


2.    Costs for which Allocation may be used by Contractor


2.1    Subject to the terms of Section 4.10 of this Agreement, Contractor may
have recourse to the Allocation for so long as the relevant portion of the
Allocation has a positive balance, as follows:


(a)    Defective Work Costs.


(i)    Contractor may use the Allocation to rectify Defective Work; provided,
however, (i) that such Defective Work was not caused by Contractor’s failure to
meet the Standard of Care, and (ii) Contractor’s use of the Allocation for
rectification of Defective Work is limited to [*****] in the aggregate (except
that any costs of rectification recovered by Contractor from insurance,
sureties, Subcontractors, suppliers or others will be credited to the Allocation
and the [*****] limit).


(ii)    Contractor shall not be required to obtain MSG’s prior written consent
pursuant to Section 4.10 to use the Allocation for rectification costs which, in
any one instance (or related instances) of rectification, is less than [*****];
provided, however, that Contractor shall comply with its reporting requirements
in Section 4.10.5.


(b)    Acceleration Costs.


(i)    Contractor may use the Allocation for acceleration costs pursuant to
Section 5.4.4 and the measures specified in Section 3.12.6(d) of this Agreement
but only when no entitlement to an adjustment to the Substantial Completion Date
and/or the Incentive Benchmark exists. Contractor’s use of the Allocation for
acceleration costs is limited to [*****] in the aggregate (except that any costs
of acceleration recovered by Contractor from insurance, sureties,
Subcontractors, suppliers or others will be credited to the Allocation and the
[*****].


(ii)    Contractor shall not be required to obtain MSG’s prior written consent
pursuant to Section 4.10 to use the Allocation for acceleration costs which, in
any one instance (or related instances) of acceleration, is less than [*****];
provided, however, that Contractor shall comply with is reporting requirements
in Section 4.10.5.


(c)    Legal Fees.


(i)    Contractor may use the Allocation for reasonable out of pocket attorneys’
fees incurred by Contractor in the defense of a claim by a Subcontractor
relating to this Project; provided that (i) Contractor may only recover an
amount of such attorneys’ fees that is equal to the amount spent by Contractor
at any one time for the same litigation matter (by way of example only, if
Contractor wants to use [*****] from the Allocation, it must demonstrate that it
has spent - out of pocket - the same amount for the same litigation matter), and
(ii) Contractor’s use of the Allocation for such attorneys’ fees shall be
limited to [*****] (except that [*****] of any such attorneys’ fees recovered by
Contractor from insurance, sureties, Subcontractors, suppliers or others will be
credited to the Allocation and the [*****].
    


(ii)    Contractor shall provide MSG promptly upon request with copies of all
invoices for attorneys’ fees.


F-1

--------------------------------------------------------------------------------








3.    Allocation Savings


To the extent there is any unused Allocation at Final Completion, the amount of
the unused Allocation shall be [*****] between MSG and Contractor; provided,
however, that Contractor’s recovery of savings shall be capped at [*****].






F-2

--------------------------------------------------------------------------------





SCHEDULE I
LIQUIDATED DAMAGES
1.
Pursuant to Section 5.5.2 of the Agreement, Contractor shall pay the following
amounts as daily delay liquidated damages (“Daily Delay Liquidated Damages”):

Time Period
Daily Delay Liquidated Damages Amount
For each Day from Day One (1) to Day 30 after the Substantial Completion Date


[*****]
For each Day from Day 31 to Day 60 after the Substantial Completion Date


[*****]
For each Day from Day 61 to Day 90 after the Substantial Completion Date


[*****]
For each Day from Day 91 after the Substantial Completion Date


[*****]

2.
Contractor will be liable to MSG for the cumulative Daily Delay Liquidated
Damages. However, subject to Section 3 immediately below, Contractor’s total
liability to MSG for Daily Delay Liquidated Damages shall not exceed and is
capped at [*****] of the amount of Contractor’s final Fee under this Agreement.

3.
In the event Substantial Completion has not been achieved by the Long Stop
Completion Deadline, MSG shall be entitled to a one-time payment of liquidated
damages equal to the value that is [*****] of the amount of Contractor’s final
Fee under this Agreement (the “Long Stop Completion Liquidated Damages”). For
the avoidance of doubt, the Long Stop Completion Liquidated Damages shall be
payable by Contractor in addition to the Daily Delay Liquidated Damages.

4.
If Substantial Completion is not achieved by the Long Stop Development
Completion Date and the Daily Delay Liquidated Damages deducted by MSG do not
equal [*****] of the amount of Contractor’s final Fee under this Agreement, then
in addition to the Daily Delay Liquidated Damages and the Long Stop Completion
Liquidated Damages, Contractor shall pay to MSG the difference between the
cumulative Daily Delay Liquidated Damages paid by Contractor and the amount that
is equal to [*****] of the amount of Contractor’s final adjusted Fee.





I-1

--------------------------------------------------------------------------------





SCHEDULE K
SUBSTANTIAL COMPLETION DETAILS


1.
The Substantial Completion Date shall be the date set forth in the executed
Incentive Benchmark Amendment by which the Work is required to have achieved
Substantial Completion, as such date may be adjusted in accordance with this
Agreement, but which date shall not be later than [*****].

2.
Notwithstanding the Substantial Completion Date set forth in the Incentive
Benchmark Amendment, Contractor acknowledges that MSG desires Substantial
Completion to be achieved no later than [*****]. Contractor shall use reasonable
efforts to achieve Substantial Completion prior to this date. In the event
Contractor achieves Substantial Completion on or before [*****], MSG shall pay
Contractor a bonus of [*****].





K-1

--------------------------------------------------------------------------------





SCHEDULE O


AUTHORIZATION MATRIX


1.
For (i) adjustments to the Substantial Completion Date and the Long Stop
Completion Date; and (ii) adjustments to the Incentive Benchmark or the right to
recover additional costs as a Cost of the Work, the certificate, document,
Change Order or other signed statement required by the terms of this Agreement
must be executed on behalf of MSG in accordance with the following:

(a) All Change Orders to the Substantial Completion Date / Long Stop Completion
Deadline to be executed by the President of The Madison Square Garden Company.
(b) All Change Orders and Construction Change Directives with a cost impact up
to [*****] to be executed by Senior Vice President - Project Management
Executive.
(c) All Change Orders and Construction Change Directives with a cost impact
above [*****] to be executed by the President of the Madison Square Garden
Company.
2.
Any certificate, document, Change Order or other signed statement not executed
in accordance with Section 1 above shall not be valid and Contractor shall not
be entitled to recover the relief it is seeking until such time as the
certificate, document, Change Order or other signed statement is duly authorized
in accordance with the Authorization Matrix.

3.
The above Authorization Matrix shall not apply to Applications for Payment,
which shall be assessed and certified in accordance with Article 13. MSG may
change the Authorization Matrix at any time and shall notify Contractor of any
changes.





O-1